EXHIBIT 10.1

STOCK PURCHASE AGREEMENT

dated as of

January 31, 2007

between

GREAT-WEST LIFECO INC.

and

MARSH & McLENNAN COMPANIES, INC.

relating to the purchase and sale

of

PUTNAM INVESTMENTS TRUST



--------------------------------------------------------------------------------





TABLE OF CONTENTS

        Page   ARTICLE 1 DEFINITIONS Section 1.01.   Definitions 1 Section 1.02.
  Other Definitional and Interpretative Provisions 16 ARTICLE 2 PURCHASE AND
SALE Section 2.01.   Purchase and Sale 17 Section 2.02.   Closing 19 Section
2.03.   Adjustment Account 20 Section 2.04.   Estimates of Closing Stockholders’
Equity and Aggregate         Closing Revenue Run-Rate; Pre-Closing Adjustment of
Aggregate         Purchase Price 20 Section 2.05.   Post-Closing Calculation of
Closing Stockholders’ Equity and         Closing Revenue Run-Rate 21 Section
2.06.   Post-Closing Adjustment of Aggregate Purchase Price 23 Section 2.07.  
Certain Structuring Considerations 24 Section 2.08.   Withholding; Gross-up 27
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLER Section 3.01.   Corporate
Existence and Power 28 Section 3.02.   Corporate Authorization 28 Section 3.03.
  Governmental Authorization 28 Section 3.04.   Noncontravention 29 Section
3.05.   Capitalization 29 Section 3.06.   Ownership of Shares 30 Section 3.07.  
Subsidiaries 30 Section 3.08.   Financial Statements 30 Section 3.09.   Absence
of Certain Changes 31 Section 3.10.   No Undisclosed Material Liabilities 31
Section 3.11.   Material Contracts 32 Section 3.12.   Intercompany Arrangements
34 Section 3.13.   Litigation 35 Section 3.14.   Compliance with Laws and Court
Orders; Regulatory Matters 35 Section 3.15.   Clients 38 Section 3.16.  
Variable Product Parties 43




--------------------------------------------------------------------------------





Section 3.17.   Properties 43 Section 3.18.   Tax Representations 43 Section
3.19.   Intellectual Property 45 Section 3.20.   Insurance Coverage 47 Section
3.21.   Employee Benefit Plans 48 Section 3.22.   Environmental Matters 51
Section 3.23.   Finders’ Fees 52 Section 3.24.   Assets Under Management 52
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF BUYER Section 4.01.   Corporate
Existence and Power 52 Section 4.02.   Authorization 52 Section 4.03.  
Governmental Authorization 52 Section 4.04.   Noncontravention 53 Section 4.05.
  Financing 53 Section 4.06.   Purchase for Investment 53 Section 4.07.  
Litigation 53 Section 4.08.   Finders’ Fees 53 Section 4.09.   Inspections; No
Other Representations 54 ARTICLE 5 COVENANTS OF SELLER Section 5.01.   Conduct
of the Company 54 Section 5.02.   Access to Information and Cooperation 56
Section 5.03.   Notices of Certain Events 57 Section 5.04.   Non-Compete;
Non-Solicitation 58 Section 5.05.   Directors and Officers; Other Relationships
59 Section 5.06.   Arrangements with respect to Transitional Services and      
  Shared Facility 60 Section 5.07.   Certain Assets 60 Section 5.08.   Insurance
62 ARTICLE 6 COVENANTS OF BUYER Section 6.01.   Confidentiality 62 Section 6.02.
  Access and Cooperation 63 Section 6.03.   Director and Officer Liability 64
Section 6.04.   Section 15(f) of the Investment Company Act 66 Section 6.05.  
Notices of Certain Events 67          

ii



--------------------------------------------------------------------------------





ARTICLE 7 COVENANTS OF BUYER AND SELLER Section 7.01.   Reasonable Best Efforts;
Further Assurances 67 Section 7.02.   Certain Filings and Actions 68 Section
7.03.   Public Announcements 68 Section 7.04.   Client and Other Consents 69
Section 7.05.   Intercompany Accounts and Arrangements 73 Section 7.06.  
Amendment to Defined Contribution Plan Services Agreement 73 ARTICLE 8 TAX
MATTERS Section 8.01.   Tax Covenants 74 Section 8.02.   Tax Sharing 77 Section
8.03.   Cooperation on Tax Matters 77 Section 8.04.   Tax Indemnification by
Seller 77 Section 8.05.   Tax Treatment of Certain Items 79 Section 8.06.  
Certain Canadian Tax Covenants 80 Section 8.07.   Tax Indemnities 80 ARTICLE 9
EMPLOYEE BENEFITS Section 9.01.   WARN Act 81 ARTICLE 10 CONDITIONS TO CLOSING
Section 10.01.    Conditions to Obligations of Buyer and Seller 81 Section
10.02.    Conditions to Obligation of Buyer 81 Section 10.03.    Conditions to
Obligation of Seller 82 ARTICLE 11 SURVIVAL; INDEMNIFICATION Section 11.01.  
 Survival 82 Section 11.02.    Indemnification 83 Section 11.03.    Procedures
84 Section 11.04.    Calculation of Damages 87 Section 11.05.    Assignment of
Claims 87 Section 11.06.    Exclusivity 87 Section 11.07.    General 88


iii



--------------------------------------------------------------------------------





ARTICLE 12 TERMINATION Section 12.01.   Grounds for Termination 88 Section
12.02.   Effect of Termination 89 ARTICLE 13 MISCELLANEOUS Section 13.01.  
Notices 89 Section 13.02.   Amendments and Waivers 91 Section 13.03.   Expenses
91 Section 13.04.   Successors and Assigns 91 Section 13.05.   Governing Law 91
Section 13.06.   Jurisdiction 92 Section 13.07.   WAIVER OF JURY TRIAL 92
Section 13.08.   Counterparts; Effectiveness; Third Party Beneficiaries 92
Section 13.09.   Entire Agreement 92 Section 13.10.   Severability 93 Section
13.11.   Disclosure Schedules 93         Schedule A   Aggregate Base Revenue
Run-Rate   Schedule B   Closing Balance Sheet Accounting Principles   Schedule C
  Retained Matters           Exhibit A   Form of Adjustment Account Agreement  
Exhibit B   Term Sheet for Arrangements for Transitional Services   Exhibit C  
Term Sheet for Lease Assignment and Sublease   Exhibit D   Form of Amended and
Restated DC Plan Services Agreement  


iv



--------------------------------------------------------------------------------





STOCK PURCHASE AGREEMENT

     AGREEMENT (this “Agreement”) dated as of January 31, 2007 between
Great-West Lifeco Inc., a corporation organized under the laws of Canada
(“Buyer”), and Marsh & McLennan Companies, Inc., a Delaware corporation
(“Seller”).

W I T N E S S E T H :

     WHEREAS, Seller is the record and beneficial owner of all of the issued and
outstanding Class A Shares of Putnam Investments Trust, a Massachusetts business
trust (the “Company”);

     WHEREAS, Seller desires to sell the Class A Shares to Buyer, and Buyer
desires to purchase the Class A Shares from Seller, upon the terms and subject
to the conditions hereinafter set forth; and

     WHEREAS, upon the closing of the purchase and sale of the Class A Shares
hereunder, and pursuant to the terms and conditions of the Equity Partnership
Plan, all of the issued and outstanding Class B Shares of the Company and
Company Options shall be cancelled in consideration of the payments provided for
in this Agreement.

     NOW, THEREFORE, in consideration of the promises and of the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:

ARTICLE 1
DEFINITIONS

     Section 1.01. Definitions. (a) As used herein, the following terms have the
following meanings:

     “Adjustment Account” means the account established pursuant to the
Adjustment Account Agreement.

     “Adjustment Account Agent” means The Bank of New York, or if The Bank of
New York is unable or unwilling to act, such other Person as is mutually agreed
to between Buyer and Seller.



--------------------------------------------------------------------------------





     “Adjustment Account Agreement” means the Adjustment Account Agreement to be
entered into among Buyer, Seller and the Adjustment Account Agent, which shall
be substantially in the form of Exhibit A hereto.

     “Adjustment Amount” means $20,000,000.

     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person;
provided that no Company Entity shall be considered an Affiliate of Seller.

     “Aggregate Base Revenue Run-Rate” means the sum, calculated as set forth on
Schedule A, of the Base Revenue Run-Rates for all Clients set forth on Schedule
A.

     “Aggregate Closing Revenue Run-Rate” means the sum of the Closing Revenue
Run-Rates for all Consenting Clients. Aggregate Closing Revenue Run-Rate shall
be calculated on a basis consistent with the calculation of Aggregate Base
Revenue Run-Rate.

     “Applicable Law” means, with respect to any Person, any domestic or foreign
federal, state or local law (statutory, common or otherwise), constitution,
treaty, convention, ordinance, code, rule, regulation, order, injunction,
judgment, decree, ruling or other similar requirement enacted, adopted,
promulgated or applied by a Governmental Authority that is binding upon or
applicable to such Person, as amended unless expressly specified otherwise.

     “Balance Sheet” means the unaudited consolidated balance sheet of the
Company Entities as of September 30, 2006.

     “Balance Sheet Date” means September 30, 2006.

     “Base Assets Under Management” means, with respect to a Client, the amount
of assets under management by any Company Entity for such Client as of the Base
Date, as adjusted as follows: (i) any assets under management for any account
for which a Company Entity acts as both investment adviser and sub-adviser shall
be counted only once, (ii) any assets under management for any set of accounts
one of which invests in the other if a Company Entity acts as investment adviser
to both shall be counted only once and (iii) assets under management that are
subject to a withdrawal notice (which is recorded as such in the Company’s
internal reporting systems in the ordinary course consistent with past
practices) that has not been revoked (as recorded in the Company’s internal
reporting systems in the ordinary course consistent with past practices) prior
to the Base Date shall be excluded.

     “Base Date” means December 31, 2006.

2



--------------------------------------------------------------------------------





     “Base Revenue Run-Rate” means, with respect to a Client, the product of (x)
the amount of Base Assets Under Management multiplied by (y) the aggregate
annualized rate of investment advisory, sub-advisory or management fees (after
giving effect to, and taking into account, any fee or expense waivers, caps or
limitations), determined as set forth in Schedule A, as of the Base Date that
are computed primarily by reference to the assets of such Client under the
management of any Company Entity.

     “Business Day” means a day, other than Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by
Applicable Law to close.

     “Buyer Disclosure Schedules” means the disclosure schedules delivered by
Buyer to Seller concurrently with the execution of this Agreement.

     “Canadian Tax Act” means the Income Tax Act (Canada) and regulations made
thereunder, as now in effect and as they may be amended from time to time prior
to the Closing Date.

     “Class A Ownership Percentage” means 100% less the Class B Ownership
Percentage.

     “Class B Ownership Percentage” means the fraction (expressed as a
percentage) that results from dividing (i) the number of Class B Shares on a
fully diluted basis by (ii) the sum of the number of Class A Shares and the
number of Class B Shares on a fully diluted basis, in each case outstanding
immediately prior to Closing. For these purposes, “fully diluted” shall be
calculated by adding to the actual number of outstanding Class B Shares a number
of shares equal to the quotient obtained by dividing (x) the excess (if any) of
(A) the product of the number of Class B Shares underlying all In-the-Money
Company Options and the Per Class B Share Price over (B) the aggregate exercise
prices of such In-the-Money Company Options by (y) the Per Class B Share Price.

     “Class A Share” means a Class A common share, par value $0.01 per share, of
the Company.

     “Class B Share” means a Class B common share, par value $0.01 per share, of
the Company.

     “Client” of a Company Entity means any Person, including any Fund, to which
such Company Entity provides investment management services or Investment
Advisory Services pursuant to an Investment Advisory Agreement.

     “Closing Adjusted Assets Under Management” means, with respect to a Client,
the amount of assets under management by any Company Entity for such

3



--------------------------------------------------------------------------------





Client as of the Base Date (or, in the case of a Person that becomes a Client
after such date, or a Client as of such date that establishes a new account
after the Base Date, as of the date of the applicable Investment Advisory
Agreements for such Client or such new account, as applicable), as adjusted to
reflect additions and withdrawals from such account made by such Client from and
after such date through and including the Closing Date. For purposes of the
foregoing, (i) for the avoidance of doubt, ordinary course dividends by Funds to
their investors shall not constitute “withdrawals”, (ii) the reinvestment of
capital gain distributions shall not constitute “additions”, (iii) any assets
under management for any account for which a Company Entity acts as both
investment adviser and sub-adviser shall be counted only once, (iv) any assets
under management for any set of accounts one of which invests in the other if a
Company Entity act as investment adviser to both shall be counted only once, (v)
any net increase since the Base Date in the amount of assets invested in any
Sponsored Fund by Seller or any of its controlled Affiliates acting as principal
on its own behalf or in a fiduciary capacity on behalf of clients where Seller
or such controlled Affiliate has investment discretion with respect to such
investment shall be excluded (it being understood and agreed that assets
invested by defined contribution or defined benefit plans sponsored or
maintained by Seller or any of its controlled Affiliates shall not fall within
the scope of this exclusion) and (vi) withdrawals and redemptions shall be taken
into account when they are actually funded out of the applicable account or, if
earlier, the date on which the applicable Company Entity receives a withdrawal
notice (which is recorded as such in the Company’s internal reporting systems in
the ordinary course consistent with past practices) that has not been revoked
(as recorded in the Company’s internal reporting systems in the ordinary course
consistent with past practices) prior to the Closing Date. For the avoidance of
doubt, the calculation of Closing Adjusted Assets Under Management is intended
to exclude any increase or decrease in assets under management resulting from
market appreciation or depreciation or currency fluctuations from and after the
Base Date (or in the case of a Person that becomes a Client after such date, or
a Client as of such date that establishes a new account after the Base Date, as
of the date such Person becomes a Client or establishes such new account, as
applicable).

     “Closing Date” means the date of the Closing.

     “Closing Revenue Run-Rate” means, with respect to a Client, the product of
(x) the Closing Adjusted Assets Under Management for such Client multiplied by
(y) the aggregate annualized rate of investment advisory, sub-advisory or
management fees (after giving effect to, and taking into account, any fee or
expense waivers, caps or limitations), determined on a basis consistent with
Schedule A, as of the Closing Date that are computed primarily by reference to
the assets of such Client under the management of a Company Entity.

4



--------------------------------------------------------------------------------





     “Closing Stockholders’ Equity” means the consolidated stockholders’ equity
of the Company Entities as shown on the Closing Balance Sheet, determined as set
forth in Section 2.05(a) .

     “Code” means the United States Internal Revenue Code of 1986, as amended.

     “Company Entities” means the Company and its Subsidiaries, and a “Company
Entity” means any of them.

     “Company Intellectual Property Rights” means all Intellectual Property
Rights owned by the Company Entities.

     “Company Option” means an option to acquire Class B Shares issued under the
Equity Partnership Plan.

     “Company Products” means all of the investment advisory products sponsored,
advised or subadvised by any Company Entity, including any of such investment
products as are Funds, or other pooled investment vehicles, wrap fee programs
(as defined in Rule 204-3 under the Investment Advisers Act) or separately
managed accounts.

     “Consenting Client” means each Client who has given consent or is deemed to
have consented in accordance with Section 7.04 (or who is not required under
Applicable Law or the applicable Investment Advisory Agreement to consent) to
(i) the assignment or deemed assignment of its Investment Advisory Agreement as
a result of the purchase of the Class A Shares by Buyer pursuant to this
Agreement or (ii) in the case of a Public Fund, the continued management of such
Public Fund by a Company Entity following the Closing.

     “CRA” means the Canada Revenue Agency.

     “CRA Comfort Letter” means written advice from the CRA stating that no
notification under either subsection 116(1) or (3) of the Canadian Tax Act is
required, and no purchaser’s liability exists under subsection 116(5) of the
Canadian Tax Act, with respect to any disposition of the Class A Shares, the
Class B Shares or the In-the-Money Company Options resulting from the
transactions contemplated by this Agreement (including, for the avoidance of
doubt, any transaction occurring by reason of a General Restructuring Step).

     “CRA Tax Ruling” means an advance income tax ruling issued by the CRA, and
any amendments thereto received from the CRA, confirming that the NRT Rules do
not apply in respect of the Company, whether to deem the Company to be a
resident of Canada for any purpose under the Canadian Tax Act or otherwise, by
reason of the transactions contemplated by this Agreement

5



--------------------------------------------------------------------------------





(including, for the avoidance of doubt, any transaction occurring by reason of a
General Restructuring Step and, as applicable, any other transactions occurring
after the Closing with respect to the Company) or otherwise.

     “Designated Firm” means a Canadian law firm designated by Seller and
reasonably acceptable to Buyer; provided that, there shall be no more than two
Designated Firms.

     “Designated Plans” means the Putnam Executive Deferred Compensation Plan,
Putnam Investments Operating Heads Incentive Compensation Plan, Partners
Incentive Compensation Plan, Putnam Investments Profit Growth Incentive
Compensation Plan, Executive Deferred Co-Investment Program (consisting of
Putnam, Investments Employees’ Securities Company II LLC and Putnam Investments,
Executive Deferred Bonus Plan), Putnam Voluntary Deferral Plan, The PanAgora
Asset Management Deferred Compensation Plan, the Employee Plans disclosed on
Schedule 3.21(e) and the other Employee Plans that are individual agreements
disclosed on Schedule 3.21(a) .

     “Employee Plan” means, excluding any Foreign Plan, any (x) “employee
benefit plan”, as defined in Section 3(3) of ERISA; (y) any employment,
consultancy or severance agreement, plan or policy; or (z) any other agreement,
plan or policy providing for compensation, bonuses, profit-sharing, equity or
equity-based compensation or other forms of incentive or deferred compensation,
vacation benefits, insurance, health and welfare, vision or prescription
benefits, disability or sick leave benefits, life insurance, employee assistance
program, supplemental unemployment benefits and post-employment or retirement
benefits (including compensation, pension or insurance benefits); in each case
which is sponsored, maintained, administered or contributed to by the Company or
any ERISA Affiliate and primarily covers any current or former employee,
director or independent contractor of a Company Entity or covers substantially
all of one or more classes of Company Entity service providers. For the
avoidance of doubt, no plan maintained or administered by a Governmental
Authority shall constitute an Employee Plan.

     “Environmental Laws” means any Applicable Law that has as its principal
purpose the protection of the environment or public health.

     “Equity Partnership Plan” means the Putnam Investments Trust Equity
Partnership Plan, as amended and restated as of September 6, 2005, and as
further amended and restated pursuant to the terms of this Agreement.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

6



--------------------------------------------------------------------------------





     “ERISA Affiliate” means any other entity which, together with the Company,
would be treated as a single employer under Section 414 of the Code.

     “Estimated Revenue Run-Rate Adjustment Amount” means the product of (x) the
Aggregate Purchase Price multiplied by (y) the Estimated Revenue Run-Rate
Adjustment Percentage.

     “Estimated Revenue Run-Rate Adjustment Percentage” shall be equal to:

>      (i) if the Estimated Closing Run-Rate Percentage is equal to or more than
> 93%, zero;
> 
>      (ii) if the Estimated Closing Run-Rate Percentage is less than 93% but
> equal to or more than 85%, the excess of 93% over the Estimated Closing
> Run-Rate Percentage; and
> 
>      (iii) if the Estimated Closing Run-Rate Percentage is less than 85%, the
> sum of (A) two multiplied by the excess of 85% over the Estimated Closing
> Run-Rate Percentage and (B) 8%.

     For purposes of the foregoing, the “Estimated Closing Run-Rate Percentage”
means the fraction (expressed as a percentage) the numerator of which is the
Estimated Closing Revenue Run-Rate and the denominator of which is the Aggregate
Base Revenue Run-Rate; provided that in no event shall the Estimated Closing
Run-Rate Percentage be less than 82.5% . In no event shall the Estimated Revenue
Run-Rate Adjustment Percentage exceed 13%.

     “Final Closing Revenue Run-Rate” means the Aggregate Closing Revenue
Run-Rate (i) as shown in Buyer’s calculation delivered pursuant to Section
2.05(a), if no notice of disagreement with respect thereto is duly delivered
pursuant to Section 2.05(b); or (ii) if such a notice of disagreement is
delivered, (A) as agreed by Buyer and Seller pursuant to Section 2.05(c) or (B)
in the absence of such agreement, as shown in the Accounting Referee’s
calculation delivered pursuant to Section 2.05(c); provided that in no event
shall Final Closing Revenue Run-Rate be more than Seller’s calculation of
Aggregate Closing Revenue Run-Rate delivered pursuant to Section 2.05(b) or less
than Buyer’s calculation of Aggregate Closing Revenue Run-Rate delivered
pursuant to Section 2.05(a) .

     “Final Determination” shall mean (i) any final determination of liability
in respect of a Tax that, under applicable law, is not subject to further
appeal, review or modification through proceedings or otherwise (including the
expiration of a statute of limitations or a period for the filing of claims for
refunds, amended returns or appeals from adverse determinations), including a
“determination” as

7



--------------------------------------------------------------------------------





defined in Section 1313(a) of the Code or execution of an Internal Revenue
Service Form 870AD or (ii) the payment of Tax by Buyer, Seller or any of their
Affiliates, whichever is responsible for payment of such Tax under applicable
law, with respect to any item disallowed or adjusted by a Taxing Authority,
provided that such responsible party determines that no action should be taken
to recoup such payment and the other party agrees.

     “Final Revenue Run-Rate Adjustment Amount” means the product of (x) the
Aggregate Purchase Price multiplied by (y) the Final Revenue Run-Rate Adjustment
Percentage.

     “Final Revenue Run-Rate Adjustment Percentage” shall be equal to:

>      (i) if the Closing Run-Rate Percentage is equal to or more than 93%,
> zero;
> 
>      (ii) if the Closing Run-Rate Percentage is less than 93% but equal to or
> more than 85%, the excess of 93% over the Closing Run-Rate Percentage; and
> 
>      (iii) if the Closing Run-Rate Percentage is less than 85%, the sum of (A)
> two multiplied by the excess of 85% over the Closing Run-Rate Percentage and
> (B) 8%.

     For purposes of the foregoing, the “Closing Run-Rate Percentage” means the
fraction (expressed as a percentage) the numerator of which is the Final Closing
Revenue Run-Rate and the denominator of which is the Aggregate Base Revenue
Run-Rate; provided that in no event shall the Closing Run-Rate Percentage be
less than 82.5% . In no event shall the Final Revenue Run-Rate Adjustment
Percentage exceed 13%.

     “Final Stockholders’ Equity” means the Closing Stockholders’ Equity (i) as
shown in Buyer’s calculation delivered pursuant to Section 2.05(a), if no notice
of disagreement with respect thereto is duly delivered pursuant to Section
2.05(b); or (ii) if such a notice of disagreement is delivered, (A) as agreed by
Buyer and Seller pursuant to Section 2.05(c) or (B) in the absence of such
agreement, as shown in the Accounting Referee’s calculation delivered pursuant
to Section 2.05(c); provided that in no event shall Final Stockholders’ Equity
be more than Seller’s calculation of Closing Stockholders’ Equity delivered
pursuant to Section 2.05(b) or less than Buyer’s calculation of Closing
Stockholders’ Equity delivered pursuant to Section 2.05(a) .

     “Finance Comfort Letter” means a letter from the Department of Finance
(Canada) providing that it will recommend to the Minister of Finance (Canada)
that the Company be prescribed as an “exempt foreign trust” under the

8



--------------------------------------------------------------------------------





NRT Rules (effective prior to the Company’s first “specified time” (as defined
in the NRT Rules) in 2007) or publication in the Canada Gazette that the Company
has been prescribed as an “exempt foreign trust” under the NRT Rules (effective
prior to the Company’s first “specified time” (as defined in the NRT Rules) in
2007).

     “Foreign Plan” shall mean any employee benefit plan, program or arrangement
presently maintained, or contributed to, by a Company Entity, for the benefit of
any current or former employee, director or independent contractor of a Company
Entity, including any such plan required to be maintained or contributed to by
Applicable Law of the relevant jurisdiction, which would be an Employee Plan,
but for the fact that such plan is maintained outside the jurisdiction of the
United States. For the avoidance of doubt, no plan maintained or administered by
a Governmental Authority shall constitute a Foreign Plan.

     “Fund” means each Public Fund and each Private Fund.

     “GAAP” means generally accepted accounting principles in the United States
in effect at the time any applicable financial statements were prepared or any
act requiring the application of GAAP was performed.

     “Governmental Authority” means any transnational, domestic or foreign
federal, state or local governmental authority, department, court, board or
other regulatory authority, agency, self-regulatory organization or official,
including any political subdivision thereof.

     “Gross-Up Conditions” means, with respect to a Class B Holder, (1) that
such Class B Holder is entitled to the benefits of a comprehensive Tax treaty
between Canada and the Class B Holder’s country of residence; (2) that such
Class B Holder (A) has authorized a Designated Firm to act as its representative
to submit, and to deal with the CRA with respect to, the Pre-Closing
Notification in respect of such Class B Holder’s Class B Shares and In-the-Money
Company Options and (B) has instructed the Designated Firm to keep Buyer
reasonably informed regarding the status of such filing and CRA’s review thereof
and consult with Buyer if any difficulties arise in connection with obtaining a
Pre-Closing Clearance Certificate in respect of such Class B Holder’s Class B
Shares and In-the-Money Company Options; (3) that such Class B Holder has
submitted to the CRA as promptly as practical and in any event no more than 45
days after the date hereof, a Pre-Closing Notification in respect of such Class
B Holder’s Class B Shares and In-the-Money Company Options and a valid claim for
a full treaty exemption from Canadian Tax on the disposition of such Class B
Holder’s Class B Shares and In-the-Money Company Options, as the case may be;
(4) that such Class B Holder has promptly submitted to the CRA upon request
proof of its residency and other documentation required by the CRA and has
otherwise used its reasonable best efforts to obtain the Pre-Closing Clearance
Certificate in

9



--------------------------------------------------------------------------------





respect of such Class B Holder’s Class B Shares and In-the-Money Company Options
from the CRA and (5) that such Class B Holder has provided a written undertaking
to Buyer to file the appropriate Tax returns to claim a Tax refund with respect
to any amounts withheld under subsection 116(5) of the Canadian Tax Act and to
pay over the net amount received as described in Section 2.08(d) (as if the
references therein to Seller were to such Class B Holder).

     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

     “Intellectual Property Rights” means any and all intellectual property
rights and other similar proprietary rights in any jurisdiction, whether
registered or unregistered, including all rights and interests pertaining to or
deriving from: (i) patents and patent applications, reexaminations, extensions
and counterparts claiming priority therefrom (collectively, “Patents”);
inventions, invention disclosures, discoveries and improvements, whether or not
patentable; (ii) computer software and firmware, including data files, source
code, application programming interfaces, object code and software-related
specifications and documentation; (iii) copyrights; (iv) trade secrets
(including, those trade secrets defined in the Uniform Trade Secrets Act and
under corresponding foreign statutory law and common law); (v) trademarks, trade
names, service marks, service names, certification marks, brands, trade dress,
and logos, and the goodwill associated with any of the foregoing; (vi) databases
and data compilations and all documentation relating to the foregoing, including
manuals, memoranda and records; and (vii) domain names and uniform resource
locators; in each case, including any registrations of, applications to
register, and renewals and extensions of, any of the foregoing with or by any
governmental authority in any jurisdiction.

     “In-the-Money Company Option” means a Company Option whose exercise price
is less than the Per Class B Share Price.

     “Investment Advisers Act” means the Investment Advisers Act of 1940, as
amended, and the rules and regulations thereunder.

     “Investment Advisory Agreement” means an agreement under which a Company
Entity acts as an investment adviser or sub-adviser to, or manages any
investment or trading account of, any Client.

     “Investment Advisory Services” means investment advice, management, or
advisory or sub-advisory services regarding securities and commodities including
the provision of the Company Products.

     “Investment Company Act” means the Investment Company Act of 1940, as
amended, and the rules and regulations thereunder.

10



--------------------------------------------------------------------------------





     “knowledge of Seller” means the actual knowledge of Seller, after
reasonable inquiry.

     “Licensed Intellectual Property Rights” means all Intellectual Property
Rights owned by a third party and licensed or sublicensed to the Company
Entities.

     “Lien” means, with respect to any property or asset, any mortgage, lien,
pledge, charge, security interest or encumbrance in respect of such property or
asset.

     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, results of operations or financial condition of the Company
Entities, taken as whole, or (b) the ability of Seller to consummate the
transactions contemplated hereby; provided that, with respect to clause (a), any
such effect attributable to or resulting from the following shall not constitute
a Material Adverse Effect and shall be excluded from any determination as to
whether a Material Adverse Effect has occurred or would reasonably be expected
to occur or exist: (i) this Agreement or the transactions contemplated by this
Agreement, including any action required to be taken by Seller or any Company
Entity under this Agreement, or taken with the prior written consent of Buyer,
or the announcement or consummation of this Agreement or such transactions
contemplated by this Agreement, (ii) changes or conditions affecting the
investment management industry generally, including changes in regulatory
conditions (to the extent not affecting the Company Entities in a
disproportionate manner), (iii) changes in general economic or securities market
conditions generally (to the extent not affecting the Company Entities in a
disproportionate manner), (iv) war, terrorist act, other armed hostilities,
calamities, natural disasters or crisis (to the extent not affecting the Company
Entities in a disproportionate manner), (v) changes in Applicable Law or
accounting principles, (vi) reduction in assets under management or revenue
run-rate in and of itself (for the avoidance of doubt, any underlying cause for
any such reduction shall not be excluded by this clause (vi)) or (vii) any
failure to meet any projections or forecasts in and of itself (for the avoidance
of doubt, any underlying cause for any failure to meet projections or forecasts
shall not be excluded by this clause (vii)).

     “New Client” means any Client for whom the Company Entities first enter
into an Investment Advisory Agreement for the provision of investment management
or Investment Advisory Services following the Base Date and prior to the
Closing.

     “Non-U.S. Corporations” means Putnam Investments Australia Pty Limited,
Putnam International Distributors, Ltd., Putnam Investments Argentina, S.A.,
Putnam International Advisory Company, S.A., Putnam Investments Canada

11



--------------------------------------------------------------------------------





Inc., Putnam Investments Securities Co., Ltd., Putnam Investments Limited
(Ireland), Putnam Investments Limited (United Kingdom), New Flag UK Holdings
Limited and New Flag Asset Management Limited.

     “NRT Rules” means section 94 of the Canadian Tax Act, including, for the
avoidance of doubt, as it is proposed to be amended by Bill C-33.

     “1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

     “Permitted Liens” means (i) Liens for taxes, assessments and similar
charges that are not yet due or are being contested in good faith and for which
adequate reserves have been established in accordance with GAAP, (ii)
mechanic’s, materialman’s, carrier’s, worker’s, repairer’s, warehouseman’s and
other similar Liens arising or incurred in the ordinary course of business or
that are not yet due and payable or are being contested in good faith and (iii)
other Liens which would not reasonably be expected to materially detract from
the value or utility of the affected property.

     “Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.

     “Pre-Closing Clearance Certificate” means a certificate issued by the
Minister of National Revenue (Canada) pursuant to subsection 116(2) of the
Canadian Tax Act in respect of the disposition of Class A Shares, Class B Shares
or In-the-Money Company Options, as the case may be, in connection with the
transactions contemplated by this Agreement (excluding any transaction occurring
by reason of a General Restructuring Step).

     “Pre-Closing Notification” means a notification to the CRA pursuant to
subsection 116(1) of the Canadian Tax Act in respect of the disposition of Class
A Shares, Class B Shares or In-the Money Company Options, as the case may be, in
connection with the transactions contemplated by this Agreement (excluding any
transaction occurring by reason of a General Restructuring Step).

     “Pre-Closing Tax Period” means any Tax period ending on or before the close
of business on the Closing Date; and, with respect to a Tax period that begins
on or before the close of business on the Closing Date and ends thereafter, the
portion of such Tax period ending on the close of business on the Closing Date.

     “Preferred Share” means a preferred share, par value $0.01 per share, of
the Company.

12



--------------------------------------------------------------------------------





     “Private Fund” means any pooled investment vehicle for which a Company
Entity acts as investment adviser, investment sub-adviser, general partner,
managing member, trustee, manager or sponsor that is not registered as such with
any Governmental Authority.

     “Public Fund” means any pooled investment vehicle (including each portfolio
or series thereof, if any) for which a Company Entity acts as investment
adviser, investment sub-adviser, general partner, managing member, trustee,
manager or sponsor, and which is registered as such with any Governmental
Authority.

     “Public Fund Board” means the board of directors or trustees (or Persons
performing similar functions) of a Public Fund.

     “SEC” means the Securities and Exchange Commission.

     “Seller Disclosure Schedules” means the disclosure schedules delivered by
Seller to Buyer concurrently with the execution of this Agreement.

     “Seller Group” means, with respect to federal income Taxes, the affiliated
group of corporations (as defined in Section 1504(a) of the Code) of which
Seller is a member and, with respect to state, local or foreign income or
franchise Taxes, the consolidated, combined or unitary group of which Seller or
any of its Affiliates is a member.

     “Sponsored Fund” means any Fund a majority of the officers of which are
employees of the Company Entities or of which a Company Entity serves as
trustee; with respect to a Private Fund, where a Company Entity serves as
investment adviser, general partner, managing member, trustee, manager or person
performing a similar role; or with respect to a Public Fund that is not a U.S.
Public Fund, where a Company Entity serves as investment manager. For the
avoidance of doubt, a Fund with respect to which a Company Entity is acting as
sub-adviser or sub-manager or with authority delegated to it by another
investment adviser shall not be deemed for that reason alone to be a Sponsored
Fund.

     “Sponsored Private Fund” means any Private Fund that is a Sponsored Fund.

     “Sponsored Public Fund” means any Public Fund that is a Sponsored Fund.

     “Sponsored U.S. Public Fund” means any U.S. Public Fund that is a Sponsored
Fund.

13



--------------------------------------------------------------------------------





     “Subsidiary” means, with respect to any Person, any entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; provided that no
Fund shall be considered a Subsidiary of the Company.

     “Tax” means (i) all federal, state and local and all foreign taxes of any
kind whatsoever, including income, gross receipts, windfall profits, value
added, severance, property, production, sales, use, duty, license, excise,
franchise, employment, unemployment, escheat, withholding or other taxes,
together with any interest, penalty, addition to tax or additional amount
imposed by any governmental authority (domestic or foreign) responsible for the
imposition of any such tax (a “Taxing Authority”) and (ii) any liability for the
payment of any amount of the type described in the immediately preceding clause
(i) as a result of (A) a Company Entity being a member of an affiliated,
consolidated or combined group with any other corporation at any time on or
prior to the Closing Date or (B) as a result of a Company Entity being a
successor to another Person by merger or other transaction on or before the
Closing Date.

     “Tax Sharing Agreement” means the Tax Matters Agreement, dated as of
September 30, 1997, by and between Seller and the Company, as amended as of
January 1, 2001.

     “U.S. Public Fund” means a Public Fund registered as an investment company
under the Investment Company Act.

     “Variable Product” means any variable insurance product, including any
variable annuity or variable life insurance product.

     “Variable Product Party” means any insurance company, or Affiliate of such
insurance company, that issues, distributes, or provides services with respect
to a Variable Product for which a Company Product is used or available as an
underlying investment option.

     “WARN Act” means the Worker Adjustment and Retraining Notification Act.

     (b) Each of the following terms is defined in the Section set forth
opposite such term:

Term   Section

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Accounting Referee   2.05 Affiliate Arrangement   3.12 Aggregate Purchase Price
  2.01 Agreement   Preamble


14



--------------------------------------------------------------------------------





Term   Section

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Allocation Statement   8.01 Buyer   Preamble Buyer Straddle Return   8.01 Claim
  11.03 Class A Purchase Price   2.01 Class B Holders   2.07 Closing   2.02
Closing Balance Sheet   2.05 Closing Run-Rate Schedule   2.05 Company   Recitals
Company Filings   3.14 Company Returns   3.18 Company Securities   3.05 Company
Tax Loss   8.04 Competing Business   5.04 Confidentiality Agreement   6.01 D&O
Indemnified Person   6.03 Damages   11.02 DC Plan Services Agreement   5.07
Electing Company Entity   8.01 Equity Plans   3.21 Estimated Closing Revenue
Run-Rate   2.04 Estimated Closing Stockholders’ Equity   2.04 Financial
Statements   3.08 Form 8023   8.01 Fund Filings   3.15 General Restructuring
Step   2.07 Grantor Trust   2.02 HIPAA   3.21 Indemnified Party   11.03
Indemnifying Party   11.03 Intercompany Account Settlement Amount   7.05
Minority Interests   3.07 Negative Consent Notice   7.04 Notice   7.04 NRT
Exemption Confirmation   2.07 Outside Date   12.01 Per Class A Share Price  
2.01 Per Class B Share Price   2.01 Patents   1.01 Permits   3.14 Post-Closing
Continuing Client   2.06 Potential Contributor   11.05


15



--------------------------------------------------------------------------------





Term   Section

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Price Allocation   8.01 Retained Matters   11.02 Satisfaction Date   2.02
Section 338(h)(10) Election   8.01 Seller   Preamble Specified MHRS DC Client  
5.04 Subchapter M   3.15 Subsidiary Securities   3.07 Target Stockholders’
Equity   2.04 Tax Benefit   8.04 Tax Proceeding   8.04 Third Party Claim   11.03
Trust Amount   2.02 Unvested Class B Share Trust Payment   2.01 Unvested Option
Trust Payment   2.01 Vested Class B Share Closing Payment   2.01 Vested Class B
Share Trust Payment   2.01 Vested Option Closing Payment   2.01 Vested Option
Trust Payment   2.01 Vested Option Shares   2.01 Warranty Breach   11.02
Withholding Restructuring Step   2.07


     Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified. All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein shall have the meaning set forth in this Agreement. Any singular
term in this Agreement shall be deemed to include the plural, and any plural
term the singular. Whenever the words “include”, “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation”, whether or not they are in fact followed by those words or
words of like import. The word “or” shall not be exclusive. “Writing”, “written”
and comparable terms refer to printing, typing and other means of reproducing
words (including electronic media) in a visible form. References to any
agreement or contract are to that agreement or contract as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
References to

16



--------------------------------------------------------------------------------





any Person include the successors and permitted assigns of that Person.
References to “$” or “dollars” means, unless otherwise specified, United States
dollars. References from or through any date mean, unless otherwise specified,
from and including or through and including, respectively. The “consent” of a
party under this Agreement shall be deemed to have been given if any executive
officer of such party gives such consent.

ARTICLE 2
PURCHASE AND SALE

     Section 2.01. Purchase and Sale. (a) Upon the terms and subject to the
conditions of this Agreement, Seller agrees to sell to Buyer, and Buyer agrees
to purchase from Seller, all of the issued and outstanding Class A Shares, free
and clear of any Liens, at the Closing for the purchase price set forth in
Section 2.01(b)(i) . In addition, effective at Closing, all of the issued and
outstanding Class B Shares and Company Options shall be cancelled in accordance
with the terms of the Equity Partnership Plan in consideration of the payments
set forth in Section 2.01(b)(ii) .

     (b) The aggregate amount payable by Buyer pursuant to Section 2.01(a) for
the purchase of the Class A Shares, and in consideration of the cancellation of
the Class B Shares and the Company Options, is $3,900,000,000 in cash (the
“Aggregate Purchase Price”). The Aggregate Purchase Price shall be paid as
provided in Section 2.02, shall be subject to adjustment as provided in Sections
2.04 and 2.06, and shall be allocated (after giving effect to the redemption of
certain Class A Shares pursuant to Section 7.05) among the Class A Shares, the
Class B Shares and the Company Options outstanding immediately prior to Closing
as follows:

>      (i) for the Class A Shares, the Class A Ownership Percentage of the
> Aggregate Purchase Price (the “Class A Purchase Price”, and the Class A
> Purchase Price divided by the number of Class A Shares outstanding immediately
> prior to Closing, the “Per Class A Share Price”);
> 
>      (ii) for the Class B Shares and the Company Options, the Class B
> Ownership Percentage of the Aggregate Purchase Price, allocated among the
> Class B Shares and the Company Options as follows:
> 
> >      (A) for each Class B Share that is vested immediately prior to Closing
> > (including as a result of the transactions contemplated by this Agreement),
> > (1) an amount equal to the Fair Market Value of a Class B Share (as defined,
> > for purposes of this Agreement, in the Equity Partnership Plan) as of
> > September 30,

17



--------------------------------------------------------------------------------





> > 2006 (the “Vested Class B Share Closing Payment”) plus (2) an amount equal
> > to the excess of the Per Class A Share Price over the Fair Market Value of a
> > Class B Share (the “Vested Class B Share Trust Payment” and, together with
> > the Vested Class B Share Closing Payment, the “Per Class B Share Price”);
> > 
> >      (B) for each Class B Share that is not vested immediately prior to
> > Closing, an amount equal to the Per Class A Share Price (the “Unvested Class
> > B Share Trust Payment”);
> > 
> >      (C) for each Company Option that is vested immediately prior to Closing
> > (including as a result of the transactions contemplated by this Agreement),
> > (1) an amount equal to the product of (x) the number of Class B Shares
> > subject to such Company Option (“Vested Option Shares”) and (y) the excess,
> > if any, of the Fair Market Value of a Class B Share over the exercise price
> > per Class B Share for such Company Option (the “Vested Option Closing
> > Payment”) plus (2) an amount equal to the product of (x) the number of
> > Vested Option Shares and (y) an amount equal to the excess of the Per Class
> > A Share Price over the greater of (X) the Fair Market Value of a Class B
> > Share and (Y) the exercise price per Class B Share for such Company Option
> > (the “Vested Option Trust Payment”); and
> > 
> >      (D) for each Company Option that is not vested immediately prior to
> > Closing, an amount equal to the product of (1) the number of Class B Shares
> > subject to such Company Option and (2) the excess of the Per Class A Share
> > Price over the exercise price per Class B Share for such Company Option (the
> > “Unvested Option Trust Payment”).

     For the avoidance of doubt, all Company Options that are not In-the-Money
Company Options shall, effective at Closing, be cancelled in accordance with the
terms of the Equity Partnership Plan for no consideration.

     The parties hereby agree that the aggregate amount payable by Buyer
pursuant to clauses (i) and (ii) above in respect of the purchase of the Class A
Shares and the cancellation of the Class B Shares and Company Options shall
equal the Aggregate Purchase Price, as adjusted as provided in Sections 2.04 and
2.06.

     (c) No later than three Business Days prior to the date on which the
Closing is scheduled to occur, Seller shall deliver to Buyer a certificate
setting forth the allocation, in accordance with Section 2.01(b), of the
Aggregate

18



--------------------------------------------------------------------------------





Purchase Price at Closing pursuant to Section 2.02, which allocation shall be
reasonably acceptable to Buyer.

     Section 2.02. Closing. The closing (the “Closing”) of the purchase and sale
of the Class A Shares hereunder shall take place at 9:00 a.m. (EST) at the
offices of Davis Polk & Wardwell, 450 Lexington Avenue, New York, New York, as
soon as possible, but in no event (subject to the proviso at the end of this
sentence) later than five Business Days, after satisfaction of the conditions
set forth in Article 10 (or waiver by the party or parties entitled to the
benefit of such conditions) (the day of such satisfaction or waiver, the
“Satisfaction Date”), or at such other time or place as Buyer and Seller may
agree; provided that if, assuming the Closing occurred on the Satisfaction Date,
the Estimated Closing Revenue Run-Rate would be less than 93% of the Aggregate
Base Revenue Run-Rate, Seller may require, by delivering written notice to Buyer
no later than five Business Days prior to the anticipated Closing Date, that the
Closing be delayed until a date specified by Seller no later than 30 days
following the Satisfaction Date (but in no event later than the Outside Date).
At the Closing:

     (a) Seller shall settle the net intercompany account balance between Seller
and the Company Entities as of the Closing in accordance with Section 7.05(a) .

     (b) Buyer shall deliver to Seller the Class A Purchase Price in immediately
available funds by wire transfer to an account of Seller with a bank in New York
City designated by Seller, by notice to Buyer, which notice shall be delivered
not later than two Business Days prior to the Closing Date.

     (c) Buyer shall deliver (on behalf of the Company in accordance with the
Equity Partnership Plan) the aggregate Vested Class B Share Closing Payment and
the aggregate Vested Option Closing Payment in immediately available funds by
wire transfer to the holders of the Class B Shares and Company Options
immediately prior to Closing in accordance with a schedule to be delivered by
Seller to Buyer not later than two Business Days prior to the Closing Date.

     (d) Buyer shall deposit (on behalf of the Company in accordance with the
Equity Partnership Plan), or shall cause to be deposited, an amount equal to the
aggregate Vested Class B Share Trust Payment, the aggregate Unvested Class B
Share Trust Payment, the aggregate Vested Option Trust Payment and the aggregate
Unvested Option Trust Payment (collectively, the “Trust Amount”) less (pursuant
to Section 2.03(a)) the Adjustment Amount, by wire transfer of immediately
available funds into one or more grantor trusts established by the Company
pursuant to the terms and conditions of the Equity Partnership Plan prior to
Closing (each, a “Grantor Trust”) in accordance with a schedule to be delivered
by Seller to Buyer not later than two Business Days prior to the Closing Date.

19



--------------------------------------------------------------------------------





     (e) Buyer shall deposit, or shall cause to be deposited, the Adjustment
Amount by wire transfer of immediately available funds with the Adjustment
Account Agent.

     (f) Seller shall deliver to Buyer certificates (to the extent certificated)
for the Class A Shares duly endorsed or accompanied by stock powers duly
endorsed in blank, with any required transfer stamps affixed thereto.

     For the avoidance of doubt, the amounts payable by Buyer at Closing
pursuant to this Section 2.02 shall reflect any adjustments to the Aggregate
Purchase Price based on the Estimated Closing Stockholders’ Equity and the
Estimated Closing Revenue Run-Rate pursuant to Section 2.04.

     Section 2.03. Adjustment Account. (a) Buyer and Seller agree that at the
Closing, the Adjustment Amount shall be withheld from the Trust Amount, and such
withheld amount shall be deposited with the Adjustment Account Agent by wire
transfer of immediately available funds pursuant to Section 2.02(e) . The
Adjustment Amount shall be applied by the Adjustment Account Agent in accordance
with the terms of the Adjustment Account Agreement to pay any amounts owing
under Section 2.06, with any remaining funds to be paid in accordance with
Section 2.03(b) .

     (b) Immediately following the determination of Final Stockholders’ Equity
and Final Closing Revenue Run-Rate, any remaining funds in the Adjustment
Account (after any payments from, or deposits into, the Adjustment Account
pursuant to Section 2.05) shall be released from the Adjustment Account for
payment to the appropriate Grantor Trust.

     Section 2.04. Estimates of Closing Stockholders’ Equity and Aggregate
Closing Revenue Run-Rate; Pre-Closing Adjustment of Aggregate Purchase Price.
(a) No later than four Business Days prior to the date on which the Closing is
scheduled to occur, Seller shall cause to be prepared by the Company’s Chief
Financial Officer and shall deliver to Buyer (i) a certificate of the Company’s
Chief Financial Officer setting forth a good faith estimate of the Closing
Balance Sheet and, based on such estimated Closing Balance Sheet, a good faith
estimate of Closing Stockholders’ Equity (the “Estimated Closing Stockholders’
Equity”) and (ii) a good faith estimate of the Aggregate Closing Revenue
Run-Rate (“Estimated Closing Revenue Run-Rate”). Seller shall also deliver to
Buyer copies of all work papers and other documents used in the calculation of
Estimated Closing Stockholders’ Equity and Estimated Closing Revenue Run-Rate as
necessary to allow Buyer and Seller to review the adjustments to the Aggregate
Purchase Price under Section 2.04(b) and (c) determined on the basis of the
certificate of the Company’s Chief Financial Officer referred to above. The
certificates and estimates of the Company’s Chief Financial Officer delivered
pursuant to this Section 2.04(a) and pursuant to Section 2.05(a) shall be based
on

20



--------------------------------------------------------------------------------





his actual knowledge, and shall not give rise to any personal or other liability
whatsoever to him.

     (b) If Target Stockholders’ Equity exceeds Estimated Closing Stockholders’
Equity, the Aggregate Purchase Price shall be decreased by the amount of such
excess. If Estimated Closing Stockholders’ Equity exceeds Target Stockholders’
Equity, the Aggregate Purchase Price shall be increased by the amount of such
excess. “Target Stockholders’ Equity” means $544,367,000.

     (c) If the Estimated Closing Revenue Run-Rate is less than 93% of the
Aggregate Base Revenue Run Rate, then the Aggregate Purchase Price shall be
reduced by the Estimated Revenue Run-Rate Adjustment Amount.

     Section 2.05. Post-Closing Calculation of Closing Stockholders’ Equity and
Closing Revenue Run-Rate. (a) As promptly as practicable, but no later than 45
days, after the Closing Date, Buyer will cause to be prepared by the Company’s
Chief Financial Officer and delivered to Seller (i) the consolidated balance
sheet of the Company Entities as of the close of business on the Business Day
immediately prior to the Closing Date prepared in accordance with the accounting
principles, policies, practices and methodologies used in connection with the
preparation of the Balance Sheet, except as set forth in Schedule B (the
“Closing Balance Sheet”) and (ii) a schedule, prepared on a basis consistent
with the preparation of, and in a form consistent with, Schedule A, setting
forth a calculation of the Aggregate Closing Revenue Run-Rate (prepared in
accordance with the methodology used in the calculation of the Aggregate Base
Revenue Run-Rate as set forth in Schedule A and the definition of Closing
Adjusted Assets Under Management) (the “Closing Run-Rate Schedule”). Each of the
Closing Balance Sheet and Closing Run-Rate Schedule will be accompanied by a
certificate of the Company’s Chief Financial Officer specifying that it was
prepared in accordance with the provisions of this Section and setting forth
Buyer’s calculation of Closing Stockholders’ Equity and the Aggregate Closing
Revenue Run-Rate, as applicable, in reasonable detail.

     (b) If Seller disagrees with Buyer’s calculations of Closing Stockholders’
Equity or Aggregate Closing Revenue Run-Rate delivered pursuant to Section
2.05(a), Seller may, within 45 days after delivery of the documents referred to
in Section 2.05(a), deliver a notice to Buyer disagreeing with such calculations
and which specifies Seller’s calculations of such amounts and, in reasonable
detail, Seller’s grounds for such disagreement. Any such notice of disagreement
shall specify those items or amounts as to which Seller disagrees, and Seller
shall be deemed to have agreed with all other items and amounts contained in the
Closing Balance Sheet and the calculation of Closing Stockholders’ Equity or in
the Closing Run-Rate Schedule and the calculation of

21



--------------------------------------------------------------------------------





the Aggregate Closing Revenue Run-Rate, as applicable, delivered pursuant to
Section 2.05(a) .

     (c) If a notice of disagreement shall be duly delivered pursuant to Section
2.05(b), Buyer and Seller shall, during the 15 days following such delivery, use
their reasonable best efforts to reach agreement on the disputed items or
amounts in order to determine, as may be required, the amount of Closing
Stockholders’ Equity or Aggregate Closing Revenue Run-Rate, as applicable, which
amounts shall not be less than the amounts thereof shown in Buyer’s calculations
delivered pursuant to Section 2.05(a) nor more than the amounts thereof shown in
Seller’s calculation delivered pursuant to Section 2.05(b) . If Buyer and Seller
are unable to reach such agreement during such period, they shall promptly
thereafter cause independent accountants of internationally recognized standing
reasonably satisfactory to Buyer and Seller (who shall not have any material
relationship with Buyer or Seller) (the “Accounting Referee”) promptly to review
this Agreement and the disputed items or amounts for the purpose of calculating
Closing Stockholders’ Equity or Aggregate Closing Revenue Run-Rate, as
applicable. In making such calculations, the Accounting Referee shall consider
only those items or amounts in the Closing Balance Sheet or Buyer’s calculation
of Closing Stockholders’ Equity, or in the Closing Run-Rate Schedule or Buyer’s
calculation of Aggregate Closing Revenue Run-Rate, as applicable, as to which
Seller has disagreed. The Accounting Referee shall deliver to Buyer and Seller,
as promptly as practicable (but in all events no later than 45 days after the
matter is referred to the Accounting Referee), a report setting forth the
Accounting Referee’s calculation of Closing Stockholders’ Equity or Aggregate
Closing Revenue Run-Rate, as applicable. Such report shall be final and binding
upon Buyer and Seller. The cost of such review and report shall be allocated
between Seller and Buyer in the same proportion that the aggregate amount of the
items unsuccessfully disputed by each (as finally determined by the Accounting
Referee) bears to the total amount of the disputed items.

     (d) Buyer and Seller agree that they will, and agree to cause their
respective independent accountants and each Company Entity to, cooperate and
assist in the preparation of the Closing Balance Sheet and Closing Run-Rate
Schedule and the calculation of Closing Stockholders’ Equity and Aggregate
Closing Revenue Run-Rate and in the conduct of the reviews referred to in this
Section 2.05, including the making available to the extent necessary of books,
records, work papers and personnel.

     (e) For the avoidance of doubt, the calculation of Closing Stockholders’
Equity to be made pursuant to this Section 2.05, and the purchase price
adjustment to be made pursuant to Section 2.06(a), is only meant to reflect
changes in stockholders’ equity (as adjusted) of the Company Entities from the
date of the Balance Sheet to the date of the Closing Balance Sheet. Neither

22



--------------------------------------------------------------------------------





Section 2.05 nor Section 2.06(a) is intended to be used to adjust for errors or
omissions that may be found with respect to the Balance Sheet or any
inconsistencies between the Balance Sheet, on the one hand, and GAAP, on the
other, for which Article 11 shall be the sole and exclusive remedy.

     Section 2.06. Post-Closing Adjustment of Aggregate Purchase Price. (a) If
Estimated Closing Stockholders’ Equity exceeds Final Stockholders’ Equity, Buyer
shall be entitled to receive a payment (i) from Seller equal to the Class A
Ownership Percentage of the amount of such excess and (ii) from the Adjustment
Account in accordance with the terms of the Adjustment Account Agreement equal
to the Class B Ownership Percentage of the amount of such excess, in each case
in the manner and with interest as provided in Section 2.06(d) . If Final
Stockholders’ Equity exceeds Estimated Closing Stockholders’ Equity, Buyer shall
(i) pay the Class A Ownership Percentage of the amount of such excess to Seller
and (ii) deposit the Class B Ownership Percentage of the amount of such excess
to the Adjustment Account, in each case in the manner and with interest as
provided in Section 2.06(d) .

     (b) If the Final Revenue Run-Rate Adjustment Amount exceeds the Estimated
Revenue Run-Rate Adjustment Amount, Buyer shall be entitled to receive a payment
(i) from Seller equal to the Class A Ownership Percentage of the amount of such
excess and (ii) from the Adjustment Account in accordance with the terms of the
Adjustment Account Agreement equal to the Class B Ownership Percentage of the
amount of such excess, in each case in the manner and with interest as provided
in Section 2.06(d) . If the Estimated Revenue Run-Rate Adjustment Amount exceeds
the Final Revenue Run-Rate Adjustment Amount, Buyer shall (i) pay the Class A
Ownership Percentage of the amount of such excess to Seller and (ii) deposit the
Class B Ownership Percentage of the amount of such excess to the Adjustment
Account, in each case in the manner and with interest as provided in Section
2.06(d) .

     (c) Notwithstanding anything in this Agreement to the contrary, for
purposes of determining Final Closing Revenue Run-Rate and the Final Revenue
Run-Rate Adjustment Amount, any Post-Closing Continuing Clients shall be treated
as Consenting Clients as of the Closing Date. “Post-Closing Continuing Client”
means a Client that (i) was not a Consenting Client as of the Closing Date, but
that has not, on or prior to the date that is 30 days after the Closing Date,
terminated its Investment Advisory Agreement (or has, on or before such date,
entered into a new Investment Advisory Agreement with the Company or any of its
Subsidiaries), (ii) continues to be a Client of the Company or any of its
Subsidiaries as of such date and (iii) has not submitted to a Company Entity a
withdrawal notice (which is recorded as such in the Company’s internal reporting
systems in the ordinary course consistent with past practices) that has not been
revoked (as recorded in the Company’s internal reporting systems in the ordinary
course consistent with past practices) prior to such date.

23



--------------------------------------------------------------------------------





     (d) Any payment pursuant to Section 2.06(a) or (b) shall be made at a
mutually convenient time and place within 10 days after the Final Stockholders’
Equity or Final Closing Revenue Run-Rate, as applicable, has been determined, by
wire transfer of immediately available funds. Any payment that is made to Buyer
from the Adjustment Account shall be made to the account of Buyer designated by
Buyer in writing, and shall be accompanied by the portion of interest earned on
funds in the Adjustment Account that is attributable to such payment. Any
payment that is to be made to Buyer by Seller shall be made to the account of
Buyer designated by Buyer in writing, and shall be accompanied by an interest
payment on such amount from and including the Closing Date to but excluding the
date of payment at a rate per annum equal to the Prime Rate as published in the
Wall Street Journal, Eastern Edition in effect from time to time during the
period from the Closing Date to the date of payment. Any payment that is to be
made by Buyer shall be made to the account of Seller, designated by Seller in
writing, and the account(s) of one or more Grantor Trusts designated by the
Company’s Chief Financial Officer, and shall be accompanied by an interest
payment on such amount from and including the Closing Date to but excluding the
date of payment at a rate per annum equal to the average daily Prime Rate as
published in the Wall Street Journal, Eastern Edition in effect from time to
time during the period from the Closing Date to the date of payment.

     Section 2.07. Certain Structuring Considerations. (a) Buyer and Seller
shall cooperate and use their reasonable best efforts to obtain a Finance
Comfort Letter, a CRA Tax Ruling or a CRA Comfort Letter (any of a Finance
Comfort Letter, a CRA Tax Ruling or CRA Comfort Letter being referred to herein
as an “NRT Exemption Confirmation”) as promptly as practical after the date
hereof. All determinations with respect to the process for obtaining any such
NRT Exemption Confirmation shall be made jointly by Buyer and Seller, each
acting reasonably, in good faith and reasonably taking into account the
interests of the Class B Holders. Any such NRT Exemption Confirmation shall be
in form and substance reasonably acceptable to Buyer and Seller.

     (b) Seller will make a Pre-Closing Notification in respect of the
disposition of the Class A Shares as promptly as practical after the date hereof
and in any event no later than 20 days after the date hereof and will deliver to
Buyer prior to the Closing Date any Pre-Closing Clearance Certificate that is
received by Seller in respect of the disposition of the Class A Shares. Seller
will use reasonable best efforts to obtain the Pre-Closing Clearance Certificate
in respect of the disposition of the Class A Shares from the CRA. Seller will
keep Buyer reasonably informed regarding the status of its Pre-Closing
Notification in respect of the disposition of the Class A Shares and CRA’s
review thereof, and consult with Buyer in the event any difficulties arise.
Seller will provide Buyer with an opportunity to review and comment on Seller’s
Pre-Closing Notification in respect of the disposition of the Class A Shares and
any other written correspondence with CRA before it is submitted to CRA. Seller
will use its

24



--------------------------------------------------------------------------------





reasonable best efforts to cause each holder of a Class B Share and each holder
of an In-the-Money Company Option (collectively, the “Class B Holders”), to make
a Pre-Closing Notification in respect of the disposition of such Class B
Holder’s Class B Shares and In-the-Money Company Options and to deliver to Buyer
prior to the Closing Date any Pre-Closing Clearance Certificate that is received
by such Class B Holder in respect of the disposition of such Class B Holder’s
Class B Shares and In-the-Money Company Options.

     (c) Provided that Buyer has used its reasonable best efforts to obtain an
NRT Exemption Confirmation, if, on the Satisfaction Date, (i) Buyer and Seller
have not received an NRT Exemption Confirmation and (ii) Seller has not received
a Pre-Closing Clearance Certificate, then:

> >      (A) Buyer and Seller agree that the Closing shall be delayed until the
> > earliest to occur of (w) the receipt of an NRT Exemption Confirmation, (x)
> > the receipt by Seller of a Pre-Closing Clearance Certificate, (y) the date
> > on which the Withholding Restructuring Steps (as defined herein) occur and
> > (z) five days prior to the Outside Date (it being understood (i) that the
> > Closing shall occur as promptly as practical after such earliest date and
> > (ii) that if no Withholding Restructuring Step has occurred by the time
> > described in clause (z) hereof, the Closing shall be consummated without
> > regarding to any Withholding Restructuring Step);
> > 
> >      (B) As promptly as practical after the Satisfaction Date, Buyer shall
> > use reasonable best efforts to propose an alternative method of effecting
> > the transactions contemplated hereby that is designed to assure that Buyer
> > and the Company are not required to withhold any amounts from the Aggregate
> > Purchase Price pursuant to subsection 116(5) of the Canadian Tax Act (any
> > such modification, a “Withholding Restructuring Step”);
> > 
> >      (C) Seller agrees to implement, as promptly as practical after Buyer
> > proposes a Withholding Restructuring Step pursuant to clause (B) of this
> > Section 2.07(c), such Withholding Restructuring Step to the greatest extent
> > permitted by Applicable Law; and
> > 
> >      (D) Seller and Buyer agree to amend this Agreement, on terms and
> > conditions acceptable to Buyer and Seller, to provide for the occurrence of
> > such Withholding Restructuring Step;

25



--------------------------------------------------------------------------------





provided that (I) no Withholding Restructuring Step shall affect the amount of
the Aggregate Purchase Price and (II) Seller shall have no obligation to agree
to any such Withholding Restructuring Step unless Buyer agrees to indemnify
Seller and each Class B Holder and their respective officers, directors,
employees and Affiliates for any and all Damages incurred by any of them arising
by reason of Seller’s agreement to consummate such Withholding Restructuring
Step or the consummation of such Withholding Restructuring Step (including any
incremental Taxes of Seller, a Class B Holder or such other person that are
attributable to such Withholding Restructuring Step, any costs associated with
amending this Agreement to provide for such Withholding Restructuring Step and
any costs of implementing such Withholding Restructuring Step) (it being
understood that, notwithstanding the foregoing provisions of this clause (II),
Seller will bear a reasonable level of legal costs in connection with the
modifications contemplated by this Section 2.07(c)) .

     (d) Prior to the Closing, Buyer and Seller agree (i) to discuss in good
faith certain modifications to the method of effecting the transactions
contemplated hereby, including Buyer’s acquisition of the Company, as well as
certain transactions concerning the Company and its Affiliates anticipated to be
effected before or following completion of the transactions contemplated hereby
(including (W) the manner in which the Class B Shares and In-the-Money Company
Options are acquired, (X) the conversion of certain Company Entities to limited
partnerships prior to Closing, (Y) the separate purchase by Buyer of Company
Entities other than the Company and (Z) the acquisition of the Company by Buyer
by way of a forward merger under Applicable Law) that are intended to maximize
the Tax efficiency to Buyer and its Affiliates of the transactions contemplated
hereby (each such modification, a “General Restructuring Step”) and (ii) to the
extent that Buyer and Seller agree to effect General Restructuring Steps, to
amend this Agreement, on terms and conditions acceptable to Buyer and Seller, to
provide for the occurrence of such General Restructuring Steps; provided that
(A) Seller shall have no obligation to agree to consummate any General
Restructuring Step if Seller, in its sole discretion, acting in good faith,
determines that it or the Class B Holders are adversely affected thereby; (B) no
General Restructuring Step shall affect the amount of the Aggregate Purchase
Price; (C) Buyer shall agree to indemnify Seller and each Class B Holder and
their respective officers, directors, employees and affiliates for any and all
Damages incurred by any of them arising by reason of Seller’s agreement to
consummate such General Restructuring Step or the consummation of such General
Restructuring Step (including any additional Taxes of Seller, a Class B Holder
or such other person that are attributable to such General Restructuring Step,
any costs associated with amending this Agreement to provide for such General
Restructuring Step and any costs of implementing such General Restructuring
Step) (it being understood that, notwithstanding the foregoing provisions of
this clause (C), Seller will bear a reasonable level of legal costs in

26



--------------------------------------------------------------------------------





connection with the good faith consideration contemplated by this Section
2.07(d)) and (D) no such General Restructuring Step shall impede or delay the
consummation of the transactions contemplated by this Agreement.

     Section 2.08. Withholding; Gross-up. (a) Buyer shall be entitled to deduct
and withhold from the consideration otherwise payable to the holders of the
Class A Shares, the Class B Shares and the In-the-Money Company Options pursuant
to this Agreement such amounts as are required to be deducted and withheld with
respect to the making of such payment under the Code, or under any provision of
state, local or foreign Tax law. Except as set forth in Sections 2.08(b) and
(c), to the extent that amounts are so deducted and withheld by Buyer and paid
over to the appropriate Taxing Authority, such deducted and withheld amounts
shall be treated for all purposes of this Agreement as having been paid to the
holder of the Class A Shares, the Class B Shares or the In-the-Money Company
Options, as the case may be, in respect of which such deduction and withholding
was made by Buyer.

     (b) If Buyer or the Company shall be entitled by law to deduct or withhold
any amount under subsection 116(5) of the Canadian Tax Act in respect of the
Class A Purchase Price, (i) Buyer (on behalf of itself or the Company, as
applicable), shall make such deductions or withholdings (including deductions
and withholdings applicable to such additional sums payable under this Section
2.08(b)), (ii) Buyer shall pay additional amounts to Seller so that the net
amount received by Seller, after provision for such deductions and withholdings
(including deductions and withholdings applicable to any such additional sums
payable under this Section 2.08(b)) and any Taxes payable upon receipt of any
such additional sums payable under this Section 2.08(b), is equal to the amount
Buyer would have received had no such deductions or withholdings been made with
respect to the payment of the Class A Purchase Price, (iii) Buyer (on behalf of
itself or the Company, as applicable) shall pay the full amount deducted or
withheld to the relevant Taxing Authority in accordance with applicable law and
(iv) Buyer (on behalf of itself or the Company, as applicable) shall furnish to
Seller an original or a certified copy of a receipt evidencing payment thereof.

     (c) If (x) Buyer or the Company shall be entitled by law to deduct or
withhold any amount under subsection 116(5) of the Canadian Tax Act in respect
of any amount payable to a Class B Holder and (y) the Gross-Up Conditions with
respect to such Class B Holder have been satisfied, (i) Buyer (on behalf of
itself or the Company, as applicable) shall make such deductions or withholdings
(including deductions and withholdings applicable to such additional sums
payable under this Section 2.08(c)), (ii) the amount otherwise payable to such
Class B Holder shall be increased as necessary so that the net amount received
by such Class B Holder, after provision for such deductions and withholdings
(including deductions and withholdings applicable to any such additional sums
payable under this Section 2.08(c)) and any Taxes payable upon receipt of any

27



--------------------------------------------------------------------------------





such additional sums payable under this Section 2.08(c), is equal to the amount
it would have received had no such deductions or withholdings been made with
respect to the payment to such Class B Holder, (iii) Buyer (on behalf of itself
or the Company, as applicable) shall pay the full amount deducted or withheld to
the relevant Taxing Authority in accordance with applicable law and (iv) Buyer
(on behalf of itself or the Company, as applicable) shall furnish such Class B
Holder with an original or a certified copy of a receipt evidencing payment
thereof.

     (d) If any amounts are withheld by Buyer pursuant to Sections 2.08(b), to
the extent permitted by Applicable Law, Seller will file the appropriate Tax
returns to claim a refund of such Taxes. Seller shall promptly pay over the
amount of any such refund received to Buyer (including any interest paid or
credited by the relevant taxing or governmental authority with respect to such
refund), net of all out-of-pocket expenses and Taxes incurred by Seller by
reason of the receipt of such refund.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER

     Except as set forth, subject to Section 13.11, in the Seller Disclosure
Schedules, Seller represents and warrants to Buyer that:

     Section 3.01. Corporate Existence and Power. Seller is a corporation and
the Company is a business trust each duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization and each has
all organizational powers to carry on its business as now conducted. The Company
is duly qualified to do business as a foreign corporation and is in good
standing in each jurisdiction where such qualification is necessary, except for
those jurisdictions where failure to be so qualified would not, individually or
in the aggregate, reasonably be expected to be material.

     Section 3.02. Corporate Authorization. The execution, delivery and
performance by Seller of this Agreement and the consummation of the transactions
contemplated by this Agreement are within Seller’s corporate powers and have
been duly authorized by all necessary corporate action on the part of Seller.
This Agreement constitutes a valid and binding agreement of Seller, enforceable
against Seller in accordance with its terms, except to the extent such
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws from time to time in
effect generally affecting the enforcement of creditors’ rights and remedies and
general principles of equity.

     Section 3.03. Governmental Authorization. The execution, delivery and
performance by Seller of this Agreement and the consummation of the

28



--------------------------------------------------------------------------------





transactions contemplated by this Agreement require no action or approval by or
in respect of, or filing with, any Governmental Authority other than (i)
compliance with any applicable requirements of the HSR Act and applicable
foreign anti-trust, competition law and similar clearances, (ii) the filings and
approvals set forth on Schedule 3.03, and (iii) any such action, approval or
filing as to which the failure to make or obtain would not reasonably be
expected to prevent, enjoin or impair Seller’s ability to consummate the
transactions contemplated by this Agreement or perform its obligations under
this Agreement, or be material.

     Section 3.04. Noncontravention. The execution, delivery and performance by
Seller of this Agreement and the consummation of the transactions contemplated
by this Agreement do not and will not (i) violate the certificate of
incorporation or bylaws or other organizational documents of Seller or any
Company Entity, (ii) assuming compliance with the matters referred to in Section
3.03 and receipt of all required consents and approvals from Clients, violate
any Applicable Law to which Seller, a Company Entity or any Sponsored Fund is
subject, (iii) require any consent or other action by any Person under,
constitute a default under, or give rise to any right of termination,
cancellation or acceleration of any right or obligation of a Company Entity or
to a loss of any benefit to which a Company Entity is entitled under any
provision of any agreement or other instrument binding upon such Company Entity
or (iv) result in the creation or imposition of any Lien on the equity or any
asset of a Company Entity, with such exceptions, in the case of each of clauses
(ii) through (iv), as would not, individually or in the aggregate, reasonably be
expected to prevent, enjoin or impair Seller’s ability to consummate the
transactions contemplated by this Agreement or perform its obligations under
this Agreement, or be material.

     Section 3.05. Capitalization. (a) The authorized capital stock of the
Company consists of 200,000,000 Class A Shares, 19,000,000 Class B Shares and
10,000,000 Preferred Shares.

     (b) As of the date of this Agreement, there are outstanding 87,834,958
Class A Shares, 7,243,089 Class B Shares, Company Options with respect to
6,425,843 Class B Shares and no Preferred Shares.

     (c) All outstanding shares of capital stock of the Company have been duly
authorized and validly issued and are fully paid and non-assessable. Except as
set forth in this Section 3.05, as of the date of this Agreement there are no
outstanding (i) ownership interests in the Company, (ii) securities of the
Company convertible into or exchangeable for ownership interests in the Company
or (iii) options or other rights to acquire from the Company, or other
obligation of the Company to issue, any ownership interests in the Company or
securities convertible into or exchangeable for ownership interests in the
Company (the items in clauses (i) through (iii) being referred to collectively
as the “Company

29



--------------------------------------------------------------------------------





Securities”). Other than pursuant to the terms of the Equity Partnership Plan,
there are no outstanding obligations of Seller or any Company Entity to
repurchase, redeem or otherwise acquire any Company Securities.

     Section 3.06. Ownership of Shares. Seller is the record and beneficial
owner of all of the issued and outstanding Class A Shares, free and clear of any
Lien, and will transfer and deliver to Buyer at the Closing valid title to such
Class A Shares free and clear of any Lien. At the Closing, following the
cancellation of the Class B Shares and the Company Options pursuant to the terms
of the Equity Partnership Plan, there will be no Company Securities issued and
outstanding other than the Class A Shares transferred to Buyer pursuant to
Section 2.02.

     Section 3.07. Subsidiaries. (a) Each Subsidiary of the Company is an entity
duly organized, validly existing and, with respect to jurisdictions that
recognize the concept of “good standing,” in good standing under the laws of the
jurisdiction of its organization and has all organizational powers to carry on
its business as now conducted. Each Subsidiary is duly qualified to do business
as a foreign corporation or other entity and is in good standing in each
jurisdiction where such qualification is necessary, except for those
jurisdictions where failure to be so qualified would not, individually or in the
aggregate, reasonably be expected to be material. All Subsidiaries of the
Company and their respective jurisdictions of organization are identified on
Schedule 3.07. There are no other Subsidiaries of the Company except as
identified on Schedule 3.07.

     (b) All of the outstanding ownership interests in each Subsidiary of the
Company as set forth on Schedule 3.07, are owned, directly or indirectly, by the
Company free and clear of any Lien. There are no outstanding (i) securities of
any Company Entity convertible into or exchangeable for ownership interests in
any Subsidiary of the Company or (ii) options or other rights to acquire from
any Company Entity or other obligation of any Company Entity to issue, any
ownership interests in any Subsidiary of the Company or securities convertible
into or exchangeable for ownership interests in any such Subsidiary (the items
in clauses 3.07(b)(i) and 3.07(b)(ii) being referred to collectively as the
“Subsidiary Securities”). There are no outstanding obligations of any Company
Entity to repurchase, redeem or otherwise acquire any outstanding Subsidiary
Securities.

     (c) Schedule 3.07(c) sets forth each Person, other than a Subsidiary or a
Company Product, in which the Company, directly or through one or more
Subsidiaries, owns an equity interest (the “Minority Interests”). All of the
Minority Interests as set forth on Schedule 3.07(c) are owned, directly or
through one or more Subsidiaries, by the Company free and clear of any Lien.

     Section 3.08. Financial Statements. (a) Seller has previously delivered to
Buyer the audited consolidated balance sheets as of December 31, 2005, December
31, 2004 and December 31, 2003 and the related audited consolidated

30



--------------------------------------------------------------------------------





statements of income and cash flows for the years ended December 31, 2005 and
December 31, 2004 and the unaudited interim consolidated balance sheet as of
September 30, 2006 and the related unaudited interim consolidated statements of
income and cash flows for the nine months ended September 30, 2006 of the
Company Entities (collectively, the “Financial Statements”). The Financial
Statements fairly present in all material respects in conformity with GAAP
applied on a consistent basis (except as may be indicated in the notes thereto),
the consolidated financial position of the Company Entities as of the dates
thereof and their consolidated results of operations and cash flows for the
periods then ended (subject to normal year-end adjustments in the case of any
unaudited interim financial statements).

     (b) The Company Entities maintain in all material respects internal
controls over financial reporting to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP, all other accounting standards
applicable to the Company Entities in each jurisdiction in which the relevant
Company Entities operate, and all Applicable Laws.

     (c) There are no “off balance sheet arrangements” (as defined by item
303(a)(4) of Regulation S-K promulgated by the SEC) in respect of any Company
Entity.

     Section 3.09. Absence of Certain Changes. Since the Balance Sheet Date
through the date of this Agreement, the business of the Company Entities has
been conducted in the ordinary course consistent with past practices and there
has not been any action taken by any Company Entity that, if taken during the
period from the date of this Agreement through Closing without Buyer’s consent,
would constitute a breach of Section 5.01. Since December 31, 2005, there has
not been any event, occurrence or development which, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

     Section 3.10. No Undisclosed Material Liabilities. There are no liabilities
of any Company Entity of any kind, other than (i) liabilities provided for in
the Balance Sheet or disclosed in the notes to the Financial Statements for the
nine months ended September 30, 2006, (ii) liabilities disclosed in, related to
or arising under any agreements or instruments disclosed in Schedules 3.04,
3.11, 3.12, 3.16, 3.19, 3.20 and 3.21 (other than as a result of a breach
thereof by a Company Entity), (iii) liabilities incurred in the ordinary course
of business since the Balance Sheet Date and that are consistent in nature, type
and amount with any such liability regularly incurred in the ordinary course of
business consistent with past practice and (iv) other undisclosed liabilities
which would not, individually or in the aggregate, reasonably be expected to be
material.

31



--------------------------------------------------------------------------------





     Section 3.11. Material Contracts. (a) As of the date of this Agreement, no
Company Entity is a party to or bound by:

>      (i) any Investment Advisory Agreement with a Sponsored Public Fund that
> accounts for revenue to the Company Entities of $5,000,000 or more on an
> annualized basis;
> 
>      (ii) any Investment Advisory Agreement with a Sponsored Private Fund that
> accounts for revenue to the Company Entities of $2,000,000 or more on an
> annualized basis;
> 
>      (iii) any Investment Advisory Agreement with a Client other than a
> Sponsored Public Fund or a Sponsored Private Fund that accounts for revenue to
> the Company Entities of $2,000,000 or more on an annualized basis;
> 
>      (iv) (A) any principal underwriter agreement, custody agreement or
> shareholder servicing agreement, or (B) any fund services, transfer agent,
> administrative, accounting or any other similar agreement that accounts for
> revenue to the Company Entities of $2,000,000 or more on an annualized basis,
> in each case, with any Sponsored Public Fund or Sponsored Private Fund covered
> by clauses (i) and (ii) above;
> 
>      (v) (A) any participation agreement with a Variable Product Party or (B)
> any other agreement with a Variable Product Party or relating to a Variable
> Product that (i) accounts for revenue to the Company Entities of $10,000,000
> or more on an annualized basis or (ii) provides for annual payments by the
> Company Entities of $2,000,000 or more (excluding payments under agreements
> relating to sub-accounting services, networking services, or sales meetings or
> other forms of compensation permitted under relevant NASD rules);
> 
>      (vi) any agreement under which such Company Entity is obligated, directly
> or indirectly, to make any capital contribution or other investment in any
> Person in an amount of $2,000,000 or more;
> 
>      (vii) any agreement that provides for earn-outs or other similar
> contingent obligations that, as of the date of this Agreement, would
> reasonably be expected to exceed $2,000,000;
> 
>      (viii) any agreement relating to the provision by the Company Entities of
> Investment Advisory Services, or any material agreement not relating to the
> provision by the Company Entities of Investment Advisory Services, in each
> case which contains (A) a “clawback” or similar undertaking by such Company
> Entity requiring the reimbursement or

32



--------------------------------------------------------------------------------





> refund of any fees or (B) a “most favored nation” or similar provision binding
> on such Company Entity;
> 
>      (ix) any lease (whether of real or personal property) providing for
> annual rentals of $2,000,000 or more;
> 
>      (x) any agreement for the purchase of materials, supplies, goods,
> services, equipment or other assets providing for aggregate payments by the
> Company Entities of $6,000,000 or more;
> 
>      (xi) any sales or distribution agreement (or series of agreements with a
> party or related parties) that provides for annual payments by the Company
> Entities of $4,000,000 or more (excluding payments under agreements relating
> to sub-accounting services, networking services, or sales meetings or other
> forms of compensation permitted under relevant NASD rules);
> 
>      (xii) any joint venture, strategic alliance, partnership or other similar
> agreement or arrangement involving a sharing of profits or expenses or
> payments based on revenues or assets under management of any Company Entity or
> Fund that accounts for revenue to the Company Entities of $2,000,000 or more
> on an annualized basis;
> 
>      (xiii) any agreement relating to the acquisition or disposition of any
> business for a purchase price in excess of $5,000,000 (whether by merger, sale
> of stock, sale of assets or otherwise) under which the Company Entities are
> subject to ongoing obligations as of the date of this Agreement;
> 
>      (xiv) any agreement relating to indebtedness for borrowed money (whether
> incurred, assumed, guaranteed or secured by any asset), except any such
> agreement with an aggregate outstanding principal amount not exceeding
> $2,000,000;
> 
>      (xv) any agreement under which any Person has directly or indirectly
> guaranteed or otherwise agreed to be responsible for indebtedness, liabilities
> or obligations of any Company Entity in excess of $5,000,000;
> 
>      (xvi) (A) any agreement that limits the freedom of any Company Entity to
> compete in any line of business or with any Person or in any area or (B) any
> agreement relating to the provision by the Company Entities of Investment
> Advisory Services, or any material agreement not relating to the provision by
> the Company Entities of Investment Advisory Services,

33



--------------------------------------------------------------------------------





> in each case which requires any Company Entity to deal exclusively with any
> Person;
> 
>      (xvii) any material Affiliate Arrangement or material contract with any
> director, officer or employee of any Company Entity, other than any Employee
> Plan or Foreign Plan;
> 
>      (xviii) any agreement providing for future payments or acceleration or
> vesting of payments, in each case in excess of $5,000,000 that are
> conditioned, in whole or in part, on a change in control of the Company;
> 
>      (xix) any other agreement of a type that is not covered by the other
> clauses of this Section 3.11(a) that (A) by its terms does not terminate or is
> otherwise not cancelable within 90 days without penalty, cost or liability and
> (B) requires aggregate payments by the Company Entities in excess of
> $5,000,000 per year for, or aggregating $10,000,000 over the life of, any such
> agreement;
> 
>      (xx) any agreement (A) to cap fees or other payments or to waive expenses
> or (B) to reimburse or assume fees and expenses in excess of $2,000,000 on an
> annual basis; or
> 
>      (xxi) any other agreement, commitment, arrangement or plan not made in
> the ordinary course of business that is material.

     (b) Each agreement, contract, plan, lease, arrangement or commitment
required to be disclosed pursuant to this Section is a valid and binding
agreement of the applicable Company Entity and, to the knowledge of Seller, of
any other party thereto, enforceable in accordance with its terms (except to the
extent such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar laws from time to
time in effect generally affecting the enforcement of creditors’ rights and
remedies and general principles of equity) and is in full force and effect, and
no Company Entity or, to the knowledge of Seller, any other party thereto is in
default (or with the giving of notice or the passage of time or both, would be
in default) or breach in any material respect under the terms of any such
agreement, contract, plan, lease, arrangement or commitment.

     Section 3.12. Intercompany Arrangements. (a) There is no material agreement
or arrangement between any Company Entity or Sponsored Fund, on the one hand,
and Seller or any of its controlled Affiliates, on the other hand (each an
“Affiliate Arrangement”).

34



--------------------------------------------------------------------------------





     (b) Neither Seller nor any of its Subsidiaries (other than the Company
Entities) owns any material property or asset used in the conduct of the
business of the Company Entities. To the knowledge of Seller, no director or
officer of any Company Entity (i) owns any economic or ownership interest in any
material Client or any material supplier, lessor or lessee (other than personal
investments that do not represent a controlling interest) or (ii) has received
any loans from or otherwise is a debtor of, or made loans or otherwise is a
creditor of, any Company Entity or any Fund.

     Section 3.13. Litigation. There is no action, suit, audit, investigation
(including any governmental or regulatory investigation or inquiry) or
proceeding pending against, or to the knowledge of Seller, threatened against,
Seller, any Company Entity, any Sponsored Fund or any of their respective
properties before any arbitrator or any Governmental Authority which would
reasonably be expected to prohibit or impair the ability of Seller to consummate
the transactions contemplated hereby, result in the granting of material
injunctive or equitable relief or material governmental sanctions against any
Company Entity or any Sponsored Fund or result in liability of any Company
Entity or any Sponsored Fund in excess of $2,000,000 individually or in excess
of $20,000,000 in the aggregate.

     Section 3.14. Compliance with Laws and Court Orders; Regulatory Matters.
(a) Each Company Entity, Employee Plan and Foreign Plan is in compliance in all
material respects with all Applicable Laws.

     (b) Each of the Company Entities holds all material governmental licenses,
authorizations, permits, consents, approvals, exemptions and orders (“Permits”)
necessary for the operation of its business. All such material Permits are in
full force and effect and have not been suspended, cancelled, modified or
revoked. To the knowledge of Seller, each such material Permit can be renewed in
the ordinary course of business by the applicable Company Entity. Since January
1, 2004, none of the Company Entities has received any written or, to the
knowledge of Seller, oral notification from any Governmental Authority asserting
that such Person is not in compliance in any material respect with any of the
Applicable Laws that such Governmental Authority enforces or that such
Governmental Authority intends to suspend, cancel, materially modify (outside
the ordinary course) or revoke any material Permit. Each of the Company Entities
has timely filed all material regulatory reports, schedules, forms,
registrations and other documents, together with any amendments required under
Applicable Law to be made with respect thereto (“Company Filings”), that it was
required under Applicable Law to file since January 1, 2004 with Governmental
Authorities and has paid all material fees and assessments due and payable in
connection therewith. The information contained in such Company Filings complied
with applicable filing requirements, as to form and content, in all material
respects at the time of filing. Each employee of any Company Entity or any
Sponsored Fund

35



--------------------------------------------------------------------------------





who is required to be registered or licensed as a registered representative,
investment adviser representative, “person associated” with an investment
adviser or broker dealer, sales person or a like Person with any Governmental
Authority is duly registered as such and such registration is in full force and
effect, except as would not, individually or in the aggregate, reasonably be
expected to be material.

     (c) Each Subsidiary of the Company identified as such in Schedule 3.14(c)
is, and at all times required by the Investment Advisers Act during its
existence has been, duly registered as an investment adviser under the
Investment Advisers Act. Each Subsidiary of the Company that is required to be
is, and at all times required by Applicable Law (other than the Investment
Advisers Act) has been, duly registered, licensed or qualified as an investment
adviser in each state or any other jurisdiction where the conduct of its
business required such registration, licensing or qualification, except as would
not, individually or in the aggregate, reasonably be expected to be material. No
Company Entity not identified in Schedule 3.14(c) is an “investment adviser”
required to register as such under the Investment Advisers Act or any other
Applicable Law and is subject to any material liability or disability by reason
of any failure to be so registered, licensed or qualified.

     (d) Each Subsidiary of the Company identified in Schedule 3.14(d) is, and
at all times required by Applicable Law has been, duly chartered as a trust
company or bank having fiduciary powers necessary for the conduct of its
business; is and at all times required by Applicable Law has satisfied the
requirements to be considered a “bank” under the Investment Company Act and the
Investment Advisers Act; and is and at all times required by Applicable Law has
been well managed and well capitalized as those terms are used in the FDIC’s
regulations or otherwise in good standing with the bank regulatory authorities.

     (e) Each Subsidiary of the Company that is required to be is, and at all
times required by Applicable Law has been, duly registered, licensed or
qualified as a broker or dealer in each jurisdiction where the conduct of its
business required such registration, licensing or qualification, except as would
not, individually or in the aggregate, reasonably be expected to be material. No
Company Entity not identified in Schedule 3.14(e) is required to be registered,
licensed or qualified as a broker or dealer under any Applicable Law and is
subject to any material liability or disability by reason of any failure to be
so registered, licensed or qualified.

     (f) (i) With respect to each Company Entity that serves in a capacity
described in Section 9(a) or 9(b) of the Investment Company Act with respect to
a U.S. Public Fund, (A) such Company Entity is not (taking into account any
applicable exemption) ineligible under such Section 9(a) or 9(b) to serve in
such capacity and (B) there is no proceeding or investigation pending and served
on a

36



--------------------------------------------------------------------------------





Company Entity or, to the knowledge of Seller, pending and not so served, or
threatened, by any Governmental Authority, which would result in (1) the
ineligibility of such Company Entity to serve in such capacity under such
Section 9(a) or 9(b) or (2) the ineligibility under such Section 9(b) of an
“affiliated person” (as defined in Section 2(a)(3) of the Investment Company
Act) of such Company Entity to serve as an “affiliated person” of such Company
Entity.

>      (ii) With respect to each Company Entity that acts as an investment
> adviser within the meaning of the Investment Advisers Act, (A) such Company
> Entity is not (taking into account any applicable exemption) ineligible
> pursuant to Section 203(e) of the Investment Advisers Act to act as an
> investment adviser, (B) to the knowledge of Seller, no “person associated” (as
> defined in Section 202(a)(17) of the Investment Advisers Act) with such
> Company Entity is (taking into account any applicable exemption) ineligible
> under Section 203(f) of the Investment Advisers Act to serve as a “person
> associated” with an investment adviser and (C) there is no proceeding or
> investigation pending and served on a Company Entity or, to the knowledge of
> Seller, pending and not so served, or threatened, by any Governmental
> Authority, which would result in (1) the ineligibility under such Section
> 203(e) of such Company Entity to act as an investment adviser or (2) the
> ineligibility under such Section 203(f) of such “person associated” with such
> Company Entity to serve as a “person associated” with an investment adviser.
> No Company Entity is required to disclose any information to Clients or
> prospective Clients under Rule 206(4)-4 under the Investment Advisers Act.
> 
>      (iii) With respect to each Company Entity that acts as a broker or dealer
> within the meaning of the 1934 Act, (A) such Company Entity is not (taking
> into account any applicable exemption) ineligible pursuant to Section 15(b)(4)
> of the 1934 Act to act as a broker or dealer, (B) to the knowledge of Seller,
> no “person associated” (as defined in Section 3(a)(18) of the 1934 Act) with
> such Company Entity is (taking into account any applicable exemption)
> ineligible under Section 15(b)(6) of the 1934 Act to serve as a “person
> associated” with a broker or dealer and (C) there is no proceeding or
> investigation pending and served on a Company Entity or, to the knowledge of
> Seller, pending and not so served or threatened by any Governmental Authority,
> which would result in (1) the ineligibility under such Section 15(b)(4) of
> such Company Entity to act as a broker or dealer or (2) the ineligibility
> under such Section 15(b)(6) of such “person associated” with such Company
> Entity to serve as a “person associated” with a broker or dealer.

     (g) Copies of all material inspection reports or similar documents
furnished to any Company Entity or Sponsored Fund by any Governmental

37



--------------------------------------------------------------------------------





Authority and any material written responses thereto (in both cases) since
January 1, 2001 have been made available to Buyer.

     (h) Prior to the date of this Agreement, Seller has made available to Buyer
a true and correct copy of each material no-action letter and material exemptive
order issued by the SEC to any Company Entity or Sponsored U.S. Public Fund that
remains applicable to its business as currently conducted.

     (i) The Company Entities and Sponsored Funds are in compliance in all
material respects with Applicable Law relating to (i) the use of corporate funds
for contributions, payments, gifts or entertainment and (ii) the making of
expenditures relating to political activity to government officials or others,
and no Company Entity or Sponsored Fund has established or maintained any
unlawful or unrecorded funds in a manner contrary to Applicable Law in any
material respect. The Company Entities and Sponsored Funds are in compliance in
all material respects with Applicable Law relating to anti-money laundering
(including regulations of the Office of Foreign Asset Control of the U.S.
Department of Treasury).

     Section 3.15. Clients. (a) Schedule 3.15(a) sets forth a complete and
correct list, as of the date of this Agreement, of each Public Fund, each
Private Fund and each other Client (other than natural persons and investment
vehicles of natural persons that invest through separately managed accounts
opened through a broker-dealer or other financial institution). Each Sponsored
U.S. Public Fund is, and at all times required under Applicable Law has been,
duly registered with the SEC as an investment company under the Investment
Company Act. Each Sponsored Public Fund is, and at all times required under
Applicable Law has been, duly registered as a pooled investment vehicle with
such Governmental Authorities as are required under Applicable Law, except as
would not, individually or in the aggregate, reasonably be expected to be
material. No Sponsored Private Fund is required to register as an investment
company under the Investment Company Act.

     (b) Each Sponsored Fund is duly organized, validly existing and, with
respect to jurisdictions that recognize the concept of “good standing,” in good
standing under the laws of the jurisdiction of its organization and has the
requisite corporate, trust, company or partnership power and authority to own
its properties and to carry on its business conducted as of the date of this
Agreement, and is qualified to do business in each jurisdiction where it is
required to be so qualified under Applicable Law, except where failure to be so
qualified would not, individually or in the aggregate, reasonably be expected to
be material.

     (c) The shares or units of each Sponsored Public Fund (i) have been issued
and sold by such Sponsored Public Fund in compliance in all material respects
with Applicable Law, (ii) are and were qualified in all material respects

38



--------------------------------------------------------------------------------





for public offering and sale by such Sponsored Public Fund in each jurisdiction
where offers are made to the extent required under Applicable Law and (iii) have
been duly authorized and validly issued in all material respects and are fully
paid and non-assessable.

     (d) All outstanding shares or interests of each Sponsored Private Fund have
been issued and sold by such Sponsored Private Funds in compliance in all
material respects with Applicable Law.

     (e) Each Sponsored Public Fund has all material permits, licenses,
certificates of authority, orders and approvals of, and has made all material
filings, applications and registrations with, Governmental Authorities that are
required by Applicable Law in order to permit it to carry on its respective
business as presently conducted, and such material permits, licenses,
certificates of authority, registrations, orders and approvals are in full force
and effect.

     (f) Each Sponsored Fund is in compliance in all material respects with all
Applicable Law. The registration statement of each Sponsored U.S. Public Fund
under the Investment Company Act and/or the Securities Act has, at all times
when such registration statement was effective since January 1, 2004, complied
in all material respects with the requirements of the Investment Company Act and
the Securities Act then in effect and neither such registration statement nor
any amendments thereto contained, at any time when such registration statement
was in use since January 1, 2004, an untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, except in each case as would not, individually or in
the aggregate, reasonably be expected to be material. Neither the private
placement memorandum of each Sponsored Private Fund nor any amendments thereto
contained, at the time such private placement memorandum or, as applicable, any
amendment, was in use since January 1, 2004, an untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, except in each case as would not,
individually or in the aggregate, reasonably be expected to be material.

     (g) Each Sponsored Fund has filed all material registrations, reports,
prospectuses, proxy statements, statements of additional information, financial
statements, statements, notices and other material filings required to be filed
by it within the past two years with any Governmental Authority, including all
material amendments or supplements to any of the above, in each case to the
extent related to its business (the “Fund Filings”). The Fund Filings complied
in all material respects with the requirements of Applicable Law. To the
knowledge of Seller, the information contained in the Fund Filings does not
contain any untrue

39



--------------------------------------------------------------------------------





statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make any material statement made
therein, in light of the circumstances, not misleading. The financial
statements, including, without limitation, the statement of assets and
liabilities, the statement of operations and the statement of changes in net
assets, and the notes thereto set forth in any such Fund Filings or sent to any
investor fairly present, in all material respects, the financial position of
each Sponsored Fund as at the dates of such statements and the results of its
operations for the periods covered thereby in accordance with GAAP consistently
applied (except as noted therein). Since the end of the period covered by any
such Fund Filing and except as addressed by another Fund Filing, there has
occurred no event or condition which would (i) require any Sponsored Fund to
file an additional Fund Filing (other than a Fund Filing of the type required to
be filed periodically in the ordinary course) or (ii) require any Sponsored Fund
to conduct a meeting of its shareholders (other than a meeting held or to be
held in the ordinary course of such Fund), in each case other than with respect
to the transactions contemplated by this Agreement.

     (h) No Company Entity or any person who is an “affiliated person” (as
defined in the Investment Company Act) or, to the knowledge of Seller, an
“interested person” (as defined in the Investment Company Act) of any Company
Entity, receives or is entitled to receive any compensation directly or
indirectly (i) from any person in connection with the purchase or sale of
securities or other property to, from or on behalf of a U.S. Public Fund or (ii)
from any U.S. Public Fund or its security holders, except, in any such case, in
material compliance with Applicable Law (including Section 17(e) of the
Investment Company Act and the regulations thereunder). The respective Company
Entities and Sponsored U.S. Public Funds are in material compliance with
Applicable Law regulating such compensation arrangements, including disclosure
thereof.

     (i) As to each U.S. Public Fund, there has been in full force and effect an
investment advisory agreement between such Fund and a Company Entity at all
times when a Company Entity has acted as an investment adviser to such Fund,
except in each case as would not, individually or in the aggregate, reasonably
be expected to be material. Each agreement pursuant to which any Company Entity
has, since January 1, 2004, received compensation respecting its activities in
connection with each U.S. Public Fund was duly approved and has been duly
renewed in accordance with the applicable provisions of the Investment Company
Act, except in each case as would not, individually or in the aggregate,
reasonably be expected to be material. Each Company Entity providing Investment
Advisory Services to a U.S. Public Fund under an investment advisory agreement
is not in material breach of such agreement. As to each Sponsored U.S. Public
Fund that pays fees under Rule 12b-1 under the Investment Company Act, there has
been in full force and effect a Rule 12b-1 Plan authorizing such payment at all
times since the commencement of payment of such fees, except in each case as
would not, individually or in the aggregate, reasonably be expected

40



--------------------------------------------------------------------------------





to be material. Each Rule 12b-1 Plan pursuant to which any Sponsored U.S. Public
Fund pays fees was duly approved and has been duly renewed in accordance with
the applicable provisions of the Investment Company Act and rules thereunder,
except in each case as would not, individually or in the aggregate, reasonably
be expected to be material. All 12b-1 fees paid by a Sponsored U.S. Public Fund
are in accordance with the applicable Rule 12b-1 Plan, except in each case as
would not, individually or in the aggregate, reasonably be expected to be
material. The proceeds of all 12b-1 fees paid by a U.S. Public Fund and used by
a Company Entity have been used by such Company Entity for a proper purpose in
accordance with Applicable Law and the terms of the applicable Rule 12b-1 Plan,
except in each case as would not, individually or in the aggregate, reasonably
be expected to be material.

     (j) There are no material consent judgments or orders of a Governmental
Authority or judicial orders on or with regard to any Sponsored Fund currently
in effect.

     (k) Since January 1, 2004, (i) each Sponsored Fund has been operated in
compliance with its respective investment objectives, investment policies and
offering document descriptions in all material respects, (ii) any Company Entity
that has provided Investment Advisory Services to any Fund that is not a
Sponsored Fund has done so in compliance in all material respects with its
respective investment objectives, investment policies and offering document
descriptions from time to time provided to the Company Entities by the sponsor
of such Fund, and (iii) any Company Entity that has provided Investment Advisory
Services to any Client that is not a Fund has done so in compliance in all
material respects with such Client’s Investment Advisory Agreement with the
Company Entities.

     (l) (i) (A) All material federal, state, foreign and other material Tax
returns, dividend reporting forms and other Tax-related reports of the Sponsored
Funds required by Applicable Law to have been filed by the Closing Date shall
have been filed in a timely manner and are or will be correct in all material
respects, (B) all material Taxes shown as due or required to be shown as due on
such returns, forms and reports, or any other Taxes due, and any interest and/or
penalties, shall have been paid or provision shall have been made for the
payment thereof, (C) none of the Sponsored Funds is under audit and no
assessment for Taxes or other amounts has been proposed or asserted with respect
to any of the Sponsored Funds, and (D) provision has been or will be made for
any material Taxes, or interest or penalties, for which returns and/or payments
are not due on or before the Closing Date.

>      (ii) To the knowledge of Seller, each Sponsored U.S. Public Fund has
> elected to be treated as a “regulated investment company” under Subchapter M
> of Chapter 1 of Subtitle A of the Code (“Subchapter M”),

41



--------------------------------------------------------------------------------





> and each Sponsored U.S. Public Fund has qualified for all taxable years as a
> “regulated investment company” under the Code and has complied with all
> applicable provisions of law necessary to preserve and retain such Sponsored
> U.S. Public Fund’s election and status as a regulated investment company.
> 
>      (iii) Each Sponsored U.S. Public Fund has been (or will be) eligible to
> compute and has computed (or will compute) its federal income tax under
> Section 852 of the Code, and will have distributed (or will distribute
> pursuant to the provisions of Section 855 of the Code) substantially all of
> (A) its investment company taxable income (computed without regard to any
> deduction for dividends paid), (B) any net capital gain (after reduction for
> any capital loss carryover) and (C) the excess of (1) its investment income
> excludible from gross income under Section 103 of the Code over (2) its
> deductions disallowed under Sections 265 and 171 of the Code (net tax-exempt
> income), for all taxable years of the Sponsored U.S. Public Funds ending prior
> to or on the Closing Date.
> 
>      (iv) Each Sponsored U.S. Public Fund that is a tax-exempt municipal bond
> Sponsored U.S. Public Fund has satisfied the requirements of Section 852(b)(5)
> of the Code and is qualified to pay exempt interest dividends as defined
> therein.
> 
>      (v) Each Sponsored U.S. Public Fund has properly complied with the
> designation requirements with respect to the character of dividends paid to
> shareholders under Sections 852, 854 and 855 of the Code.
> 
>      (vi) Each Sponsored U.S. Public Fund that has made any election with
> respect to foreign taxes under Section 853 of the Code has properly complied
> with the requirements for making such election and proper designation of such
> Taxes.
> 
>      (vii) Each Sponsored U.S. Public Fund that is an underlying investment
> for any variable annuity contract and/or variable life insurance contract has
> satisfied and will continue to satisfy through the Closing Date, the
> diversification and other requirements of Section 817(h) of the Code and the
> Treasury Regulations thereunder.
> 
>      (viii) Each Sponsored U.S. Public Fund has complied, in all material
> respects, with (A) any and all United States and or state Tax reporting and
> information return obligations; (B) the collection and maintenance of Forms
> W-9 and/or Forms W-8, as applicable, and (C) obligations with respect to
> backup withholding on payments to

42



--------------------------------------------------------------------------------





> shareholders and/or withholding on payments to non-resident aliens and other
> foreign shareholders as required under the Code.

     (m) Each Company Entity has complied in all material respects with (A) all
applicable Tax and ERISA reporting requirements with respect to all Clients for
which it provides services, including but not limited to, qualified retirement
plans, college savings plans, and individual retirement arrangements, (B) the
collection and maintenance of all applicable withholding forms relating to such
Clients and (C) all withholding obligations required under the Code with respect
to payments to such Clients.

     Section 3.16. Variable Product Parties. (a) Schedule 3.16(a) sets forth a
complete and correct list, as of the date of this Agreement, of each Variable
Product Party with which a Company Entity has any participation arrangement or
agreement.

     (b) Schedule 3.16(b) sets forth a complete and correct list, as of the date
of this Agreement, of all variable products for which the Putnam Variable Trust
is the sole underlying fund investment option, together with the amount of
assets of the Putnam Variable Trust outstanding under each such product as of
the Base Date.

     Section 3.17. Properties. The Company Entities do not own any real
property. The applicable Company Entity has (and immediately after the
consummation of the transactions contemplated hereby, will have) good and valid
title to, or in the case of leased property and assets has (and immediately
after the consummation of the transactions contemplated hereby, will have) good
and valid leasehold interests in, or otherwise has (and immediately after the
consummation of the transactions contemplated hereby, will have) full and
sufficient and legally enforceable rights to use all properties and assets
(whether real, personal, tangible or intangible) used or held for use in
connection with, necessary for the conduct of, or otherwise material to, the
business of the Company Entities except for properties and assets disposed of in
the ordinary course of business or as permitted by this Agreement or where the
failure to have such good and valid title, valid leasehold interests or other
rights would not, individually or in the aggregate, reasonably be expected to be
material. None of such property or assets is subject to any Lien, other than
Permitted Liens. Each Company Entity has maintained all tangible property or
assets in good repair, working order and operating condition subject only to
ordinary wear and tear.

     Section 3.18. Tax Representations. (a) (i) All Tax returns, statements,
reports and forms (collectively, the “Company Returns”) that are material and
required to be filed with any Taxing Authority on or before the Closing Date
with respect to any Pre-Closing Tax Period by, or with respect to, any Company
Entity have been, or will be, timely filed on or before the Closing Date; (ii)
the Company

43



--------------------------------------------------------------------------------





Entities have timely paid all Taxes shown as due and payable on the Company
Returns that have been filed; (iii) the Company Returns that have been filed are
true, correct and complete in all material respects; (iv) the charges, accruals
and reserves for Taxes with respect to the Company Entities reflected on the
books of the Company Entities are adequate to cover material Tax liabilities
accruing through the end of the last period for which the Company Entities
ordinarily record items on their respective books; and (v) there is no action,
suit, proceeding, investigation, audit or claim now proposed or pending against
or with respect to any Company Entity in respect of any material Tax.

     (b) None of the Company Entities has waived any statute of limitations
applicable to any Tax return, which period (after giving effect to such
extension or waiver) has not yet expired. There are no Liens for Taxes (other
than Taxes not yet due and payable) upon any assets of any Company Entity. Each
Company Entity has withheld and paid all material Taxes required to have been
withheld and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other third party. Seller has
delivered or made available to Buyer correct and complete copies of all Federal,
state and foreign income Tax returns (prepared on a pro forma basis in the case
of consolidated, combined or unitary Tax returns) filed by the Company Entities
with respect to taxable periods beginning after December 31, 2002 and copies of
all examination reports received with respect to any Company Entity with respect
to any taxable period beginning after December 31, 2002. No claim has ever been
made by a Governmental Authority in a jurisdiction where a Company Entity does
not file Tax returns that such Company Entity is or may be subject to taxation
in that jurisdiction. None of the Company Entities will be required to include
any material item of income in, or exclude an item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Closing Date
as a result of any (A) change in method of accounting for a taxable period
ending on or prior to the Closing Date; (B) closing agreement or similar
agreement with respect to Taxes executed prior to the Closing; (C) installment
sale or open transaction disposition made on or prior to the Closing Date; or
(D) prepaid amount received on or prior to the Closing Date.

     (c) From January 1, 2007 to the date hereof, (i) the Company has not
received dividends or other income distributions from Putnam, LLC or any other
Company Entity and Putnam, LLC has not redeemed, acquired or cancelled any of
the limited liability company interests in it held by the Company, and (ii) the
Company has not directly received any interest, rent, royalties or management
fees. This representation and warranty will not survive the Closing if a Finance
Comfort Letter or CRA Tax Ruling is obtained prior to the Closing Date.

     (d) As of the date hereof, Seller is a resident of the United States for
the purposes of the Canada-United States Income Tax Convention (1980), as

44



--------------------------------------------------------------------------------





amended, and, as such, is entitled under current law to all the benefits
provided therein for a resident of the United States.

     Section 3.19. Intellectual Property. (a) Schedule 3.19(a) sets forth a
complete and correct list of (i) all registrations and applications for
registration included in the Company Intellectual Property Rights, specifying,
as to each such item, as applicable, the jurisdiction and number of each such
application and/or registration and (ii) all material software applications
included in the Company Intellectual Property Rights. Schedule 3.19(a)(iii) sets
forth a list of certain material unregistered trademarks used in the conduct of
the business of the Company Entities as currently conducted. Notwithstanding the
foregoing, for the avoidance of doubt, Seller makes no representations
whatsoever as to the completeness of Schedule 3.19(a)(iii) .

     (b) Schedule 3.19(b) sets forth a complete and correct list of all material
agreements under which a Company Entity (i) uses or has the right to use any
Intellectual Property Rights owned by a third party (other than agreements for
commercially-available software that are subject to “shrink wrap” or other
similar user licenses) or (ii) has licensed or sublicensed to others the right
to use any Company Intellectual Property Rights (other than (x) non-exclusive
end user licenses granted to the Company’s customers in the normal course of
business, (y) non-exclusive limited use trademark licenses granted to the
Company Entities’ clients, distributors or strategic partners in the ordinary
course of business, or (z) any non-disclosure agreements entered into in the
normal course of business).

     (c) The Company Entities have exclusive right, title and interest in and to
all Company Intellectual Property Rights free and clear of any Lien. To the
knowledge of Seller, the Company Intellectual Property Rights and the Licensed
Intellectual Property Rights together constitute all the Intellectual Property
Rights necessary to or otherwise used in the conduct of the business of the
Company Entities as currently conducted. The registrations of all material
Company Intellectual Property Rights set forth on Schedule 3.19(a) are held
and/or recorded in the applicable Company Entity’s name, are validly registered,
legally enforceable and in full force, and are not subject to any cancellation
or reexamination proceeding. Each agreement set forth on Schedule 3.19(b) is a
valid and binding agreement of the applicable Company Entity and, to the
knowledge of Seller, of any other party thereto, enforceable in accordance with
its terms, and no Company Entity or, to the knowledge of Seller, any other party
thereto is in default or breach in any respect under the terms of any such
agreement, except for any such defaults or breaches which would not,
individually or in the aggregate, reasonably be expected to be material.

     (d) Except as would not, individually or in the aggregate, reasonably be
expected to be material, the conduct of the business of the Company Entities as
currently conducted does not infringe upon, misappropriate, violate or conflict
in

45



--------------------------------------------------------------------------------





any material way with the Intellectual Property Rights of any other third party
Person (other than with respect to Patent rights). To the knowledge of Seller,
the conduct of the business of the Company Entities as currently conducted does
not infringe upon, misappropriate, violate or conflict in any material way with
the Patent rights of any other third party Person. Since January 1, 2004: (i)
the Company Entities have not received any notice alleging that any Company
Intellectual Property Rights are invalid or unenforceable or challenging the
Company Entities’ ownership of the Company Intellectual Property Rights or
asserting that the Company Entities are infringing or misappropriating the
Intellectual Property Rights of any third party Person; and (ii) there is and
has been no action, suit or proceeding pending, or, to the knowledge of Seller,
threatened, against any Company Entity (A) challenging or seeking to deny or
restrict the rights of any Company Entity in any Company Intellectual Property
Right or Licensed Intellectual Property Right, or (B) alleging that any Company
Entity has infringed, misappropriated or otherwise violated any Intellectual
Property Right of any third party. No Company Intellectual Property Right is
subject to any material outstanding judgment, injunction, order, decree or
agreement restricting the use thereof by any Company Entity or restricting the
licensing thereof by any Company Entity to any Person; provided that the
foregoing representation shall be limited to the knowledge of Seller as relates
to any judgment, injunction, order, decree or agreement, as applicable, to which
a Company Entity is not a party.

     (e) To the knowledge of Seller, no third party is infringing or otherwise
violating any Company Intellectual Property Rights in a manner that would
materially adversely affect such Company Intellectual Property Rights, and,
since January 1, 2004, no Company Entity has sent any notice to or asserted or
threatened any action or claim against any Person involving or relating to any
alleged material violation of any Company Intellectual Property Rights. The
Company Entities have taken all reasonable and appropriate steps in accordance
with normal industry practice (i) to protect and maintain all material
Intellectual Property Rights used or held for use by the Company Entities in the
conduct of the business of the Company Entities as currently conducted and (ii)
to preserve the confidentiality of any Company Intellectual Property, the value
of which is dependent upon maintaining the confidential nature thereof.

     (f) The Company Entities have in place and practice a policy by which any
Company Intellectual Property Rights developed in whole or in part by any
employee of the Company Entities in the course of his or her employment are
owned by the Company Entities. The Company Entities take commercially reasonable
steps, in accordance with normal industry practice, to have each outside
consultant, who is or has been involved in the development of any Company
Intellectual Property Rights, enter into an appropriate agreement assigning or
granting the right to use to a Company Entity all rights to any

46



--------------------------------------------------------------------------------





Intellectual Property Rights developed on behalf of such Company Entity by such
outside consultant in the course of his or her employment.

     (g) Except as would not, individually or in the aggregate, reasonably be
expected to be material, the Company Entities’ practices regarding the
collection, dissemination and use of personal customer information in connection
with the business or operations of the business or assets are and have been in
accordance in all material respects with any applicable contractual agreements
with customers or applicable privacy policies published by the Company Entities
or otherwise communicated by, and in a manner binding upon, the Company Entities
to their respective customers.

     (h) Except as would not, individually or in the aggregate, reasonably be
expected to be material, no material Company Intellectual Property Rights
developed by or on behalf of the Company Entities, and, to the knowledge of
Seller, no material Company Intellectual Property Rights acquired from third
parties, were developed in whole or in part (i) pursuant to, or in connection
with, the development of any professional, technical or industry standard, (ii)
under contract with any government authority, (iii) using any government
funding, or funding of a university, college or other educational institution or
research center or (iv) to the knowledge of Seller, incorporating any software,
software development toolkits, databases, libraries, scripts, or other, similar
modules of software that are subject to “open source” or similar license terms,
including but not limited to the GNU General Public License and the GNU Limited
General Public License and that would subject the Company Entities to any
obligation, in favor of any third party, for the Company Entities to disclose or
distribute any such Company Intellectual Property Rights in source code form, to
license any such Company Intellectual Property Rights for the purpose of making
derivative works, or to distribute any such Company Intellectual Property Rights
without charge.

     Section 3.20. Insurance Coverage. Seller has made available to Buyer a list
of all material insurance policies and fidelity bonds relating to the assets,
business, operations, employees, officers or directors of the Company Entities,
each of which is listed on Schedule 3.20 and which is effective as of the date
of this Agreement. Such insurance policies are in full force and effect and such
policies (or replacement policies of substantially the same character and
coverage) will continue in force to the Closing Date. As of the date of this
Agreement, there are no outstanding written notices of cancellation of any
material insurance policy maintained in favor of a Company Entity (excluding,
for the avoidance of doubt, statutory notices of expiration and other such
notices given in accordance with Applicable Law). As of the date of this
Agreement, there are no material claims by the Company Entities pending under
any of such policies or bonds as to which coverage has been questioned, denied
or disputed by the underwriters of such

47



--------------------------------------------------------------------------------





policies or bonds or in respect of which such underwriters have reserved their
rights.

     Section 3.21. Employee Benefit Plans. (a) Schedule 3.21(a) contains a list
of all material Employee Plans. The Company has made available to Buyer copies
of each material Employee Plan (and, if applicable, related trust or funding
agreements or insurance policies), and all amendments thereto and written
interpretations thereof have been furnished to Buyer together with the most
recent annual report (Form 5500 including, if applicable, Schedule B thereto)
and Form 990, if applicable, prepared in connection with any such plan or trust.

     (b) None of the Company, any ERISA Affiliate and any predecessor thereof
sponsors, maintains, contributes to, or has in the past six years sponsored,
maintained, contributed to or incurred any liability to any (i) employee benefit
plan subject to Title IV of ERISA or Part 3, Subtitle B of Title I of ERISA,
(ii) multiemployer plan, as defined in Section 3(37) of ERISA, (iii) funded
welfare benefit plan within the meaning of Section 419 of the Code, or (iv) any
Employee Plan that is now or at any time has been a plan or arrangement that has
two or more contributing sponsors at least two of whom are not under common
control, within the meaning of Section 4063 of ERISA.

     (c) Each Employee Plan which is intended to be qualified under Section
401(a) of the Code has received a favorable determination letter, or has pending
or has time remaining in which to file, an application for such determination
from the Internal Revenue Service, and neither Seller nor the Company is aware
of any reason why any such determination letter should be revoked or not be
reissued. The Company has made available to Buyer copies of the most recent
Internal Revenue Service determination letters with respect to each such
Employee Plan. Each Employee Plan has been maintained in compliance with its
terms and with the requirements prescribed by any and all statutes, orders,
rules and regulations, including ERISA and the Code, which are applicable to
such Employee Plan, except as would not be material. No events have occurred
with respect to any Employee Plan that could result in payment or assessment by
or against any Company Entity of any material charges or taxes including excise
taxes under Sections 4972, 4976, 4977, 4979, 4980B, 4980D, 4980E or 5000 of the
Code, if applicable, except as would not be material.

     (d) No Employee Plan provides death or medical benefits, beyond termination
of service or retirement other than (i) coverage mandated by Applicable Law or
(ii) death or retirement benefits under an Employee Plan qualified under Section
401(a) of the Code. Neither any Company Entity nor any ERISA Affiliate has made
a written or oral representation to any current or former employee promising or
guaranteeing any employer paid continuation of medical, dental, life or
disability coverage for any period of time beyond retirement or termination of
employment.

48



--------------------------------------------------------------------------------





     (e) No Employee Plan exists that, as a result of the transactions
contemplated by this Agreement (whether alone or in connection with other
events), would result in the payment, individually or in the aggregate of a
material nature, to any current or former employee, director or independent
contractor of any Company Entity of any money or other property or could result
in the acceleration or provision of any other rights or benefits, individually
or in the aggregate of a material nature, to any current or former employee,
director or independent contractor of any Company Entity.

     (f) Since the Balance Sheet Date, no Company Entity has effectuated (i) a
“plant closing” (as defined in the WARN Act) affecting any site of employment or
one or more facilities or operating units within any site of employment or
facility of any Company Entity, (ii) a “mass layoff” (as defined in the WARN
Act) or (iii) such other transaction, layoff, reduction in force or employment
terminations sufficient in number to trigger application of any similar state or
local law which would be material.

     (g) Each Company Entity and each ERISA Affiliate has complied in all
material respects with the notice and continuation coverage requirements of
section 4980B of the Code and the regulations thereunder with respect to each
Employee Plan that is a group health plan within the meaning of section
5000(b)(1) of the Code. Each Employee Plan is in compliance in all material
respects with the applicable provisions of the Health Insurance Portability and
Accountability Act of 1996 (“HIPAA”) and the regulations issued thereunder.

     (h) Except as set forth on Schedule 3.13, with respect to each Employee
Plan, except as would not be material (i) there are no pending audits or
investigations by any Governmental Authority, no termination proceedings, and no
pending or, to the knowledge of Seller, any Company Entity or any ERISA
Affiliate, (A) threatened claims (except for individual claims for benefits
payable in the normal operation of the Employee Plans), suits or proceedings
asserting any rights or claims to benefits under any Employee Plan or (B) any
facts which would reasonably be expected to give rise to any liability in the
event of any such audit, investigation, claim, suit or proceeding, and (ii) all
reports, returns and similar documents required to be filed with any government
agency or distributed to any Employee Plan participant have been duly and timely
filed or distributed.

     (i) Neither the Employee Plans, any trusts created thereunder, any Company
Entity or any ERISA Affiliate, nor any employee of the foregoing, nor, to the
knowledge of any Company Entity or any ERISA Affiliate, any trustee,
administrator or other fiduciary thereof, has engaged in a “prohibited
transaction” (as such term is defined in section 4975 of the Code or section 406
of ERISA) or any other activity that could subject any thereof to any material
Tax or penalty (including the Taxes or penalties on prohibited transactions
imposed by section 4975 of the Code) or any material sanctions imposed under
Title I of ERISA.

49



--------------------------------------------------------------------------------





     (j) No payment which is or may be made in connection with the transactions
contemplated by this Agreement by, from or with respect to any Employee Plan, to
any employee, former employee, director or agent of any Company Entity or any
ERISA Affiliate, either alone or in conjunction with any other payment, event or
occurrence, (i) will or could properly be characterized as an “excess parachute
payment” under section 280G of the Code (or any corresponding provision of any
Applicable Law) and (ii) will not be fully deductible as a result of section
162(m) of the Code (or any corresponding provision of any Applicable Law).

     (k) No awards (and no agreement or promise by a Company Entity to make
awards) under any Employee Plan that provides for the granting of equity,
equity-based rights, equity derivatives or options to purchase equity (“Equity
Plans”) have been granted with an effective grant date that is other than the
date on which the committee or other administrator of such Equity Plans having
authority thereunder to make such awards, (i) has taken all necessary corporate
action to complete such awards (unless such committee or other administrator has
specified a future grant date on the date it so acts and such action has been
(or will be) completed prior to such future grant date), and (ii) has timely
communicated all of the terms of the awards to the recipients in accordance with
the Company Entities’ customary human resource practices and applicable
accounting standards. In addition, no awards made under the Equity Plans have
been (or will be) altered in any manner that would result in or have the effect
of failing to comply with the foregoing sentence.

     (l) Except where it would not be material, each Company Entity has properly
classified for all purposes (including for all Tax purposes and for purposes of
determining eligibility to participate in any Employee Plan) all employees,
leased employees, consultants and independent contractors, and has withheld and
paid all applicable Taxes and made all appropriate filings in connection with
services provided by such persons to the Company Entities.

     (m) (i) All liabilities of each Employee Plan for any period before the
Closing Date are either funded or are properly accrued and reflected on the
financial statements of Seller and (ii) all contributions to each Employee Plan,
for any period before the Closing Date that have not yet been, but will be
required to be, made are properly accrued and reflected on the financial
statements of Seller.

     (n) Schedule 3.21(n) sets forth a list of all material Foreign Plans and
(i) the Company Entities and each of the Foreign Plans are in compliance in all
material respects with the provisions of the Applicable Laws of each
jurisdiction in which any of the Foreign Plans are maintained and have obtained
from the government or governments having jurisdiction with respect to such plan
any required or available determinations that such plans are in compliance with
the Applicable Laws and regulations of any government, (ii) each Foreign Plan
has

50



--------------------------------------------------------------------------------





been administered at all times, in all material respects, in accordance with its
terms, in each case, except as would not be material, and (iii) the assets or
book reserves of each Foreign Plan that provides retirement, medical or life
insurance benefits following retirement are at least equal to the liabilities of
any such Foreign Plan.

     (o) Except as set forth on Schedule 3.13 and except as would not be
material, with respect to each Foreign Plan, there are no pending audits or
investigations by any Governmental Authority and no pending or, to the knowledge
of Seller, any Company Entity or any ERISA Affiliate, (i) threatened claims
(except for individual claims for benefits payable in the normal operation of
the Foreign Plans), suits or proceedings asserting any rights or claims to
benefits under any Foreign Plan, or (ii) any facts which could reasonably be
expected to give rise to any liability in the event of any such audit,
investigation, claim, suit or proceeding.

     (p) Except as would not be material, all contributions to, and payments
from, each Foreign Plan (other than payments to be made from a trust, insurance
contract or other funding medium) which may have been required to be made in
accordance with the terms of any such Foreign Plan or the Applicable Law of the
jurisdiction in which such Foreign Plan is maintained, have been timely made.
Except as would not be material, all such contributions to the Foreign Plans,
and all payments under the Foreign Plans, for any period before the Closing Date
that have not yet been, but will be required to be, made are properly accrued
and reflected on the financial statements of the employer maintaining such plan.

     Section 3.22. Environmental Matters. Except as to matters which would not,
individually or in the aggregate, reasonably be expected to be material:

     (a) (i) no written notice, order, request for information, complaint or
penalty has been received by any Company Entity and (ii) there are no judicial,
administrative or other actions, suits or proceedings pending or threatened, in
the case of each of (i) and (ii), which allege a violation of any Environmental
Law or liability under Environmental Law and relate to the Company Entities;

     (b) each Company Entity has all environmental permits necessary for its
operations to comply with all applicable Environmental Laws and is in compliance
with the terms of such permits and with all applicable Environmental Laws;

     (c) there has been no release or threatened release of any hazardous or
toxic material substance or waste, pollutant or contaminant (i) by any Company
Entity or (ii) in any property owned or leased by any Company Entity in
violation of Environmental Laws or which requires remediation under applicable
Environmental Laws; and

51



--------------------------------------------------------------------------------





     (d) there has been no written environmental audit conducted within the past
five years in the possession or control of Seller or any Company Entity of any
property owned or leased by any Company Entity on or prior to the date of this
Agreement which has not been delivered to Buyer prior to the date of this
Agreement.

     Section 3.23. Finders’ Fees. Except for Goldman, Sachs & Co. and Merrill
Lynch & Co. whose fees and expenses will be paid by Seller, there is no
investment banker, broker, finder or other intermediary which has been retained
by or is authorized to act on behalf of Seller or the Company Entities who might
be entitled to any fee or commission in connection with the transactions
contemplated by this Agreement.

     Section 3.24. Assets Under Management. The Base Assets Under Management and
the Aggregate Base Revenue Run-Rate, in each case as of the Base Date, are as
set forth on Schedule A.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYER

     Except as set forth in the Buyer Disclosure Schedules, Buyer represents and
warrants to Seller that:

     Section 4.01. Corporate Existence and Power. Buyer is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and has all corporate powers and all material
governmental licenses, authorizations, permits, consents and approvals required
to carry on its business as now conducted.

     Section 4.02. Authorization. The execution, delivery and performance by
Buyer of this Agreement and the consummation of the transactions contemplated by
this Agreement are within the corporate or other organizational powers of Buyer
and have been duly authorized by all necessary corporate, stockholder or other
organizational action on the part of Buyer. This Agreement constitutes a valid
and binding agreement of Buyer, enforceable against Buyer in accordance with its
terms, except to the extent such enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar laws from time to time in effect generally affecting the enforcement of
creditors’ rights and remedies and general principles of equity.

     Section 4.03. Governmental Authorization. The execution, delivery and
performance by Buyer of this Agreement and the consummation of the transactions
contemplated by this Agreement require no material action or approval by or in
respect of, or material filing with, any Governmental Authority

52



--------------------------------------------------------------------------------





other than (i) compliance with any applicable requirements of the HSR Act and
applicable foreign anti-trust, competition law and similar clearances and (ii)
any such action, approval or filing as to which the failure to make or obtain
would not reasonably be expected to prevent, enjoin or materially impair Buyer’s
ability to consummate the transactions contemplated by this Agreement or perform
its obligations under this Agreement.

     Section 4.04. Noncontravention. The execution, delivery and performance by
Buyer of this Agreement and the consummation of the transactions contemplated by
this Agreement do not and will not (i) violate the certificate of incorporation
or bylaws of Buyer, (ii) assuming compliance with the matters referred to in
Section 4.03, violate any Applicable Law, (iii) require any consent or other
action by any Person under, constitute a default under, or give rise to any
right of termination, cancellation or acceleration of any right or obligation of
Buyer or to a loss of any benefit to which Buyer is entitled under any provision
of any agreement or other instrument binding upon Buyer or (iv) result in the
creation or imposition of any material Lien on any asset of Buyer, except, in
the case of clauses (ii) through (iv), for any of the foregoing as would not
prevent or materially impair Buyer’s ability to consummate the transactions
contemplated hereby or Buyer’s performance of its obligations hereunder.

     Section 4.05. Financing. Buyer has, and will have prior to the Closing,
sufficient cash, available lines of credit or other sources of immediately
available funds to enable it to make payment at Closing of the Aggregate
Purchase Price and any other amounts to be paid by it hereunder.

     Section 4.06. Purchase for Investment. Buyer is purchasing the Class A
Shares for investment for its own account and not with a view to, or for sale in
connection with, any distribution thereof. Buyer (either alone or together with
its advisors) has sufficient knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of its investment
in the Class A Shares and is capable of bearing the economic risks of such
investment.

     Section 4.07. Litigation. There is no action, suit, investigation
(including any governmental or regulatory investigation or inquiry) or
proceeding pending against, or to the knowledge of Buyer threatened against or
affecting, Buyer, its Affiliates or any of their respective properties by or
before any arbitrator or any Governmental Authority which in any manner
challenges or seeks to, or would otherwise reasonably be expected to prevent,
enjoin or materially impair Buyer’s ability to consummate the transactions
contemplated by this Agreement or Buyer’s performance of its obligations under
this Agreement.

     Section 4.08. Finders’ Fees. Except for Morgan Stanley whose fees and
expenses will be paid by Buyer, there is no investment banker, broker, finder or

53



--------------------------------------------------------------------------------





other intermediary that has been retained by or is authorized to act on behalf
of Buyer who might be entitled to any fee or commission in connection with the
transactions contemplated by this Agreement.

     Section 4.09. Inspections; No Other Representations. Buyer has undertaken
such investigation and has been provided with and has evaluated such documents
and information as it has deemed necessary to enable it to make an informed and
intelligent decision with respect to the execution, delivery and performance of
this Agreement. Buyer agrees to accept the Company Entities in the condition
they are in on the Closing Date based upon its own inspection, examination and
determination with respect thereto as to all matters, and without reliance upon
any express or implied representations or warranties of any nature made by or on
behalf of or imputed to Seller, except as expressly set forth in this Agreement.
Without limiting the generality of the foregoing, Buyer acknowledges that Seller
makes no representation or warranty with respect to (i) any projections,
estimates or budgets delivered to or made available to Buyer of future assets
under management, future revenues, future results of operations (or any
component thereof), future cash flows or future financial condition (or any
component thereof) of the Company Entities or the future business and operations
of the Company Entities or (ii) any other information or documents made
available to Buyer or its counsel, accountants or advisors with respect to any
Company Entity or their respective businesses or operations, except as expressly
set forth in this Agreement.

ARTICLE 5
COVENANTS OF SELLER

     Seller agrees that:

     Section 5.01. Conduct of the Company. From the date of this Agreement until
the Closing Date, Seller shall cause the Company Entities to conduct their
businesses in the ordinary course consistent with past practice and to use their
reasonable best efforts to (i) preserve intact their business organizations,
(ii) maintain satisfactory relationships with their clients, customers,
landlords, suppliers and others with whom they do business and (iii) keep
available the services of their present officers and employees. Without limiting
the generality of the foregoing, from the date of this Agreement until the
Closing Date, except as disclosed on Schedule 5.01 or as required by Applicable
Law or Governmental Authority, Seller will not, without the prior written
consent of Buyer not to be unreasonably withheld, permit any Company Entity:

     (a) adopt or propose any change in its certificate of incorporation or
bylaws (or other similar organizational documents);

54



--------------------------------------------------------------------------------





     (b) split, combine or reclassify any shares of capital stock of any Company
Entity or declare, set aside or pay any dividend or other distribution with
respect to, or issue, repurchase, redeem or acquire, any Company Securities or
Subsidiary Securities, other than (i) the declaration or payment of any dividend
or other distribution by a Company Entity to another Company Entity, (ii) the
declaration or payment of any cash dividend by the Company in the ordinary
course consistent with past practices, (iii) the issuance of any Class B Shares
upon the exercise of Company Options that are outstanding on the date of this
Agreement, (iv) the repurchase or redemption of Class B Shares and Company
Options pursuant to the terms of the Equity Partnership Plan, or (v) the
issuance of Class B Shares and Company Options in connection with the Company’s
annual compensation awards consistent with past practice;

     (c) merge or consolidate with any other Person or acquire an amount of
assets from any other Person in a single transaction or series of related
transactions having a value in excess of $20,000,000 except pursuant to existing
contracts or commitments;

     (d) sell, lease, license, assign or otherwise dispose of any assets or
property to any other Person in a single transaction or series of related
transactions having a value in excess of $10,000,000 except pursuant to existing
contracts or commitments;

     (e) sell, lease, license, assign or otherwise dispose of any Intellectual
Property Rights owned by any Company Entity in a single transaction or a series
of related transactions having a value in excess of $5,000,000;

     (f) create, incur, assume, guarantee or otherwise be liable with respect to
any indebtedness for borrowed money in excess of $20,000,000 in any single
transaction or series of related transactions;

     (g) enter into any contract, agreement, transaction or understanding
requiring payment from a Company Entity in excess of $5,000,000 individually
which is not terminable within 90 days without penalty;

     (h) make any loan, advance or capital contributions to or investment in any
Person other than loans, advances or capital contributions to or investments
made in the ordinary course of business;

     (i) except as required by an existing Employee Plan or agreement, (i) make
or agree to make any material increase in compensation or benefits payable in
the aggregate to officers and investment professionals of the Company Entities,
(ii) grant or agree to grant any material severance or termination pay or enter
into any agreement to make or grant any material severance or termination pay or
pay any material bonus to any officer or investment professional of a Company
Entity,

55



--------------------------------------------------------------------------------





(iii) grant or agree to grant or accelerate the time of vesting or payment of
any awards under an Employee Plan or (iv) establish, adopt, amend, modify or
terminate any Employee Plan, in each case of clauses (i) through (iv) other than
in the ordinary course of business consistent with past practice;

     (j) settle, or offer or propose to settle, any litigation, investigation,
arbitration, proceeding or other claim involving or against any Company Entity
that (i) involves non-monetary relief that would restrict the operations of the
Company Entities after the Closing in any material manner or (ii) requires the
Company Entities to pay amounts after the Closing in excess of $20,000,000;

     (k) make any material changes in any method of accounting or accounting
principles or practice, except for any such change required by reason of a
change in GAAP;

     (l) other than in the ordinary course of business consistent with past
practice, make, change or reverse any material Tax election, settle or
compromise any material Tax liability of any Company Entity or Sponsored Fund or
enter into any closing agreement with respect to any material Tax; or

     (m) agree or commit to do any of the foregoing.

     Section 5.02. Access to Information and Cooperation. (a) From the date of
this Agreement until the Closing Date, Seller will (i) give, and will cause the
Company Entities to give, Buyer, its counsel, financial advisors, auditors and
other authorized representatives reasonable access to the offices, properties,
books and records of the Company Entities and to the books and records of Seller
relating to the Company Entities, (ii) furnish, and will cause the Company
Entities to furnish, to Buyer, its counsel, financial advisors, auditors and
other authorized representatives such financial and operating data and other
information relating to the Company Entities as such Persons may reasonably
request and (iii) instruct the employees of the Company Entities to cooperate
with Buyer in its investigation of the Company Entities. Any investigation
pursuant to this Section shall be conducted in such manner as not to interfere
unreasonably with the conduct of the business of Seller or the Company Entities.
Notwithstanding the foregoing, (A) Buyer shall not have access to personnel
records of the Company Entities relating to individual performance or evaluation
records, medical histories or other information which in Seller’s good faith
opinion could subject Seller or any Company Entity to risk of liability and (B)
neither Seller nor any Company Entity shall be obligated to provide access to,
or to disclose, any information to Buyer if the Company reasonably determines
that such access or disclosure would jeopardize the attorney-client privilege of
Seller or any Company Entity, violate any Applicable Law or contractual
confidentiality obligations. All requests for information made pursuant to this
Section 5.02 shall be directed to an executive

56



--------------------------------------------------------------------------------





officer of Seller or such Person as may be designated by Seller’s executive
officers.

     (b) Seller shall, and shall cause its controlled Affiliates to, on and
after the Closing Date, use reasonable best efforts to afford to Buyer and its
Affiliates and their respective counsel, financial advisors, auditors and other
designated representatives (subject to confidentiality commitments to Seller and
its Affiliates) reasonable access to their books and records to the extent
necessary (i) to permit Buyer to determine any matter relating to its rights and
obligations hereunder or (ii) in connection with any insurance claim, or legal,
administrative or other proceeding by any Governmental Authority, arising out of
any Company Entity’s business and operations in which Buyer or any of its
Affiliates may from time to time be involved (but in each case only to the
extent such books and records are required to be retained under Applicable Law)
(other than with respect to disputes between Buyer, on the one hand, and Seller,
on the other hand); provided (i) that any such access by Buyer shall not
unreasonably interfere with the conduct of the business of Seller or its
Affiliates and (ii) neither Seller nor any of its controlled Affiliates shall be
obligated to provide access to, or to disclose, any information to Buyer if
Seller or such Affiliate reasonably determines that such access or disclosure
would jeopardize the attorney-client privilege of Seller or such Affiliate or
violate any Applicable Law or contractual confidentiality obligations.

     Section 5.03. Notices of Certain Events. Seller shall promptly notify Buyer
of:

     (a) any notice or other communication from any Person alleging that the
consent of such Person is or may be required in connection with the transactions
contemplated by this Agreement;

     (b) any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement;

     (c) any actions, suits, claims, investigations or proceedings commenced or,
to its knowledge, threatened, relating to Seller or any Company Entity that, if
pending or threatened on the date of this Agreement, would have been required to
have been disclosed pursuant to Sections 3.13, 3.14, 3.18, 3.19(c), 3.19(d),
3.19(e), 3.21 and 3.22, as the case may be, or that would reasonably be expected
to prohibit or impair the ability of Seller to consummate the transactions
contemplated by this Agreement;

     (d) any inaccuracy of any representation or warranty contained in this
Agreement at any time during the term hereof that would reasonably be expected
to cause the condition set forth in Section 10.02(b) not to be satisfied; and

57



--------------------------------------------------------------------------------





     (e) any failure of Seller to comply in any material respect with or satisfy
any covenant, condition or agreement to be complied with or satisfied by it
hereunder;

provided that the delivery of any notice pursuant to this Section 5.03 shall not
limit or otherwise affect the remedies available hereunder to Buyer.

     Section 5.04. Non-Compete; Non-Solicitation. (a) As a separate and
independent covenant, Seller agrees that, without the consent of Buyer:

>      (i) for a period of three years after the Closing Date, it shall not, and
> it shall cause its controlled Affiliates not to:
> 
> >      (A) directly or indirectly acquire 20% or more of the equity securities
> > in, or acquire (whether by ownership of voting securities, contract or
> > otherwise) the power to elect a majority of the board of directors or other
> > persons performing similar functions of, a Competing Business; provided that
> > nothing herein shall prohibit the direct or indirect acquisition by Seller
> > or any of its controlled Affiliates of any interest (whether by ownership of
> > voting securities, contract or otherwise) in a Person having not more than
> > 20% of its revenues (based on its most recent annual financial statements)
> > attributable to a Competing Business; provided, further, that in the event
> > of an acquisition contemplated by the immediately preceding proviso during
> > the three year period from the Closing Date, (i) Seller shall, within two
> > years of such acquisition, enter into a definitive agreement to divest such
> > Competing Business (or portion thereof such that it no longer constitutes a
> > Competing Business), it being understood that if any such definitive
> > agreement is thereafter terminated prior to consummation of the divestiture,
> > Seller shall effect such divestiture as promptly as reasonably practicable,
> > and (ii) the duration of the non-solicitation covenant set forth in clause
> > (B) below shall be extended so that it remains in effect for at least one
> > year following such acquisition; or
> > 
> >      (B) solicit any Person who is, as of the Closing Date, employed by any
> > Company Entity to leave the employment of such Company Entity; provided that
> > the use of (1) general, non-targeted employment advertising or (2) an
> > independent search firm that contacts any such Person without direction or
> > advice by Seller or its controlled Affiliates, shall be deemed to be not in
> > violation of this Section; and

58



--------------------------------------------------------------------------------





>      (ii) for a period of five years after the Closing Date, it shall cause
> Mercer Global Investments, and any other multi-manager asset management
> business controlled by Seller, not to solicit any Specified MHRS DC Client
> (who remains a client of Mercer HR Services at the time of solicitation and
> was not a client of Mercer Global Investments as of the Closing Date) for the
> purpose of becoming a client of Mercer Global Investments’ (or any such other
> business’) defined contribution plan business; provided that, for the
> avoidance of doubt, the foregoing is intended to prohibit such solicitation
> only, and shall not otherwise be construed as precluding Mercer Global
> Investments from providing Investment Advisory Services to any such clients or
> from having its mutual funds included within such clients’ plan platforms.

     “Competing Business” means an asset management business which has in excess
of $20 billion of assets under management invested in publicly traded securities
through any combination of the following investment advisory products: (i)
retail mutual funds, (ii) institutional separate accounts and (iii)
institutional collective funds maintained by a bank or a trust company. For the
avoidance of doubt, a multi-manager or a fund-of-funds business shall not
constitute a Competing Business, and any assets under management through
multi-manager or fund-of-funds products shall be disregarded in determining
whether an asset management business constitutes a Competing Business.

     “Specified MHRS DC Client” means an institutional defined contribution plan
client, a Midmarket Client (as such term is defined in the DC Plan Services
Agreement) or a Taft-Hartley Client (as such term is defined in the DC Plan
Services Agreement) of Mercer HR Services which (i) includes Company mutual
funds on the list of mutual funds that are made available for investment by its
plan participants and (ii) was a client of Mercer HR Services as of the Closing
Date.

     (b) Seller acknowledges that a breach or threatened breach of its
obligations under this Section 5.04 would cause Buyer and its Affiliates
irreparable injury and that monetary damages would be an inadequate remedy;
therefore Buyer shall have the right to an injunction or other equitable relief
in any court of competent jurisdiction enjoining such breach or threatened
breach. The existence and exercise of this right shall not preclude any other
rights and remedies Buyer may have at law, in equity or otherwise.

     Section 5.05. Directors and Officers; Other Relationships. At the Closing,
Seller shall cause to be delivered to Buyer duly signed resignations and
terminations, as appropriate, effective immediately after the Closing, of (i)
unless otherwise requested by Buyer, any directors or officers of the Company
Entities who are directors or officers of Seller or its controlled Affiliates or
(ii) any other controlled Affiliates of Seller who serve as a general partner,
or in a similar capacity for any Company Entity.

59



--------------------------------------------------------------------------------





     Section 5.06. Arrangements with respect to Transitional Services and Shared
Facility. Buyer and Seller shall negotiate in good faith definitive agreements
to be entered into between the Company and Seller (or appropriate Affiliates
thereof), effective as of the Closing, with respect to (i) transitional services
substantially on the terms set forth on the term sheet attached as Exhibit B
hereto and (ii) the lease assignment and sublease with respect to the leased
premises described in Exhibit C hereto, substantially on the terms set forth in
the term sheet attached as Exhibit C hereto, and in each case containing such
other terms as Buyer and Seller may mutually agree.

     Section 5.07. Certain Assets. (a) At or around Closing, Seller shall make a
written statement to (i) the ERISA investment fiduciary for The Marsh & McLennan
Companies Retirement Plan, The Marsh & McLennan Companies Stock Investment Plan
and The Mercer HR Services Retirement Plan and (ii) the plan trustees of the
three U.K. tax-qualified defined benefit retirement plans maintained by Seller
for the benefit of its eligible employees employed in the U.K., regarding the
positive aspects of the transactions contemplated by this Agreement with respect
to the Company Entities and the Company mutual funds that are available for
investment through such plans, and shall recommend to such ERISA investment
fiduciary and plan trustees that they view such transactions positively with
respect to the Company Entities and such Company mutual funds. Seller shall
provide Buyer with a reasonable opportunity to review and comment on such
statement and recommendation. In addition, during the period beginning on the
Closing Date and ending on the third anniversary of the Closing Date, Seller
shall not take any position, in its dealings, as the corporate sponsor of such
plans, with such ERISA investment fiduciary and plan trustees with respect to
the availability of the Company mutual funds for investment through such plans
or whether the plan assets that are managed by the Company in such plans as of
the Closing Date should continue to be managed by the Company; provided that,
for the avoidance of doubt, Buyer understands and agrees that Mercer Investment
Consulting provides investment advice to the ERISA investment fiduciary and plan
trustees in the ordinary course and will not be bound in any way by this
provision when providing such advice. Buyer understands that Seller is not
authorized to bind any ERISA investment fiduciaries, the UK trustees or such
fiduciaries’ or trustees’ delegates, and in particular that such persons are
obligated to carry out their duties consistent with the requirements of ERISA,
the Code and Applicable Law.

     (b) Seller agrees that for the period beginning on the Closing Date and
ending on the fifth anniversary of the Closing Date, it shall continue to make
money market mutual funds managed by the Company available for the investment of
Seller’s corporate excess cash in connection with Seller’s cash management
activities in the ordinary course consistent with past practices.

60



--------------------------------------------------------------------------------





     (c) Without limiting the obligations of Buyer and Seller under Section
7.06, Buyer and Seller shall negotiate in good faith, with a view to entering
into prior to Closing, modifications to certain provisions of the Defined
Contribution Plan Services Standards Marketing and Agency Services Agreement
dated December 31, 2004 among Putnam Fiduciary Trust Company, Putnam Retail
Management Limited Partnership, Mercer Trust Company and Mercer HR Outsourcing,
LLC (the “DC Plan Services Agreement”) relating to administrative matters (e.g.,
with respect to time periods for notices and termination, service level details,
access provisions, maintenance of records), to incorporate commercially standard
and customary terms for such type of agreements entered into by unaffiliated
third parties; provided that no such modification shall modify the material
commercial terms of the DC Plan Services Agreement (including the fees payable
to Mercer HR Services by the Company Entities thereunder as set forth on Exhibit
E thereto, and other economic terms). In addition, Buyer and Seller shall
negotiate in good faith further modifications to the DC Plan Services Agreement
with a view to establishing a mutually satisfactory long-term and sustainable
relationship between Mercer HR Services and the Company with respect to the
matters covered by the DC Plan Services Agreement (it being understood that the
parties shall be under no obligation to agree to any such modifications).

     (d) For the period beginning on the Closing Date and ending on the fifth
anniversary of the Closing Date, Seller shall cause Mercer Investment Consulting
not to initiate a program of systematic solicitation of the Specified MHRS DC
Clients (who remain clients of Mercer HR Services at the time of solicitation
and who were not clients of Mercer Investment Consulting as of the Closing Date)
with respect to the provision of investment consulting services for defined
contribution plans; provided that, for the avoidance of doubt, the foregoing is
intended to prohibit such a program of systematic solicitation only, and shall
not otherwise be construed as precluding Mercer Investment Consulting from
providing investment consulting services to any such clients.

     (e) For the period beginning on the Closing Date and ending on December 31,
2009 (or, if Seller and Buyer agree to extend the DC Plan Services Agreement on
mutually satisfactory customary and market terms, ending on the fifth
anniversary of the Closing Date), in recognition of the shared interest that the
parties have in the ongoing success of Mercer HR Services’ defined contribution
plan business and in retaining Company mutual funds on the defined contribution
plan platforms of the Company’s clients, Seller shall cause Mercer HR Services
not to recommend, without reasonable cause, that any Specified MHRS DC Client
remove Company mutual funds from such client’s defined contribution plan
platform (and any such recommendation shall be made after consultation on a case
by case basis with the Company regarding the reasons for such recommendation).

61



--------------------------------------------------------------------------------





     (f) For the period beginning on the Closing Date and ending on December 31,
2009, Buyer shall cause the Company Entities to exclusively refer potential
defined contribution plan clients with 100 or more eligible participants to
Mercer HR Services as the Company’s preferred provider of recordkeeping, trust
and custody and other administrative services, to the extent consistent with the
needs of such clients and past practices.

     (g) Seller shall, from the date of this Agreement until the Closing Date
(and for a reasonable transition period after the Closing Date), cooperate in
good faith with Buyer in its efforts to develop and maintain a strong
relationship with Nissay Asset Management Corporation with a view towards the
continued success of the existing business alliance between the Company and
Nissay Asset Management Corporation.

     Section 5.08. Insurance. The parties hereby agree that the Company Entities
shall have the right to assert claims for any damages, losses, expenses or
liabilities of the Company Entities under insurance policies maintained by
Seller with third-party insurers (under which the Company Entities are listed
“additional insureds”) arising out of insured incidents to the extent occurring
(and, as applicable, with respect to which claims are made) from the date
coverage thereunder first commenced until the Closing Date to the extent that
the terms and conditions of any such policies so allow; provided that (i) Seller
shall administer and control such claims generally in a manner consistent with
past practices, (ii) Seller may, at any time, without liability or obligation to
Buyer, amend, commute, terminate, buy-out or otherwise modify such policies as
part of a general amendment, commutation, termination, buy-out or modification
not directed at the Company Entities and (iii) such claims shall be subject to
any applicable deductibles, retentions, self-insurance provisions or any payment
or reimbursement obligations in respect thereof, and the exhaustion of existing
aggregate limits.

ARTICLE 6
COVENANTS OF BUYER

     Buyer agrees that:

     Section 6.01. Confidentiality. Prior to the Closing Date and after any
termination of this Agreement, Buyer and its Affiliates will hold in confidence,
pursuant and subject to the terms of the letter agreement dated as of September
30, 2006, between Buyer and Seller, on behalf of the Company (the
“Confidentiality Agreement”), all “Evaluation Material” (as defined in the
Confidentiality Agreement), including, to the extent constituting “Evaluation
Material”, all documents and information concerning Seller and its Affiliates,
including the Company Entities (including documents and information relating to

62



--------------------------------------------------------------------------------





clients, prospective clients, distributors and strategic business partners)
furnished to, or prepared by, Buyer, its Affiliates or any of their respective
officers, directors, employees, accountants, counsel, consultants, advisors and
agents and other representatives in connection with the transactions
contemplated by this Agreement.

     Section 6.02. Access and Cooperation. (a) Buyer shall, and shall cause its
controlled Affiliates and each Company Entity to, on and after the Closing Date,
to use reasonable best efforts to afford to Seller and its Affiliates and their
respective counsel, financial advisors, auditors and other designated
representatives (subject to confidentiality commitments to Buyer and its
Affiliates) reasonable access to their books and records to the extent necessary
(i) to permit Seller to determine any matter relating to its rights and
obligations hereunder, (ii) in connection with any other insurance claim, or
legal, administrative or other proceeding, arising out of any Company Entity’s
business and operations in which Seller or any of its Affiliates may from time
to time be involved (but in each case only to the extent such books and records
are required to be retained under Applicable Law) (other than with respect to
proceedings involving disputes between Buyer, on the one hand, and Seller, on
the other hand) or (iii) in connection with the preparation of any reports filed
or furnished by Seller pursuant to the 1934 Act, including any financial
statements or schedules included or incorporated by reference therein; provided
that any such access by Seller shall not unreasonably interfere with the conduct
of the business of Buyer or the Company Entities.

     (b) Buyer shall cause each Company Entity, on and after the Closing Date,
to afford promptly to Seller and its Affiliates and their respective counsel,
financial advisors, auditors and other designated representatives reasonable
access to and/or copies of (or, if necessary, originals of) their books,
records, employees and auditors to the extent reasonably requested in connection
with the Retained Matters; provided that any such access by Seller shall not
unnecessarily interfere with the conduct of the business of Buyer or the Company
Entities.

     (c) From and after the Closing Date, Buyer shall cause each Company Entity
to make available to Seller and its Affiliates and their respective counsel,
financial advisors, auditors and other designated representatives, upon request,
the officers and employees of the Company Entities as witnesses, and shall
otherwise cooperate with Seller and its Affiliates, and furnish or cause to be
furnished such records, information and testimony, and attend such conferences,
discovery proceedings, preparation sessions, hearings, trials or appeals, in
each case to the extent required in connection with the Retained Matters;
provided that any such cooperation by Buyer shall not unnecessarily interfere
with the conduct of the business of Buyer or the Company Entities. Without
limiting the generality of the foregoing, it is understood that Buyer will cause
the Company Entities to execute all complaints and other court or similar papers
reasonably requested in order to

63



--------------------------------------------------------------------------------





assist Seller and its Affiliates in connection with the Retained Matters. Prior
to the Closing Date, Buyer and Seller shall enter into (or cause to be put in
place) reasonable arrangements designed to ensure that the employees of the
Company Entities whose cooperation is required in connection with the Retained
Matters, including those listed on Schedule 6.02(c), are available to Seller and
its Affiliates for purposes of providing the cooperation and assistance to
Seller and its Affiliates as contemplated by this Section 6.02(c) (provided that
such cooperation and assistance shall not interfere with such employees’
performance of their duties at the Company Entities beyond what Seller
reasonably believes necessary or appropriate in connection with the Retained
Matters), both during their employment with the Company Entities and after any
termination of employment (including incorporating in the terms of any
separation agreement or other arrangements entered into in connection with any
such termination of employment of any such employee appropriate terms
specifically designed to require such terminated employee’s continued
cooperation with Seller and its Affiliates after such termination).

     (d) From and after the Closing Date, (i) Buyer shall, and shall cause the
Company Entities to, retain all information and records relating to the Retained
Matters until final resolution of the matters to which such information and
records relate and (ii) prior to destroying or disposing of any such information
or records, or other information in the possession of the Company Entities as of
the Closing Date that relate to any action, suit, investigation or proceeding or
any governmental or regulatory investigation or inquiry (in each case whether
pending or threatened) relating to Seller or its Affiliates, (i) Buyer shall
provide not less than 30 days’ prior written notice to Seller, specifying the
information and records proposed to be destroyed or disposed of, and (ii) if
Seller shall request in writing prior to the scheduled date for such destruction
or disposal that any of the information and records proposed to be destroyed or
disposed of be delivered to Seller, Buyer shall promptly arrange for the
delivery of such of the information and records as was requested.

     (e) Seller shall bear all reasonable out-of-pocket costs and expenses of
the Company Entities (excluding general overhead and employee benefits), upon
presentation of invoices therefor, which are reasonably incurred by them in
connection with the provision of information, witnesses or cooperation pursuant
to clauses (b) through (d) above.

     Section 6.03. Director and Officer Liability. Buyer shall, and shall cause
the Company to, do the following:

     (a) For six years after the Closing, the Company shall indemnify and hold
harmless the present and former officers and directors (or equivalent members of
the governing body of the Company) of the Company and such other employees of
the Company who are covered by the indemnification provisions of

64



--------------------------------------------------------------------------------





the organizational documents of the Company or any of its Subsidiaries, or under
any Applicable Law, immediately prior to the date of this Agreement (each a “D&O
Indemnified Person”) in respect of acts or omissions occurring at or prior to
the Closing to the fullest extent permitted by Applicable Law or provided under
the Company’s organizational documents in effect on the date of this Agreement.

     (b) For six years after the Closing, the Company shall provide officers’
and directors’ liability insurance in respect of acts or omissions occurring
prior to the Closing covering each D&O Indemnified Person covered as of the date
of this Agreement by the Company’s officers’ and directors’ liability insurance
policy on terms with respect to coverage and amount which, in all material
respects, shall not be less favorable than those of such policy in effect on the
date of this Agreement; provided that if Buyer instead elects to acquire a
six-year “tail” prepaid policy (on terms with respect to coverage and amount
which, in all material respects, shall not be less favorable than those in
effect on the date of this Agreement) at Closing, Buyer shall not be required to
expend more than $7,000,000 for such policy; provided, further, that if the cost
of such “tail” policy exceeds such amount, Buyer shall acquire a policy with the
greatest coverage available for a cost not exceeding that amount.
Notwithstanding the foregoing, the parties hereto agree that the insurance
coverage that would otherwise be required to be provided pursuant to this
Section may be reduced, after the Closing, with the prior written approval of
Persons representing a majority of the directors of the Company immediately
prior to the Closing who are still serving at such time.

     (c) If Buyer, the Company or any of their respective successors or assigns
(i) consolidates with or merges into any other Person and shall not be the
continuing or the surviving corporation or entity of such consolidation or
merger, or (ii) transfers or conveys all or substantially all of its properties
and assets to any person, then, and in each such case, to the extent necessary,
proper provision shall be made so that the successors and assigns of Buyer or
the Company, as the case may be, shall assume the obligations set forth in this
Section.

     (d) Subject to Applicable Law, the rights of each D&O Indemnified Person
under this Section shall be in addition to any rights, including indemnification
rights and rights to advancement of expenses, such person may have under, and
all limitations of liability existing in favor of the D&O Indemnified Persons as
provided in, the organizational documents of the Company or any of its
Subsidiaries, or under any Applicable Law or under any agreement of any D&O
Indemnified Person with the Company or any of its Subsidiaries. The rights in
this Section shall survive the Closing in full force and effect thereafter,
without any amendment thereto which is adverse in any material respect to such
D&O Indemnified Person, and are intended to benefit, and shall be enforceable
by, each D&O Indemnified Person. The obligations of Buyer or the Company under
this Section shall not be terminated or modified in such a manner

65



--------------------------------------------------------------------------------





as to materially adversely affect the rights of any D&O Indemnified Person under
this Section without the consent of such affected D&O Indemnified Person. Buyer
shall cause the Company to perform all of the obligations of the Company under
this Section.

     Section 6.04. Section 15(f) of the Investment Company Act. (a) Buyer
acknowledges that Seller has entered into this Agreement in reliance upon the
benefits and protections provided by Section 15(f) of the Investment Company
Act. Buyer shall not take, and shall use reasonable best efforts to cause its
Affiliates not to take, any action that would have the effect, directly or
indirectly, of causing the requirements of any of the provisions of Section
15(f) of the Investment Company Act not to be met in respect of the transactions
contemplated by this Agreement, and shall not fail to take, and, after the
Closing, shall use reasonable best efforts to cause its Affiliates not to fail
to take, any action if the failure to take such action would have the effect,
directly or indirectly, of causing the requirements of any of the provisions of
Section 15(f) of the Investment Company Act not to be met in respect of the
transactions contemplated by this Agreement. In that regard, Buyer shall conduct
its business and shall, subject to applicable fiduciary duties in relation to
any Public Fund, use its reasonable best efforts to cause each of its respective
Affiliates to conduct its business so as to assure that:

>      (i) for a period of not less than three years after the Closing, at least
> 75% of the members of the boards of directors or trustees of each U.S. Public
> Fund are not (A) “interested persons” (within the meaning of Section 15(f) of
> the Investment Company Act) of the investment adviser of such U.S. Public Fund
> after the Closing or (B) “interested persons” (within the meaning of Section
> 15(f) of the Investment Company Act) of the investment adviser of such U.S.
> Public Fund immediately prior to the Closing; and
> 
>      (ii) for a period of not less than two years after the Closing, there
> shall not be imposed on any U.S. Public Fund an “unfair burden” (for purposes
> of Section 15(f) of the Investment Company Act) as a result of the
> transactions contemplated by this Agreement, or any terms, conditions or
> understandings applicable thereto.

     (b) For a period of three years from the Closing, Buyer shall not engage,
and shall use reasonable best efforts to cause its Affiliates not to engage, in
any transaction that would constitute an “assignment” (as defined in the
Investment Company Act) to a third party of any Investment Advisory Agreement
between Buyer or any of its Affiliates and any U.S. Public Fund managed or
advised by any Company Entity as of the date of this Agreement, without first
obtaining a covenant in all material respects the same as that contained in this
Section. Notwithstanding anything to the contrary contained herein, the
covenants of the

66



--------------------------------------------------------------------------------





parties hereto contained in this Section are intended only for the benefit of
such parties and for no other Person.

     Section 6.05. Notices of Certain Events. Buyer shall promptly notify Seller
of:

     (a) any notice or other communication from any Person alleging that the
consent of such Person is or may be required in connection with the transactions
contemplated by this Agreement;

     (b) any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement;

     (c) any actions, suits, claims, investigations or proceedings commenced or,
to its knowledge, threatened, relating to Buyer or any of its Subsidiaries that,
if pending or threatened on the date of this Agreement, would have been required
to have been disclosed pursuant to Section 4.07 or that would reasonably be
expected to prohibit or materially impair the ability of Buyer to consummate the
transactions contemplated by this Agreement;

     (d) any inaccuracy of any representation or warranty contained in this
Agreement at any time during the term hereof that would reasonably be expected
to cause the condition set forth in Section 10.03(b) not to be satisfied;

     (e) any failure of Buyer to comply in any material respect with or satisfy
any covenant, condition or agreement to be complied with or satisfied by it
hereunder; and

     (f) to the extent reasonably required for Seller’s Tax purposes, any
payments that are made pursuant to the Designated Plans, including the dates of
such payments, the names of the recipients and the amounts that are paid;

provided that the delivery of any notice pursuant to this Section 6.05 shall not
limit or otherwise affect the remedies available hereunder to Seller.

ARTICLE 7
COVENANTS OF BUYER AND SELLER

     Buyer and Seller agree that:

     Section 7.01. Reasonable Best Efforts; Further Assurances. Subject to the
terms and conditions of this Agreement, Buyer and Seller will use their
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary or desirable under Applicable Law or
otherwise to

67



--------------------------------------------------------------------------------





consummate the transactions contemplated by this Agreement. Seller and Buyer
agree, and Seller, prior to the Closing, and Buyer, after the Closing, agree to
cause the Company Entities, to execute and deliver such other documents,
certificates, agreements and other writings and to take such other actions as
may be necessary or desirable in order to consummate or implement expeditiously
the transactions contemplated by this Agreement.

     Section 7.02. Certain Filings and Actions. (a) Seller and Buyer shall
cooperate with one another (i) in determining whether any action by or in
respect of, or filing with, any Governmental Authority is required, or any
actions, consents, approvals or waivers are required to be obtained from parties
to any material contracts, in connection with the consummation of the
transactions contemplated by this Agreement and (ii) in taking such actions or
making any such filings, furnishing information required in connection therewith
and seeking timely to obtain any such actions, consents, approvals or waivers.

     (b) In furtherance and not in limitation of the foregoing, each of Buyer
and Seller shall (i) make an appropriate filing of a Notification and Report
Form pursuant to the HSR Act with respect to the transactions contemplated by
this Agreement as promptly as practicable and in any event within ten Business
Days of the date of this Agreement and to supply as promptly as practicable any
additional information and documentary material that may be requested pursuant
to the HSR Act and to take all other actions necessary to cause the expiration
or termination of the applicable waiting periods under the HSR Act as soon as
practicable, and (ii) furnish the other party hereto with copies of all
documents (except documents or portions thereof for which confidential treatment
has been requested or given) and correspondence (A) prepared by or on behalf of
such party for submission to any Governmental Authority and (B) received by or
on behalf of such party from any Governmental Authority, in each case in
connection with the transactions contemplated hereby and (iii) use its
reasonable best efforts to consult with and keep the other parties hereto
informed as to the status of such matters. To the extent that any application,
notice, registration or request so filed by any party contains any significant
information relating to the other party hereto or the Company Entities, prior to
submitting such application, notice, registration or request to any Governmental
Authority, such party will permit the other parties to review such information
and will consider in good faith the suggestions of such other parties with
respect thereto.

     Section 7.03. Public Announcements. The parties agree to consult with each
other before issuing any press release or making any public statement with
respect to this Agreement or the transactions contemplated by this Agreement
and, except for any press releases and public announcements the making of which
may be required by Applicable Law or any listing agreement with any national
securities exchange or stock exchange, will not issue any such press release or
make any such public statement without the prior consent of the other party (for

68



--------------------------------------------------------------------------------





the avoidance of doubt, it is understood and agreed that the provisions of this
Section 7.03 do not prohibit Buyer, Seller or any of their respective Affiliates
from discussing this Agreement or the transactions contemplated by this
Agreement with, among others, their customers (including prospective customers),
plan sponsors or brokers; provided that (i) such discussions do involve a press
release or constitute a public statement and (ii) in the case of any such
discussion by Buyer or any of its Affiliates, the provisions of Section 6.01
shall apply).

     Section 7.04. Client and Other Consents. (a) Public Funds. Subject in each
case to the requirements of Applicable Law and the fiduciary duties of the
Company Entities and each Public Fund Board,

>      (i) With respect to each U.S. Public Fund and the U.S. Public Fund Board
> thereof, Seller shall use its reasonable best efforts, or cause the Company
> Entities to use their reasonable best efforts, (A) to request, as promptly as
> practical following the date of this Agreement, such U.S. Public Fund Board to
> approve (and to recommend that the shareholders of such U.S. Public Fund
> approve) a new Investment Advisory Agreement with the relevant Company Entity,
> to be effective at the Closing, containing terms, taken as a whole, that are
> substantially comparable to the terms of the existing Investment Advisory
> Agreement between such U.S. Public Fund and the relevant Company Entity; (B)
> to request, as promptly as practical following receipt of the approval and
> recommendation described in clause (A) above, such U.S. Public Fund Board to
> call a special meeting of the shareholders of such U.S. Public Fund to be held
> as promptly as reasonably practical for the purpose of voting upon a proposal
> to approve (in the requisite manner) such new Investment Advisory Agreement;
> (C) to prepare and to file (or to cause to be prepared and filed) with the SEC
> and all other applicable Governmental Authorities, as promptly as practical
> following receipt of the approval and recommendation described in clause (A)
> above, all registration statements and proxy solicitation materials required
> to be distributed to the shareholders of such U.S. Public Fund with respect to
> the actions recommended for shareholder approval by such U.S. Public Fund
> Board and to mail (or to cause to be mailed) such proxy solicitation materials
> as promptly as practical after clearance thereof by the SEC (if applicable);
> and (D) to submit (or to request such U.S. Public Fund Board to submit), as
> promptly as practical following the mailing of the proxy materials to the
> shareholders of such U.S. Public Fund for a vote at a shareholders meeting the
> proposal described in clause (B) above.
> 
>      (ii) With respect to each Public Fund other than a U.S. Public Fund,
> Seller shall use its reasonable best efforts, or shall cause the Company to
> use its reasonable best efforts, to obtain, in accordance with

69



--------------------------------------------------------------------------------





> Applicable Law and as promptly as practical following the date of this
> Agreement, such approvals, consents or other actions, if any, by the boards of
> directors or comparable governing bodies, regulating or self-regulating
> authorities or shareholders required by Applicable Law or the arrangements
> governing such Public Fund so that after the Closing a Company Entity may
> continue managing such Public Fund on terms, taken as a whole, that are
> substantially comparable to the terms of the existing Investment Advisory
> Agreement between such Public Fund and the applicable Company Entity.
> 
>      (iii) Buyer and Seller agree that (A) a U.S. Public Fund shall be deemed
> to have consented for all purposes under this Agreement to the continued
> management of such U.S. Public Fund by a Company Entity following the Closing,
> if a new Investment Advisory Agreement has been approved by the U.S. Public
> Fund Board and the shareholders of such U.S. Public Fund in the manner
> contemplated by clauses (i)(A)-(D) of this subsection (a); and (B) a Public
> Fund other than a U.S. Public Fund shall be deemed to have consented for all
> purposes under this Agreement to the continued management of such Public Fund
> by a Company Entity following the Closing if the consents and approvals
> described in clause (ii) of this subsection (a) shall have been obtained,
> unless, for purposes of both clauses (A) and (B), at any time prior to the
> Closing the respective Public Fund Board notifies any Company Entity, in
> writing, that such Public Fund has terminated its existing, interim or new
> Investment Advisory Agreement prior to or following the Closing (which
> termination is recorded as such in the Company’s internal reporting systems in
> the ordinary course consistent with past practices), and such termination has
> not been revoked (as recorded in the Company’s internal reporting systems in
> the ordinary course consistent with past practices).
> 
>      (iv) Seller agrees that the information that is contained in the proxy
> materials/prospectus to be furnished to the shareholders of any Public Fund
> (other than information that is or will be provided by or on behalf of Buyer
> or its Affiliates specifically for inclusion in such proxy
> materials/prospectus) to the extent shareholder approval is required under
> Applicable Law or the applicable Investment Advisory Agreement for the purpose
> of providing consent or approving any interim or new Investment Advisory
> Agreement will not contain, at the time the proxy materials/prospectus are
> first mailed to the shareholders of any Public Fund or at the time of the
> meeting thereof, any untrue statement of a material fact, or omit to state any
> material fact required to be stated therein or necessary to make the
> statements therein, in light of the circumstances under which they were made,
> not misleading. Buyer agrees that the information provided by it or its
> Affiliates (or on their behalves) in writing for inclusion in the proxy
> materials/prospectus to be furnished to the
> 
> 70



--------------------------------------------------------------------------------





> shareholders of any Public Fund to the extent shareholder approval is required
> under Applicable Law or the applicable Investment Advisory Agreement for the
> purpose of providing consent or approving any interim or new Investment
> Advisory Agreement will not contain, at the time the proxy
> materials/prospectus are first mailed to the shareholders of any Public Fund
> or at the time of the meeting thereof, any untrue statement of a material
> fact, or omit to state any material fact required to be stated therein or
> necessary to make the statements therein, in light of the circumstances under
> which they were made, not misleading. Each of Seller and Buyer shall have the
> right to review in advance and to approve (such approval not to be
> unreasonably withheld) all the information relating to it and any of its
> Affiliates proposed to appear in any registration statement or proxy statement
> or any amendment or supplement thereto submitted to the SEC or such other
> applicable Governmental Authority in connection with the transactions
> contemplated by this Agreement.

     (b) Private Funds and Non-Fund Clients. (i) If consent or other action is
required by Applicable Law or by the Investment Advisory Agreement of any Client
other than a Public Fund for the Investment Advisory Agreement with such Client
to continue after Closing, as promptly as practicable following the date of this
Agreement, Seller shall, or shall cause the Company or appropriate Company
Entity to, send a notice (“Notice”) complying with Applicable Law and the terms
of such Client’s Investment Advisory Agreement informing such Client of the
transactions contemplated by this Agreement and requesting such consent in
writing or take other required action.

>      (ii) Buyer and Seller agree that any consent required for any Investment
> Advisory Agreement with a Client (other than a Public Fund) to continue after
> the Closing shall be deemed given for all purposes under this Agreement (A) if
> written consent is required under Applicable Law or the respective Investment
> Advisory Agreement, upon receipt of the written consent requested in the
> Notice prior to the Closing Date or (B) if Consent other than written Consent
> is permitted under Applicable Law and the respective Investment Advisory
> Agreement, (x) upon receipt of a written consent requested in the Notice prior
> to the Closing Date or (y) if no such written consent is received, if 45 days
> shall have passed since the sending of written notice (“Negative Consent
> Notice”) to such Client (which Negative Consent Notice may be included in the
> Notice) requesting written consent as aforesaid and informing such Client: (I)
> of the intention to complete the transactions contemplated by this Agreement,
> which will result in a deemed assignment of such Client’s Investment Advisory
> Agreement; (II) of the applicable Company Entity’s intention to continue to
> provide the advisory services pursuant to the existing Investment Advisory
> Agreement with such Client after the Closing if such Client does not terminate
> such agreement prior to the Closing; and (III) that the

71



--------------------------------------------------------------------------------





> consent of such Client will be deemed to have been granted if such Client
> continues to accept such advisory services for a period of at least 45 days
> after the sending of the Negative Consent Notice without termination; provided
> that, in any case under clause (A) or (B), no consent shall be deemed to have
> been given for any purpose under this Agreement if at any time prior to the
> Closing such Client notifies the Company in writing that such Client has not
> so consented or has terminated, or given notice of termination of its
> Investment Advisory Agreement (which is recorded as such in the Company’s
> internal reporting systems in the ordinary course consistent with past
> practices), and in each case such notice has not been revoked (as recorded in
> the Company’s internal reporting systems in the ordinary course consistent
> with past practices).
> 
>      (iii) Buyer shall be provided a reasonable opportunity to review and
> comment on all consent materials to be used by the Company or any Company
> Entity prior to distribution. The Company shall promptly upon their receipt
> make available to Buyer copies of any and all substantive correspondence
> between it and Clients or representatives or counsel of such Clients relating
> to the consent solicitation provided for in this Section 7.04.
> 
>      (iv) Seller agrees that the information that is contained in any Notice
> to be furnished to any Client other than a Public Fund (and other than
> information that is or will be provided in writing by or on behalf of Buyer or
> its Affiliates specifically for inclusion in such Notice) to the extent
> consent or other action is required under Applicable Law or the applicable
> Investment Advisory Agreement for the purpose of having the Investment
> Advisory Agreement continue after Closing will be true, correct and complete
> in all material respects. Buyer agrees that the information provided by it or
> its Affiliates (or on their behalves) in writing for inclusion in any Notice
> to be furnished to any Client other than a Public Fund to the extent consent
> or other action is required under Applicable Law or the applicable Investment
> Advisory Agreement for the purpose of having the Investment Advisory Agreement
> continue after Closing will be true, correct and complete in all material
> respects.

     (c) Other Consents. Seller and Buyer shall cooperate with one another (i)
in determining if consent or other action of any Person (other than a Client in
its capacity as a Client) is required by any Applicable Law or by any agreement
with a Variable Product Party set forth in Schedule 3.16, or any other material
agreement that terminates on assignment, for the agreement with such Person to
continue after Closing, and (ii) to the extent such notice, consent or action is
determined to be required, as promptly as practicable following the date of this
Agreement, Seller shall, or shall cause the Company Entities to, send a Notice
complying with Applicable Law and the terms of such agreement informing such

72



--------------------------------------------------------------------------------





Person of the transactions contemplated by this Agreement and requesting, if
required, such Person’s consent in writing or that such Person take such other
required action (including appropriate Board action where applicable).

     (d) In connection with obtaining the client and other consents and other
actions required by subsections (a), (b) and (c) of this Section 7.04, at all
times prior to the Closing, the Company shall keep Buyer informed of the status
of obtaining such client and other consents and, upon Buyer’s request, make
available to Buyer copies of all such executed client or other consents. In
addition, prior to entering into a new Investment Advisory Agreement with any
New Client or any new agreement with a Variable Product Party set forth in
Schedule 3.16, Seller shall, or shall instruct the Company Entities to, inform
each potential New Client or counterparty to such agreement of the transactions
contemplated by this Agreement in a manner reasonably acceptable to Buyer and
use its reasonable best efforts to include in the applicable contract a
provision disclosing the transactions contemplated by this Agreement and the
consent of the New Client or counterparty thereto (to the extent permitted by
Applicable Law).

     Section 7.05. Intercompany Accounts and Arrangements. (a) At Closing,
Seller shall settle the net intercompany account between the Company Entities,
on the one hand, and Seller and its Affiliates, on the other hand, as of the
Closing (irrespective of the terms of payment of such intercompany accounts) in
the manner provided in this Section. Immediately prior to Closing, Seller shall
cause the net intercompany account balance (including amounts relating to
intercompany payables and receivables for Taxes) owing from Seller to the
Company (which shall be adjusted to (x) add any assets and (y) deduct any
liabilities, in each case as set forth on the consolidated balance sheet of the
Company Entities immediately prior to Closing, that relate to the Retained
Matters) (as so adjusted, the “Intercompany Account Settlement Amount”), to be
cancelled in consideration of the redemption of a number of Class A Shares owned
by Seller with an aggregate value (valued at the Per Class A Share Price) equal
to the Intercompany Account Settlement Amount.

     (b) Except as set forth on Schedule 7.05(b), all agreements or arrangements
between any Company Entity, on the one hand, and Seller or any of its controlled
Affiliates, on the other hand, shall be terminated as of the Closing.

     Section 7.06. Amendment to Defined Contribution Plan Services Agreement.
Buyer and Seller hereby agree that, concurrently with Closing, Seller shall, and
shall cause the Company (and applicable Seller Affiliates, if any) to, enter
into an amendment to the DC Plan Services Agreement in the form of Exhibit D
hereto.

73



--------------------------------------------------------------------------------





ARTICLE 8
TAX MATTERS

     Section 8.01. Tax Covenants. (a) (i) Seller agrees to make a timely,
effective and irrevocable election under Section 338(h)(10) of the Code and
under any comparable statutes in any other jurisdiction with respect to the
Company Entities that are eligible under Applicable Law to make such an election
(other than a Company Entity with respect to which Buyer and Seller mutually
agree in writing after the date hereof not to make a Section 338(h)(10)
Election) (the “Section 338(h)(10) Election” and a Company Entity with respect
to which a Section 338(h)(10) Election is to be made, an “Electing Company
Entity”), and to file such election in accordance with applicable regulations.
No later than 90 days following the Closing Date, Seller shall deliver to Buyer
an Internal Revenue Service Form 8023 (“Form 8023”) with respect to each
Electing Company Entity filled out and executed by Seller and any of its
Affiliates required to execute the Form 8023 and in a form reasonably
satisfactory to Buyer, along with any equivalent forms required under state or
local Tax law requested by Buyer and in a form reasonably satisfactory to Buyer.
Buyer shall execute such Forms 8023 and analogous state or local forms and shall
promptly deliver such forms to the appropriate Internal Revenue Service Center
or state or local taxing authority. Within 30 days after the determination of
Closing Stockholders’ Equity, Buyer shall deliver to Seller a statement (the
“Allocation Statement”) allocating the ADSP (as such term is defined in Treasury
Regulations Section 1.338 -4) of the assets of the Electing Company Entities in
accordance with the Treasury regulations promulgated under Section 338(h)(10).
Seller shall have the right to review the Allocation Statement. If within 45
days after receipt of the Allocation Statement, Seller notifies Buyer in writing
that Seller disagrees with the allocation of one or more items reflected in the
Allocation Statement, Buyer and Seller will negotiate in good faith to resolve
such dispute. If Buyer and Seller fail to resolve such dispute within 30 days,
the Accounting Referee shall determine whether the allocation was correct and,
if not correct, shall appropriately revise the Allocation Statement. If Seller
does not respond within 45 days, or upon resolution of the disputed items, the
allocation reflected on the Allocation Statement (as such may have been
adjusted) shall be the “Price Allocation” and shall be binding on the parties
hereto. Seller and Buyer agree to act in accordance with the Section 338(h)(10)
Election and the Price Allocation in the preparation, filing and audit of any
Tax return (including the filing of any Internal Revenue Service Form 8883)
unless otherwise required by a change in Applicable Law or a Final
Determination.

>      (ii) Buyer agrees to make a timely, effective and irrevocable election
> under Section 338(g) of the Code with respect to the Non-U.S. Corporations, to
> file such election in accordance with applicable regulations and to provide
> Seller with a notice of each such election

74



--------------------------------------------------------------------------------





> (including a copy of the applicable Form 8023) in accordance with Treasury
> Regulations Section 1.338 -2(e)(4).

     (b) Except as expressly provided in Section 8.01(a), Buyer covenants that
it will not cause or permit any Company Entity or any Affiliate of Buyer (i) to
take any action on the Closing Date other than in the ordinary course of
business, including but not limited to the distribution of any dividend or the
effectuation of any redemption that could give rise to any Tax liability or
reduce any Tax asset of the Seller Group or give rise to any loss of Seller or
the Seller Group under this Agreement, or (ii) to make or change any Tax
election, amend any Company Return or take any Tax position on any Company
Return, take any action, omit to take any action or enter into any transaction,
merger or restructuring that results in any increased Tax liability or reduction
of any Tax asset of Seller (other than any of the foregoing actions taken in the
ordinary course in accordance with the past practice of such Company Entity) or
the Seller Group in respect of any Pre-Closing Tax Period.

     (c) Seller shall include the Company Entities in Seller’s consolidated
federal Tax return and in any combined state Tax return through the close of
business on the Closing Date. All Tax returns required to be filed after the
Closing Date with respect to any Company Entity (excluding Tax returns filed by
any Company Entity separately from any member of the Seller Group (other than a
Company Entity)) with respect to any taxable period ending on or before the
Closing Date will be prepared by Seller and filed by Seller when due (taking
into account applicable extensions). All such Tax returns shall, so far as they
relate to a Company Entity, be prepared in accordance with the past practice and
custom of such Company Entity.

     (d) (i) All Tax returns of the Company Entities other than those required
to be filed by Seller pursuant to Section 8.01(c) will be filed by Buyer. No
later than 60 days prior to the due date for any Tax return (taking into account
applicable extensions) with respect to a Company Entity that (A) relates to a
Pre-Closing Tax Period and (B) is required to be filed by Buyer pursuant to this
Section 8.01(d) (each such Tax return, a “Buyer Straddle Return”), Buyer shall
provide Seller with a draft of such Buyer Straddle Return. Seller shall provide
Buyer with comments, if any, to such Buyer Straddle Return no later than 30 days
following Seller’s receipt of the draft of such Buyer Straddle Return, which
comments Buyer shall consider in good faith in connection with the filing of
such Buyer Straddle Return. Buyer and Seller shall negotiate in good faith to
resolve any disputed items with respect to such Buyer Straddle Return within 10
days of Buyer’s receipt of Seller’s comments. If Buyer and Seller fail to
resolve such dispute within 10 days, the appropriate treatment of such items
shall be determined by the Accounting Referee, and such Buyer Straddle Return
shall be filed in accordance with the Accounting Referee’s determination. No
later than five Business Days prior to the due date of such Tax return (taking
into account

75



--------------------------------------------------------------------------------





applicable extensions), Seller shall reimburse Buyer for the portion of the
Taxes related to such Tax return that are allocable to the portion of the
taxable period ending on the Closing Date, but only to the extent that such
amount was not reflected as a liability on the Closing Balance Sheet. All Buyer
Straddle Returns will be filed by Buyer when due in accordance with applicable
laws.

>      (ii) The date for the delivery of draft Buyer Straddle Returns from Buyer
> to Seller pursuant to subsection (d)(i) above shall not apply to any Buyer
> Straddle Return required to be filed within 90 days following the Closing Date
> (taking into account applicable extensions). In the case of such Buyer
> Straddle Returns, Buyer shall attempt in good faith to provide Seller with a
> draft of such Tax Return reasonably in advance of the filing deadline, and
> Seller and Buyer shall follow the procedures set forth in subsection (d)(i)
> mutatis mutandis with respect to resolving any disputes with respect to such
> Buyer Straddle Returns and Seller’s reimbursement of Buyer for Seller’s
> allocable share of the Taxes. If Buyer and Seller are unable to resolve any
> such dispute prior to the filing deadline for such Buyer Straddle Return, (A)
> Buyer shall have the right to timely file the Tax Return prepared on such
> basis as Buyer shall reasonably determine and shall pay the amount of Taxes
> shown as due thereon, (B) Buyer and Seller shall continue to resolve any such
> remaining disputes in accordance with the procedures set forth in subsection
> (d)(i) above mutatis mutandis, and (C) Seller shall reimburse Buyer for the
> portion of the Taxes allocable to the portion of the taxable period ending on
> the Closing Date within five Business Days following the final determination
> of issues relating to such Buyer Straddle Return to the extent that such
> amount was not reflected as a liability on the Closing Balance Sheet.

     (e) If Seller notifies Buyer in writing that Seller reasonably believes
that a Company Entity is entitled to receive a Tax refund or credit from a
Taxing Authority with respect to a Pre-Closing Tax Period, Seller shall have the
right to pursue such refund, at Seller’s expense, and Buyer shall take such
actions, as promptly as reasonably practical, as are reasonably necessary to
cooperate with Seller in making a claim to such Taxing Authority for such refund
or credit, provided that, to the extent that any position taken on such a refund
claim could have an adverse effect on any Company Entity for any taxable period
(or the portion of any taxable period) beginning following the Closing Date,
Seller’s right to pursue such refund shall be subject to Buyer’s right to
consent to the making of such refund claim, which consent shall not be
unreasonably withheld or delayed. Buyer shall promptly pay or cause to be paid
to Seller all refunds of Taxes and interest thereon received by Buyer, any
Affiliate of Buyer or any Company Entity attributable to Taxes paid by Seller or
any Company Entity (or any predecessor or Affiliate of Seller) with respect to
any Pre-Closing Tax Period. Buyer shall have no obligation to make any payment
pursuant to this Section 8.01(e) with respect to any refunds related to a
non-income Taxes to the extent that the amount of such

76



--------------------------------------------------------------------------------





refund (plus all other refunds of non-income Taxes) is less than the total
amount of such refunds taken into account on the Closing Balance Sheet.

     (f) All transfer, documentary, sales, use, stamp, registration and other
such Taxes and fees (including any penalties and interest) incurred in
connection with transactions contemplated by this Agreement (including any real
property transfer Tax and any similar Tax) shall be borne 50% by Buyer and 50%
by Seller and Buyer will, at its own expense, file all necessary Returns and
other documentation with respect to all such Taxes and fees, and, if required by
applicable law, Seller will, and will cause its Affiliates to, join in the
execution of any such Returns and other documentation.

     Section 8.02. Tax Sharing. Any and all existing Tax sharing agreements
between a Company Entity and any Person (including the Tax Sharing Agreement)
shall be terminated as of the Closing Date. After such date, none of Seller, any
Affiliate of Seller and any Company Entity shall have any further rights or
liabilities thereunder. This Agreement shall be the sole Tax sharing agreement
relating to the Company Entities for all Pre-Closing Tax Periods.

     Section 8.03. Cooperation on Tax Matters. Buyer and Seller agree to furnish
or cause to be furnished to each other, upon request, as promptly as
practicable, such information (including access to books and records) and
assistance relating to the Company Entities as is reasonably necessary for the
filing of any return (including any report required pursuant to Section 6043A of
the Code and all Treasury Regulations promulgated thereunder), for the
preparation for any audit, and for the prosecution or defense of any claim, suit
or proceeding relating to any proposed adjustment. Buyer and Seller agree to
retain or cause to be retained all books and records pertinent to the Company
Entities until the applicable period for assessment under applicable law (giving
effect to any and all extensions or waivers) has expired, and to abide by or
cause the abidance with all record retention agreements entered into with any
Taxing Authority. Buyer agrees to give Seller reasonable notice prior to
transferring, discarding or destroying any such books and records relating to
Tax matters and, if Seller so requests, Buyer shall allow Seller to take
possession of such books and records. Buyer and Seller shall cooperate with each
other in the conduct of any audit or other proceedings involving the Company for
any Tax purposes and each shall execute and deliver such powers of attorney and
other documents as are necessary to carry out the intent of this subsection.

     Section 8.04. Tax Indemnification by Seller. (a) Seller shall indemnify
Buyer against and hold it harmless from any (i) Tax of any Company Entity
relating to a Pre-Closing Tax Period (including any income Taxes incurred by a
Company Entity solely by reason of the Section 338(h)(10) Election), and (ii)
liabilities, costs and expenses (including reasonable expenses of investigation
and attorneys’ fees and expenses) arising out of or incident to the imposition,

77



--------------------------------------------------------------------------------





assessment or assertion of any such Tax, including those incurred in the contest
in good faith in appropriate proceedings relating to the imposition, assessment
or assertion of any such Tax, in each case incurred or suffered by Buyer, any of
its Affiliates or, effective upon the Closing, the Company Entities (the sum of
(i) and (ii) being referred to as a “Company Tax Loss”); provided that Seller
shall have no obligation to make any payment pursuant to this Section 8.04 in
respect of any Company Tax Loss with respect to a non-income Tax to the extent
that the amount of such Company Tax Loss (plus all other Company Tax Losses in
respect of non-income Taxes) is less than the total amount of Tax liabilities
taken into account on the Closing Balance Sheet. In the case of any taxable
period ending after the Closing Date, the Taxes attributable to the Pre-Closing
Tax Period shall (i) in the case of real property, personal property and other
ad valorem Taxes be determined on a per diem basis, (ii) in the case of other
Taxes imposed under the laws of Canada or a political subdivision thereof or
therein, be determined on the assumption that this Agreement had not been
entered into, the transactions contemplated by this Agreement (including, for
the avoidance of doubt, any transaction occurring by reason of a Withholding
Restructuring Step or a General Restructuring Step) had not occurred and any
transaction or event occurring after the completion of any transaction
contemplated by this Agreement (including, for the avoidance of doubt, any
transaction occurring by reason of a Withholding Restructuring Step or a General
Restructuring Step) had not occurred, and (iii) in the case of other Taxes, be
determined on the basis of a closing of the books as of the close of the Closing
Date as if the taxable period ended on the Closing Date.

     (b) If Seller’s indemnification obligation in respect of such Company Tax
Loss arises in respect of an adjustment which makes allowable to Buyer, any of
its Affiliates or, effective upon the Closing, any Company Entity any deduction,
amortization, exclusion from income or other allowance (a “Tax Benefit”) which
would not, but for such adjustment, be allowable, then any payment by Seller to
Buyer in respect of such Company Tax Loss shall be reduced by the amount of any
such Tax Benefit actually realized by Buyer, its Affiliates or such Company
Entity, as the case may be (net of any Tax detriment incurred with respect to
the receipt of indemnification payments).

     (c) Any payment by Seller pursuant to this Section 8.04 shall be made not
later than 15 days after receipt by Seller of written notice from Buyer stating
that any Company Tax Loss has been paid by Buyer, any of its Affiliates or,
effective upon the Closing, any Company Entity and the amount thereof and of the
indemnity payment requested.

     (d) If Buyer becomes aware of any suit, proceeding, audit, claim or demand
for Taxes in respect of which indemnity is, or may reasonably be expected to be,
sought pursuant to this Section 8.04 (a “Tax Proceeding”), Buyer shall notify
Seller of such Tax Proceeding within 10 days of receipt of written

78



--------------------------------------------------------------------------------





notice thereof, or such earlier time that would allow Seller to timely respond
to such claim or demand (provided that Buyer’s inadvertent failure to give such
notice on a timely basis shall relieve Seller of its indemnification obligation
only to the extent that it is actually prejudiced thereby), and shall give
Seller such information with respect thereto as Seller may reasonably request.
Seller may, at its own expense, participate in and, within 10 days following
receipt of written notice of such Tax Proceeding, upon notice to Buyer, assume
the defense of any such Tax Proceeding. If Seller assumes such defense, Seller
shall have the sole discretion as to the conduct of such defense; provided that
(i) Buyer shall have the right (but not the duty) to participate in the defense
thereof and to employ counsel, at its own expense, separate from the counsel
employed by Seller and (ii) Seller shall not settle such Tax Proceeding without
prior written consent of Buyer, which consent shall not be unreasonably withheld
or delayed. Seller shall keep Buyer reasonably informed of the conduct of any
such Tax Proceeding it controls. Whether or not Seller chooses to defend or
prosecute any claim, all of the parties hereto shall cooperate in the defense or
prosecution thereof.

     (e) Provided that Seller shall have assumed control of the conduct of a Tax
Proceeding pursuant to Section 8.04(d), Seller shall not be liable under this
Section 8.04 for any Tax the payment of which was made without Seller’s prior
written consent.

     Section 8.05. Tax Treatment of Certain Items. Any amount paid by Seller or
Buyer under Section 2.04, Section 2.06, Article 8 or Article 11 will be treated
as an adjustment to the Aggregate Purchase Price for Tax purposes. Buyer and
Seller agree for income Tax purposes that (i) the income Tax deduction
attributable to the Vested Class B Share Closing Payment and the Vested Class B
Option Closing Payment shall be allocable to the taxable year of the Company
ending on the Closing Date, (ii) neither Seller nor any of its Affiliates
(including with respect to the taxable period ending on the Closing Date, the
Company) shall include in ADSP, nor shall Buyer or any of its Affiliates
(including with respect to taxable periods beginning after the Closing Date, the
Company) include in AGUB (as such term is defined in Treasury Regulations
Section 1.338 -5), any amount in respect of Buyer’s contribution to a Grantor
Trust of the Vested Class B Share Trust Payment, the Unvested Class B Share
Trust Payment, the Vested Option Trust Payment or the Unvested Option Trust
Payment (or any payments made thereafter to beneficiaries of any such Grantor
Trust) and (iii) any income Tax deduction attributable to the Vested Class B
Share Trust Payment, the Unvested Class B Share Trust Payment, the Vested Option
Trust Payment and the Unvested Option Trust Payment shall be allocable to a
taxable year of the Company that begins after the Closing Date. None of Buyer,
Seller or any of their Affiliates shall take any position for Tax purposes
inconsistent with this Section 8.05, unless required by a change in Applicable
Law or a Final Determination to the contrary.

79



--------------------------------------------------------------------------------





     Section 8.06. Certain Canadian Tax Covenants. (a) If no Finance Comfort
Letter, CRA Tax Ruling or CRA Comfort Letter is obtained, Buyer covenants that
neither it nor any of its Affiliates will engage in any transaction or permit
any transaction within its control to occur after the Closing that would cause
the NRT Rules to apply in respect of the Company.

     (b) If a CRA Tax Ruling is obtained, each party covenants that (i) it will
fulfill, and will cause any person controlled by it after the Closing to
fulfill, all representations or undertakings provided by it or them to the CRA
in connection with the CRA Tax Ruling or contained in the CRA Tax Ruling, and
(ii) it will not take any action, omit to take any action or enter into any
transaction that could cause the CRA Tax Ruling not to apply in full.

     (c) If a Finance Comfort Letter, CRA Tax Ruling or CRA Comfort Letter is
obtained, each party will file all Tax returns and other information in a manner
consistent with such Finance Comfort Letter, CRA Tax Ruling or CRA Comfort
Letter, as the case may be.

     (d) Seller covenants that it will take commercially reasonable efforts to
ensure that, from the date hereof until the Closing, (i) the Company will not
receive dividends or other income distributions from Putnam, LLC or any other
Company Entity and Putnam, LLC will not redeem, acquire or cancel any of the
limited liability company interests in it held by the Company, and (ii) the
Company will not directly receive any interest, rent, royalties or management
fees. Any and all obligations under this covenant shall terminate upon receipt
of a Finance Comfort Letter or CRA Tax Ruling and Buyer shall have no further
rights (including any claim for Damages) with respect to this covenant after
such date.

     (e) Buyer agrees to cause the trustees of the Company to designate any
amount payable to Seller or Class B Holders on a redemption of Class A Shares or
Class B Shares or In-the-Money Options, as the case may be, in connection with
the transactions contemplated by this Agreement (including, for the avoidance of
doubt, any transaction occurring by reason of a General Restructuring Step) as a
return of capital and not a distribution of income of the Company, and otherwise
make any permissible designations so that no part of such amounts are treated as
income of the Company payable to Seller or Class B Holders for any Canadian Tax
purposes.

     Section 8.07. Tax Indemnities. For the avoidance of doubt, Seller’s
obligation to indemnify Buyer with respect to Taxes of the Company Entities
shall be governed by this Article 8 (and not Article 11).

80



--------------------------------------------------------------------------------





ARTICLE 9
EMPLOYEE BENEFITS

     Section 9.01. WARN Act. Seller shall retain full responsibility for
compliance with the WARN Act, and be solely responsible for furnishing any
required notice of any “plant closing” or “mass layoff,” as applicable, which
arise as a result of any facility closings, reductions in work force,
terminations or other actions, that the Company Entities may cause or initiate
on or before the Closing Date. At Seller’s reasonable request Buyer will
cooperate with Seller as is reasonably necessary to enable Seller to fulfill its
responsibilities under this Section 9.01.

ARTICLE 10
CONDITIONS TO CLOSING

     Section 10.01. Conditions to Obligations of Buyer and Seller. The
obligations of Buyer and Seller to consummate the Closing are subject to the
satisfaction (or waiver by Buyer and Seller) of the following conditions:

     (a) Any applicable waiting period under the HSR Act relating to the
transactions contemplated by this Agreement shall have expired or been
terminated.

     (b) No provision of any Applicable Law shall prohibit the consummation of
the Closing.

     Section 10.02. Conditions to Obligation of Buyer. The obligation of Buyer
to consummate the Closing is subject to the satisfaction (or waiver by Buyer) of
the following further conditions:

     (a) Seller shall have performed in all material respects all of its
obligations hereunder required to be performed by it on or prior to the Closing
Date;

     (b) The representations and warranties of Seller contained in (i) the
second sentence of Section 3.09 shall be true and correct at and as of the
Closing Date as if made at and as of such date (except for representations and
warranties that are made as of a specific date, which representations and
warranties shall be true at and as of such respective specific date); (ii)
Sections 3.01, 3.02, 3.05, 3.06 and 3.23 (without regard to materiality and
Material Adverse Effect qualifiers contained therein) shall be true and correct
in all material respects at and as of the Closing Date as if made at and as of
such date (except for representations and warranties that are made as of a
specific date, which representations and warranties shall be true in all
material respects at and as of such respective

81



--------------------------------------------------------------------------------





specific date); and (iii) any other Section of this Agreement (without regard to
materiality and Material Adverse Effect qualifiers contained therein) shall be
true at and as of the Closing Date, as if made at and as of such date (except
for representations and warranties that are made as of a specific date, which
representations and warranties shall be true at and as of such respective
specific date), with only such exceptions as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect;

     (c) Buyer shall have received a certificate signed by any executive officer
of Seller to the effect that the conditions specified in paragraphs (a) and (b)
above have been fulfilled;

     (d) The Estimated Closing Revenue Run-Rate shall be no less than 82.5% of
the Aggregate Base Revenue Run-Rate; and

     (e) Buyer shall have received a certification signed by Seller to the
effect that Seller is not a “foreign person” as defined in Section 1445 of the
Code.

     Section 10.03. Conditions to Obligation of Seller. The obligation of Seller
to consummate the Closing is subject to the satisfaction (or waiver by Seller)
of the following further conditions:

     (a) Buyer shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing
Date;

     (b) The representations and warranties of Buyer contained in (i) Section
4.02 shall be true and correct at and as of the Closing Date as if made at and
as of such date and (ii) any other Section of this Agreement (without regard to
materiality qualifiers contained therein) shall be true in all material respects
at and as of the Closing Date, as if made at and as of such date; and

     (c) Seller shall have received a certificate signed by any executive
officer of Buyer to the effect that the conditions specified in paragraphs (a)
and (b) above have been fulfilled.

ARTICLE 11
SURVIVAL; INDEMNIFICATION

     Section 11.01. Survival. The representations and warranties of the parties
hereto contained in this Agreement or in any certificate or other writing
delivered pursuant hereto or in connection herewith shall survive the Closing
until the 24 month anniversary of the Closing Date, except that (a) the
representations and warranties set forth in Sections 3.01, 3.02, 3.06, 3.23,
4.01, 4.02 and 4.08 shall

82



--------------------------------------------------------------------------------





survive indefinitely and (b) the representations and warranties set forth in
Section 3.15(l), Section 3.15(m) and Section 3.21 shall survive until 60 days
after the expiration of the applicable statute of limitations (giving effect to
any extension or waiver thereof). The covenants and agreements of the parties
hereto contained in this Agreement or in any certificate or other writing
delivered pursuant hereto or in connection herewith shall survive the Closing
indefinitely or for the shorter period explicitly specified therein, except that
for such covenants and agreements that survive for such shorter period, breaches
thereof shall survive indefinitely or until the latest date permitted by law.
Notwithstanding the preceding sentences, any breach of representation, warranty,
covenant or agreement in respect of which indemnity may be sought under this
Agreement shall survive the time at which it would otherwise terminate pursuant
to the preceding sentences, if written notice of the inaccuracy or breach
thereof giving rise to such right of indemnity (setting forth the basis therefor
in reasonable detail) shall have been given to the party against whom such
indemnity may be sought prior to such time.

     Section 11.02. Indemnification. (a) Effective at and after the Closing,
Seller hereby indemnifies Buyer, its Affiliates and their respective officers,
directors and employees against and agrees to hold each of them harmless from
any and all damages, losses, expenses, liabilities, costs or penalties
(including reasonable expenses of investigation and reasonable attorneys’ fees
and expenses in connection with any claim, action, suit, investigation,
proceeding or inquiries, whether known or unknown, whether involving a third
party claim or a claim solely between the parties hereto and including for the
avoidance of doubt any indemnification or expense reimbursement to any D&O
Indemnified Person, and including, but only to the extent expressly provided in
Section 11.04(b)(ii), consequential and punitive damages) (collectively,
“Damages”) suffered by any of them resulting from, caused by or arising out of
(i) any misrepresentation or breach of warranty (other than the representations
and warranties set forth in Section 3.18) (each such misrepresentation and
breach of warranty a “Warranty Breach”) made by Seller pursuant to this
Agreement, (ii) any breach of covenant or agreement made or to be performed by
Seller pursuant to this Agreement (other than a covenant or agreement set forth
in Article 8), or (iii) (A) the matters identified in Schedule C, (B) any claim,
action, suit, investigation, proceeding or inquiry arising before or within
three years of the Closing Date, that results from the same specific conduct
(i.e., the same particular actions or conduct at the same particular time and
involving the same mutual funds) involving “excessive fees” purportedly
violating Section 36(b) of the Investment Company Act that is the subject of the
John J. Vaughn et al. v. Putnam Investment Management, LLC et al. matters
identified in Schedule C and (C) any claim, action, suit, investigation,
proceeding or inquiry arising before December 31, 2008, that results from any
alleged “market timing” activity (including frequent trading and late trading)
in trading by any Person in Company mutual funds as that term is used in the
Order on Consent, dated November 13, 2003, of the US Securities and Exchange

83



--------------------------------------------------------------------------------





Commission (In the Matter of Putnam Investment Management, LLC, Administrative
Proceeding, File no. 3-11317), and the Administrative Complaint, filed by the
Commonwealth of Massachusetts, Office of the Secretary of the Commonwealth,
Securities Division on October 28, 2003 (In the matter of: Putnam Investment
Management, Inc, Putnam Investment Management, LLC, et al, Docket No.
E-2003-061) to the extent, but only to the extent, occurring prior to the
Closing (collectively the “Retained Matters”); provided that with respect to
indemnification by Seller for Warranty Breaches pursuant to this Section, (x)
Seller shall not be liable unless the aggregate amount of Damages with respect
to such Warranty Breaches exceeds $19,500,000 and then only to the extent of
such excess and (y) Seller’s maximum liability for all such Warranty Breaches
shall not exceed $975,000,000.

     (b) Effective at and after the Closing, Buyer hereby indemnifies Seller,
its Affiliates and their respective officers, directors and employees against
and agrees to hold each of them harmless from any and all Damages suffered by
any of them resulting from, caused by or arising out of (i) any Warranty Breach
by Buyer or (ii) any breach of covenant or agreement made or to be performed by
Buyer pursuant to this Agreement; provided that with respect to indemnification
by Buyer for Warranty Breaches pursuant to this Section, (x) Buyer shall not be
liable unless the aggregate amount of Damages with respect to such Warranty
Breaches exceeds $19,500,000 and then only to the extent of such excess and (y)
Buyer’s maximum liability for all such Warranty Breaches shall not exceed
$975,000,000.

     Section 11.03. Procedures. (a) The party seeking indemnification under
Section 11.02 (the “Indemnified Party”) agrees to give prompt written notice to
the party against whom indemnity is sought (the “Indemnifying Party”) of the
assertion of any claim, or the commencement of any suit, action or proceeding
(“Claim”) in respect of which indemnity may be sought under such Section and
will provide the Indemnifying Party such information with respect thereto that
the Indemnifying Party may reasonably request. The failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party of its obligations
hereunder, except to the extent such failure shall have materially adversely
prejudiced the Indemnifying Party.

     (b) If any claim or demand by an Indemnified Party under this Article 11
relates to a Claim filed or made against an Indemnified Party by a third party
(a “Third Party Claim”), the Indemnifying Party may elect to control and appoint
lead counsel for the defense of such Third Party Claim (unless the Third Party
Claim seeks an injunction or other equitable relief against the Indemnified
Party) at its expense; provided that if the parties to any Third Party Claim
shall include both an Indemnifying Party and an Indemnified Party, and the
Indemnified Party shall have been advised by its outside counsel that there are
available different or additional defenses to the Indemnified Party, the

84



--------------------------------------------------------------------------------





Indemnified Party shall have the right to select separate counsel (consisting
of, with respect to any claim or related claims, one law firm and one local
counsel) and to participate in the defense of such action on its behalf, at the
expense of the Indemnifying Party. Subject to the foregoing, if the Indemnifying
Party elects to compromise or defend such Third Party Claim, it shall within 30
days of the receipt of notice of such Third Party Claim from the Indemnified
Party (or sooner, if the nature of the Claim so requires) notify the Indemnified
Party of its intent to do so. If the Indemnifying Party (i) advises such
Indemnified Party in writing that the Indemnifying Party will not elect to
defend, settle or compromise such action or claim or (ii) fails to make such an
election in writing within 30 days of the receipt of such notice, such
Indemnified Party may, at its option, defend, settle or otherwise compromise or
pay such Third Party Claim; provided that any such settlement or compromise
shall be permitted hereunder only with the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld. Until the
Indemnifying Party makes an election in accordance with this Section 11.03(b) to
defend, settle or compromise such action, all of the Indemnified Party’s
reasonable costs and expenses arising out of the defense, settlement or
compromise of any such Third Party Claim shall be Damages subject to
indemnification hereunder to the extent provided herein.

     (c) If the Indemnifying Party shall assume the control of the defense of
any Third Party Claim in accordance with the provisions of this Section 11.03,
(i) the Indemnifying Party shall obtain the prior written consent of the
Indemnified Party (which shall not be unreasonably withheld) before entering
into any settlement of such Third Party Claim, if the settlement does not
release the Indemnified Party from all liabilities and obligations with respect
to such Third Party Claim or the settlement imposes injunctive or other
equitable relief against the Indemnified Party or the settlement requires an
admission of fault or wrongdoing and (ii) the Indemnified Party shall be
entitled to participate in the defense of such Third Party Claim and to employ
separate counsel of its choice for such purpose. The fees and expenses of such
separate counsel shall be paid by the Indemnified Party.

     (d) Each party shall cooperate, and cause their respective Affiliates to
cooperate, in the defense or prosecution of any Third Party Claim and shall
furnish or cause to be furnished such records, information and testimony, and
attend such conferences, discovery proceedings, hearings, trials or appeals, as
may be reasonably requested in connection therewith. The party in charge of the
defense shall keep the other parties reasonably apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto.

     (e) Each Indemnified Party shall be obligated to use reasonable best
efforts to mitigate Damages upon becoming aware of any event which could
reasonably be expected to give rise to such Damages. If such Indemnified Party
mitigates its loss after the Indemnifying Party has paid the Indemnified Party

85



--------------------------------------------------------------------------------





under any indemnification provision of this Agreement in respect of that loss,
the Indemnified Party must notify the Indemnifying Party and pay to the
Indemnifying Party the extent of the actual value of the benefit to the
Indemnified Party of that mitigation (less the Indemnified Party’s reasonable
costs of mitigation) within 10 Business Days after the benefit is received. Each
Indemnified Party shall use reasonable best efforts to collect any amounts
available under insurance coverage, or from any other Person alleged to be
responsible, for any Damages payable under Section 11.02.

     (f) Retained Matters. Notwithstanding anything herein to the contrary,
Seller shall have sole control of the defense of, and appoint all counsel in
connection with, the Retained Matters, and the other provisions of this Section
11.03, other than Section 11.03(a) and Section 11.03(e), shall not apply to such
Retained Matters, with respect to which, for the avoidance of doubt, Seller
shall have sole control of the defense, and settlement or compromise thereof;
provided that (i) if the settlement does not release the applicable Company
Entities named as defendants from all liabilities and obligations with respect
to such Retained Matter or the settlement imposes injunctive or other equitable
relief against the Company Entities, Seller shall obtain the prior written
consent of Buyer (which shall not be unreasonably withheld) before entering into
any settlement of such Retained Matter (it being understood and agreed that if
Buyer does so consent to such settlement, the Indemnified Parties shall not be
entitled to seek indemnification for any Damages arising out of the specific
claims which were resolved by the settlement to which Buyer so consented), and
(ii) Seller shall keep Buyer reasonably apprised of material developments with
respect to the Retained Matters to the extent permitted under the common
interest doctrine. Seller understands and acknowledges that the settlement of a
Retained Matter (including any attendant publicity) could be relevant to public
perceptions of the Company. Accordingly, in addition to its other obligations
under the proviso to the preceding sentence, Seller agrees that it shall give
Buyer reasonable advance notice of any settlement, including the material
proposed terms thereof, and shall consult with Buyer in good faith with a view
to minimizing, to the extent practicable, any adverse impact on the reputation
of the Company resulting from any such settlement. If Seller proposes to enter
into a resolution of the “excessive fee” litigation included in the Retained
Matters in a manner that imposes an economic burden on Buyer or the Company,
Seller agrees to obtain the consent of Buyer, not to be unreasonably withheld.
Notwithstanding anything herein to the contrary, the parties agree that Seller
shall have the sole right to claim and collect any amounts available under
insurance coverage with respect to the Retained Matters, and the sole right to
administer, control, settle and resolve such claims for coverage. From and after
the Closing Date, Buyer shall cause the Company Entities not to commute, settle
or otherwise diminish the insurance coverage available as of the Closing Date
with respect to the Retained Matters, and to cooperate fully with Seller in
connection with efforts to claim and collect any

86



--------------------------------------------------------------------------------





amounts available under such insurance (it being understood that ordinary course
submissions of claims by Buyer shall not violate the provisions of this
sentence).

     Section 11.04. Calculation of Damages. (a) The amount of any Damages
payable under Section 11.02 by the Indemnifying Party shall be net of any (i)
amounts actually recovered by the Indemnified Party under applicable insurance
policies (net of any increase in insurance premium incurred with respect to the
receipt of indemnification payments) or from any other Person alleged to be
responsible therefor, and (ii) Tax benefit actually received by the Indemnified
Party arising from the incurrence or payment of any such Damages (net of any Tax
detriment incurred with respect to the receipt of indemnification payments). If
the Indemnified Party receives any amounts under applicable insurance policies,
or from any other Person alleged to be responsible for any Damages, subsequent
to an indemnification payment by the Indemnifying Party, then such Indemnified
Party shall promptly reimburse the Indemnifying Party for any payment made or
expense incurred by such Indemnifying Party in connection with providing such
indemnification payment up to the amount actually received by the Indemnified
Party, net of any expenses incurred by such Indemnified Party in collecting such
amount.

     (b) The Indemnifying Party shall not be liable under Section 11.02 for any
(i) Damages relating to any matter to the extent that there is included in the
calculation of Final Stockholders’ Equity a specific liability or reserve
relating to such matter or the payment of which would result in a duplicative
payment to the Indemnified Party of amounts recovered as a purchase price
adjustment under Section 2.06 or (ii) consequential or punitive Damages, except
to the extent that such Damages have been or may be awarded to a Third Party.
Notwithstanding the foregoing, no limitation in the preceding sentence shall
prevent or impair the ability of any Indemnified Party to seek to prove that
damages are calculated as a multiple of earnings if the matter giving rise to
such claim for Damages would have resulted in a reduction to the recurring
earnings upon which the Aggregate Purchase Price was based.

     Section 11.05. Assignment of Claims. If the Indemnified Party receives any
payment from an Indemnifying Party in respect of any Damages pursuant to Section
11.02 and the Indemnified Party could have recovered all or a part of such
Damages from a third party (a “Potential Contributor”) based on the underlying
Claim asserted against the Indemnifying Party, the Indemnified Party shall
assign such of its rights to proceed against the Potential Contributor as are
necessary to permit the Indemnifying Party to recover from the Potential
Contributor the amount of such payment.

     Section 11.06. Exclusivity. Except as specifically set forth in this
Agreement, effective as of the Closing Buyer waives and releases any and all
rights and claims (whether absolute or contingent, liquidated or unliquidated,

87



--------------------------------------------------------------------------------





known or unknown, determined or determinable or otherwise) Buyer may have
against Seller, whether in law or in equity, relating to the Company or the
Class A Shares or the transactions contemplated by this Agreement. The rights
and claims waived by Buyer include claims for contribution or other rights of
recovery arising out of or relating to any environmental matter, claims for
breach of contract, breach of representation or warranty, negligent
misrepresentation and all other claims for breach of duty. Except with respect
to claims of (i) fraud or (ii) arising out of Section 2.04, 2.05, 2.06 or 5.02,
after the Closing, Buyer acknowledges that its exclusive remedy against Seller
for any matter or claim arising out of this Agreement or the transactions
contemplated by this Agreement (including any misrepresentation, breach of
warranty, covenant or other agreement set forth herein) is set forth and
contained in Article 8 and Article 11.

     Section 11.07. General. (a) No right of indemnification hereunder shall be
limited by reason of any investigation or audit conducted before or after the
Closing or the knowledge of either party of any breach of a representation,
warranty, covenant or agreement by the other party at any time, or the decision
of either party to complete the Closing. Notwithstanding anything to the
contrary herein, each party shall have the right, irrespective of any knowledge
or investigation of such party, to rely fully, and is relying fully, on the
representations, warranties and covenants of the other party contained herein.

     (b) For purposes of calculating Damages hereunder with respect to a breach
of a representation and warranty set forth in this Agreement (and not for the
purposes of determining whether a breach has occurred), any limitations set
forth in such representation and warranty as to “materiality” or “Material
Adverse Effect” shall be disregarded.

     (c) Notwithstanding anything to the contrary set forth herein, the
limitations set forth in clauses (x) and (y) of the provisos to Sections
11.02(a) and 11.02(b) shall not apply to any breach of a representation or
warranty set forth in Sections 3.01, 3.02, 3.06, 3.15(l)(ii), 3.23, 4.01, 4.02
and 4.08.

ARTICLE 12
TERMINATION

     Section 12.01. Grounds for Termination. This Agreement may be terminated at
any time prior to the Closing:

     (a) by mutual written agreement of Seller and Buyer;

     (b) by either Seller or Buyer if the Closing shall not have been
consummated on or before December 31, 2007 (the “Outside Date”); provided that
the right to terminate this Agreement pursuant to this Section shall not be

88



--------------------------------------------------------------------------------





available to any party whose breach of any provision of this Agreement results
in the failure of the Closing to be consummated by the Outside Date;

     (c) by either Seller or Buyer if consummation of the transactions
contemplated by this Agreement would violate any nonappealable final order,
decree or judgment of any Governmental Authority having competent jurisdiction;

     (d) by Buyer, if a breach of any representation or warranty or failure to
perform any covenant or agreement on the part of Seller set forth in this
Agreement shall have occurred that would cause the condition set forth in
Section 10.02(b) not to be satisfied, and such condition is incapable of being
satisfied by the end date provided in clause (b) above; or

     (e) by Seller, if a breach of any representation or warranty or failure to
perform any covenant or agreement on the part of Buyer set forth in this
Agreement shall have occurred that would cause the condition set forth in
Section 10.03(b) not to be satisfied, and such condition is incapable of being
satisfied by the end date provided in clause (b) above.

     The party desiring to terminate this Agreement pursuant to clauses (b)
through (e) above shall give notice of such termination to the other party.

     Section 12.02. Effect of Termination. If this Agreement is terminated as
permitted by Section 12.01, such termination shall be effective as against all
parties hereto and without liability of either party (or any stockholder,
director, officer, employee, agent, consultant or representative of such party)
to the other party to this Agreement; provided that if such termination shall
result from the (i) failure of either party to fulfill a condition to the
performance of the obligations of the other party that is within the control of
such party or (ii) failure of either party to this Agreement to perform a
covenant or agreement contained in this Agreement, such party shall be fully
liable for any and all Damages incurred or suffered by the other party as a
result of such failure or breach. The provisions of this Section 12.02 and
Sections 6.01, 13.03, 13.05, 13.06 and 13.07 shall survive any termination
hereof pursuant to Section 12.01.

ARTICLE 13
MISCELLANEOUS

     Section 13.01. Notices. All notices, requests and other communications to
any party hereunder shall be in writing (including facsimile transmission) and
shall be given,

89



--------------------------------------------------------------------------------





     if to Buyer, to:

> Great-West Lifeco Inc.
> 100 Osborne Street N.
> Winnipeg, Manitoba
> R3C 3A5
> Attention: President and Chief Executive Officer
> Facsimile No.: (204) 946-7134

     with a copy to:

> Great-West Lifeco Inc.
> 100 Osborne Street N.
> Winnipeg, Manitoba
> R3C 3A5
> Attention: Vice President, General Counsel and Secretary
> Facsimile No.: (204) 946-4129

     and a copy to:

> Dechert LLP
> Cira Centre
> 2929 Arch Street
> Philadelphia, PA 19104
> Attention: Christopher G. Karras
> Facsimile No.: (215) 994-2222

     if to Seller, to:

> Marsh & McLennan Companies, Inc.
> 1166 Avenue of the Americas
> New York, New York 10036
> Attention: Peter J. Beshar
> Facsimile No.: (212) 345-1074

     with a copy to:

> Davis Polk & Wardwell
> 450 Lexington Avenue
> New York, New York 10017
> Attention: David L. Caplan
> Facsimile No.: (212) 450-3800

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the

90



--------------------------------------------------------------------------------





recipient thereof if received prior to 5 p.m. in the place of receipt and such
day is a Business Day in the place of receipt. Otherwise, any such notice,
request or communication shall be deemed not to have been received until the
next succeeding Business Day in the place of receipt.

     Section 13.02. Amendments and Waivers. (a) Any provision of this Agreement
may be amended or waived if, but only if, such amendment or waiver is in writing
and is signed, in the case of an amendment, by each party to this Agreement, or
in the case of a waiver, by the party against whom the waiver is to be
effective.

     (b) No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

     Section 13.03. Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such cost or expense; provided that Buyer and Seller shall each bear
and pay 50% of the costs and expenses incurred in connection with any filing or
other action required under the HSR Act pursuant to Section 7.02(b) and
equivalent foreign anti-trust regulations and seeking and obtaining the consents
of Clients pursuant to Section 7.04, including in connection with the filing,
printing and mailing of notices, proxy solicitation materials and other
communications in connection therewith.

     Section 13.04. Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns; provided that no party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the consent of the other party hereto; provided, further, that
Buyer may assign its right to purchase the Class A Shares to a directly or
indirectly wholly-owned Subsidiary of Buyer (it being understood that no such
assignment will release Buyer from any of its obligations under this Agreement
or in connection with the transactions contemplated hereby, all of which shall
remain in full force and effect with respect to Buyer). Notwithstanding anything
in this Agreement to the contrary, all obligations of Seller under this
Agreement to cause any of its businesses or Affiliates to take or not take any
actions shall be in effect only for so long as such business or Affiliate is
controlled by Seller.

     Section 13.05. Governing Law. This Agreement shall be governed by and
construed in accordance with the law of the State of New York, without regard to
the conflicts of law rules of such state.

91



--------------------------------------------------------------------------------





     Section 13.06. Jurisdiction. The parties hereto agree that any suit, action
or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated by this Agreement shall be brought in the United States District
Court for the Southern District of New York or any New York State court sitting
in New York City, so long as one of such courts shall have subject matter
jurisdiction over such suit, action or proceeding, and each of the parties
hereby irrevocably consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each party agrees that service of process
on such party as provided in Section 13.01 shall be deemed effective service of
process on such party.

     Section 13.07. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

     Section 13.08. Counterparts; Effectiveness; Third Party Beneficiaries. This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each party
hereto shall have received a counterpart hereof signed by the other party
hereto. Until and unless each party has received a counterpart hereof signed by
the other party hereto, this Agreement shall have no effect and no party shall
have any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication). Except as provided in Section 6.03,
no provision of this Agreement is intended to confer any rights, benefits,
remedies, obligations, or liabilities hereunder upon any Person other than the
parties hereto and their respective successors and assigns.

     Section 13.09. Entire Agreement. This Agreement (including any certificates
delivered hereunder and any Exhibit or Schedule hereto) and the Confidentiality
Agreement constitute the entire agreement between the parties with respect to
the subject matter of this Agreement and supersede all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter of this Agreement.

92



--------------------------------------------------------------------------------





     Section 13.10. Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other Governmental Authority to be invalid, void or unenforceable, the remainder
of the terms, provisions, covenants and restrictions of this Agreement shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any party. Upon such a determination, the parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated by this Agreement be consummated as originally
contemplated to the fullest extent possible.

     Section 13.11. Disclosure Schedules. Seller has set forth information on
the Seller Disclosure Schedule in a section thereof that corresponds to a
section of this Agreement to which it relates. A matter set forth in one section
of a Schedule need not be set forth in any other section so long as its
relevance to such other section of the Schedule or section of the Agreement is
readily apparent. The parties acknowledge and agree that (i) the Schedules to
this Agreement may include certain items and information solely for
informational purposes for the convenience of Buyer and (ii) the disclosure by
Seller of any matter in the Schedules shall not be deemed to constitute an
acknowledgment by Seller that the matter is required to be disclosed by the
terms of this Agreement or that the matter is material.

93



--------------------------------------------------------------------------------





     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

GREAT-WEST LIFECO INC.       By: /s/ R. L. McFeetors  

--------------------------------------------------------------------------------

  Name: R. L. McFeetors    Title: President and CEO 


By: /s/ M. T. G. Graye   

--------------------------------------------------------------------------------

  Name: M. T. G. Graye    Title: Vice President, Finance, United States 



MARSH & McLENNAN COMPANIES, INC.       By: /s/ Michael G. Cherkasky   

--------------------------------------------------------------------------------

  Name: Michael G. Cherkasky    Title: President and CEO 



--------------------------------------------------------------------------------